

 
 

SECOND AMENDED AND RESTATED

REIMBURSEMENT AGREEMENT

among

RENAISSANCE REINSURANCE LTD.
RENAISSANCE REINSURANCE OF EUROPE
GLENCOE INSURANCE LTD.
DAVINCI REINSURANCE LTD.
as Account Parties,

RENAISSANCERE HOLDINGS LTD.,

THE LENDERS NAMED HEREIN,

WACHOVIA BANK, NATIONAL ASSOCIATION,
as Issuing Bank, Collateral Agent and Administrative Agent,

DEUTSCHE BANK AG
NEW YORK BRANCH
as Syndication Agent

ING BANK, N.V., LONDON BRANCH
as Documentation Agent

$1,400,000,000 Secured Letter of Credit Facility

WACHOVIA CAPITAL MARKETS, LLC
DEUTSCHE BANK SECURITIES INC.
Co-Lead Arrangers and Book Runners

Dated as of April 27, 2007



 
 




TABLE OF CONTENTS

        Page                           ARTICLE I   DEFINITIONS AND ACCOUNTING
TERMS             Section 1.01   Certain Defined Terms   2   Section 1.02  
Computation of Time Periods; Other Definitional Provisions   20   Section 1.03  
Accounting Principles   20     ARTICLE II   AMOUNTS AND TERMS OF THE LETTERS OF
CREDIT   Section 2.01   The Letters of Credit   21   Section 2.02   Issuance,
Renewals, Drawings, Participations and Reimbursement   22   Section 2.03  
Repayment of Letter of Credit Advances   25   Section 2.04   Termination or
Reduction of the L/C Commitments   28   Section 2.05   Fees   28   Section 2.06
  Increased Costs, etc   28   Section 2.07   Payments and Computations   30  
Section 2.08   Taxes   30   Section 2.09   Sharing of Payments, etc   33  
Section 2.10   Use of Letters of Credit   33   Section 2.11   Defaulting Lenders
  33   Section 2.12   Replacement of Affected Lender   35   Section 2.13  
Certain Provisions Relating to the Issuing Bank and Letters of Credit   36  
Section 2.14   Downgrade Event with Respect to a Lender   38   Section 2.15  
Downgrade Event or Other Event with Respect to the Issuing Bank   40   Section
2.16   Collateral   40   Section 2.17   Cash Collateral Accounts   41   Section
2.18   Increase of Total Commitment   42   Section 2.19   Extension of
Expiration Date   42   Section 2.20   Effectiveness   44     ARTICLE III  
CONDITIONS OF LENDING AND ISSUANCES OF LETTERS OF CREDIT   Section 3.01  
Conditions Precedent to Restatement Effective Date   44   Section 3.02  
Conditions Precedent to Each Issuance, Extension or Increase of a Letter of
Credit   47  

i

--------------------------------------------------------------------------------




ARTICLE IV         REPRESENTATIONS AND WARRANTIES         Section 4.01  
Organization and Power   48   Section 4.02   Enforceability   48   Section 4.03
  No Violation   48   Section 4.04   Consents and Approvals   49   Section 4.05
  Litigation and Contingent Liabilities   49   Section 4.06   Financial Matters
  49   Section 4.07   Custodial Agreements, Investment Agreement and PPM   50  
Section 4.08   Compliance with Laws   50   Section 4.09   Margin Stock   50  
Section 4.10   Securities Regulation   50   Section 4.11   Other Agreements   51
  Section 4.12   Solvency   51   Section 4.13   ERISA   51   Section 4.14  
Insurance Licenses   51   Section 4.15   Taxes   52   Section 4.16   Full
Disclosure   52   Section 4.17   OFAC; Anti-Terrorism Laws   52     ARTICLE V  
AFFIRMATIVE COVENANTS   Section 5.01   Financial and Statements, etc   53  
Section 5.02   Existence; Franchises; Maintenance of Properties   56   Section
5.03   Compliance with Laws   57   Section 5.04   Payment of Obligations   57  
Section 5.05   Insurance   57   Section 5.06   Maintenance of Books and Records;
Inspection   57   Section 5.07   Collateral, Further Assurances   58     ARTICLE
VI   FINANCIAL AND NEGATIVE COVENANTS   Section 6.01   Minimum Net Worth   58  
Section 6.02   Change in Nature of Business   58   Section 6.03   Mergers,
Consolidations and Sales   58   Section 6.04   Investments   59   Section 6.05  
Regulations U and X   59   Section 6.06   Other Agreements   59   Section 6.07  
Transactions with Affiliates   59   Section 6.08   No Amendment of Certain
Documents   59   Section 6.09   Accounting Changes   60  

ii

--------------------------------------------------------------------------------




ARTICLE VII         EVENTS OF DEFAULT         Section 7.01   Full Events of
Default   60   Section 7.02   Account Party Events of Default   62   Section
7.03   Actions in Respect of the Letters of Credit upon Default; Remedies   64  
  ARTICLE VIII   THE AGENTS   Section 8.01   Authorization and Action   65  
Section 8.02   Agents’ Reliance, etc   65   Section 8.03   Wachovia and
Affiliates   65   Section 8.04   Lender Credit Decision   66   Section 8.05  
Indemnification   66   Section 8.06   Successor Administrative Agent   66  
Section 8.07   Collateral Matters   67   Section 8.08   Other Named Agents   68
    ARTICLE IX   MISCELLANEOUS   Section 9.01   Amendments, etc   68   Section
9.02   Notices, etc   69   Section 9.03   Costs and Expenses; Indemnification  
70   Section 9.04   Right of Set-off   71   Section 9.05   Assignments and
Participations   72   Section 9.06   No Waiver   74   Section 9.07   Successors
and Assigns   75   Section 9.08   Survival   75   Section 9.09   Severability  
75   Section 9.10   Construction   75   Section 9.11   Confidentiality   75  
Section 9.12   Counterparts; Effectiveness   76   Section 9.13   Disclosure of
Information   76   Section 9.14   Entire Agreement   76   Section 9.15  
Governing Law; Consent to Jurisdiction   76   Section 9.16   Waiver of Jury
Trial   77   Section 9.17   PATRIOT Act Notice   77  

iii

--------------------------------------------------------------------------------






SCHEDULES AND EXHIBITS               Schedule I   L/C Commitments and Lending
Offices     Schedule II   Methodology for Calculation of Collateral Values    
Schedule III   Tangible Net Worth Thresholds     Schedule 4.01(a)   Ownership of
Account Parties     Schedule 4.01(b)   Subsidiaries     Schedule 4.04   Consents
and Approvals     Schedule 4.05   Litigation and Contingent Liabilities    
Schedule 4.06(d)   Absence of Changes     Schedule 4.14   Insurance Licenses    
Schedule 4.15   Taxes               Exhibit A   Form of Accession Agreement    
Exhibit B   Form of Assignment and Acceptance     Exhibit C   Form of Compliance
Certificate     Exhibit D   Form of Pledge Agreement     Exhibit E   Form of
Control Agreement     Exhibit F   Form of Collateral Value Report     Exhibit G
  RIHL PPM    

iv

--------------------------------------------------------------------------------




SECOND AMENDED AND RESTATED
REIMBURSEMENT AGREEMENT

                SECOND AMENDED AND RESTATED REIMBURSEMENT AGREEMENT dated as of
April 27, 2007, among RENAISSANCE REINSURANCE LTD., a Bermuda company (“RRL”)
RENAISSANCE REINSURANCE OF EUROPE, a company incorporated in Ireland (“RRE”),
GLENCOE INSURANCE LTD., a Bermuda company (“Glencoe”), and DAVINCI REINSURANCE
LTD., a Bermuda company (“DaVinci”), (RRL, RRE, Glencoe and DaVinci, each an
“Account Party”), RENAISSANCERE HOLDINGS LTD., a Bermuda company (“RenRe”), the
banks and financial institutions listed on the signature pages hereto or that
become parties hereto after the date hereof (collectively, the “Lenders”),
WACHOVIA BANK, NATIONAL ASSOCIATION (“Wachovia”), as Issuing Bank (as
hereinafter defined), DEUTSCHE BANK AG NEW YORK BRANCH as syndication agent (the
“Syndication Agent”), ING BANK, N.V., LONDON BRANCH as documentation agent (the
“Documentation Agent”),Wachovia, as collateral agent (the “Collateral Agent”),
and Wachovia, as administrative agent (together with any successor
administrative agent appointed pursuant to Article VII, the “Administrative
Agent” and, together with the Syndication Agent, the Documentation Agent and the
Collateral Agent, the “Agents”) for the Lenders.

PRELIMINARY STATEMENTS:

                A.            The Account Parties have requested that the
Issuing Bank and the Lenders make available to the Account Parties a secured
letter of credit facility in an initial amount of up to $1,400,000,000 to
provide for the issuance of letters of credit for the account of one or more of
the Account Parties. The Issuing Bank and the Lenders have indicated their
willingness to agree to make such letters of credit available on the terms and
conditions of this Agreement and the other Credit Documents, including the
requirement that each Account Party fully collateralize its several letter of
credit obligations with a perfected first priority security interest in
satisfactory collateral, including cash, eligible marketable securities and (so
long as certain conditions are met) Redeemable Preference Shares of Renaissance
Investment Holdings Ltd., a Bermuda company (“RIHL”).

                B.            This Agreement amends and restates the
reimbursement agreement initially dated as of December 20, 2002, as amended by a
first amended and restated reimbursement agreement dated as of March 31, 2004,
as further amended, among the Account Parties, RenRe, the lenders party thereto,
Wachovia and certain other named agents party thereto (such reimbursement
agreement, as amended up to but not including the date hereof, the “Existing
Agreement”).

                C.            Each of the Account Parties is a holder of certain
Redeemable Preference Shares, and will at all times pledge sufficient Redeemable
Preference Shares to the Collateral Agent to secure such Account Party’s
obligations to the Agents and the Lenders in connection with this letter of
credit facility. Each Account Party’s pledged Redeemable Preference Shares are
held in a separate custodial account with Mellon and are pledged to the
Collateral Agent pursuant to a Pledge Agreement in favor of the Collateral
Agent, and a related Control Agreement among such Account Party, Mellon and the
Collateral Agent.



--------------------------------------------------------------------------------




                D.            RIHL’s sole business is to invest in a portfolio
of high quality marketable securities as described in RIHL’s Private Placement
Memorandum. RIHL provides certain undertakings to the Agents and Lenders
pursuant to the RIHL Agreement in support of this letter of credit facility,
including maintenance of its status as a single purpose company and its
agreement to redeem the pledged Redeemable Preference Shares as may be required
by the Collateral Agent after the occurrence of certain events.

                E.             RIHL also agrees in the RIHL Agreement to
guarantee the obligations of one or more of the Account Parties under this
letter of credit facility upon the occurrence of certain events with respect to
RIHL or the Account Parties. RIHL will at all times secure its obligations under
such guaranty by pledging an allocable portion of RIHL’s assets to the
Collateral Agent pursuant to the RIHL Pledge Agreement in favor of the
Collateral Agent, and a related Control Agreement among RIHL, Mellon and the
Collateral Agent.

                F.             All of the common shares of RIHL are owned by
RenRe, and the day-to-day investment activities of RIHL are controlled by
Renaissance Underwriting Managers Ltd., a Bermuda company (“RUM”), which is a
wholly owned subsidiary of RenRe. RenRe and RUM provide certain undertakings to
the Agents and Lenders pursuant to the RenRe Agreement in support of this letter
of credit facility, including exercise of their control over RIHL to cause RIHL
to comply with its obligations under the Credit Documents and maintenance of
RIHL’s status as a single purpose company.

                NOW, THEREFORE, in consideration of the premises and of the
mutual covenants and agreements contained herein, the parties hereto hereby
agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

                 Section 1.01          Certain Defined Terms. As used in this
Agreement, the following terms shall have the following meanings (such meanings
to be equally applicable to both the singular and plural forms of the terms
defined):

                “Accepting Lenders” as the meaning specified in Section 2.19.

                “Account Parties” means the parties specified as such in the
recital of parties to this Agreement, together with such other Subsidiaries and
Affiliates of RenRe that become Account Parties from time to time upon the
request of RenRe and with the express written consent of the Administrative
Agent and the Issuing Bank (and compliance with all conditions of such consent,
including becoming a party to each applicable Credit Document as an Account
Party by executing an Accession Agreement in the form of Exhibit A).

                “Administrative Agent” has the meaning specified in the recital
of parties to this Agreement, and all successors and permitted assigns in such
capacity.

                “Affected Lender” means any Lender that has made, or notified
RenRe that an event or circumstance has occurred which may give rise to, a
demand for compensation under Section



2

--------------------------------------------------------------------------------




2.06(a)  or (b) or Section 2.08 (but only so long as the event or circumstance
giving rise to such demand or notice is continuing).

                “Affiliate” means, as to any Person, any other Person that,
directly or indirectly, controls, is controlled by or is under common control
with such Person. For purposes of this definition, the term “control” (including
the terms “controlling”, “controlled by” and “under common control with”) of a
Person means the possession, direct or indirect, of the power to vote 20% or
more of the Voting Interests of such Person or to direct or cause the direction
of the management and policies of such Person, whether through the ownership of
Voting Interests, by contract or otherwise.

                “Agents” has the meaning specified in the recital of parties to
this Agreement.

                “Agreement” means this Second Amended and Restated Reimbursement
Agreement, as amended, modified or supplemented from time to time.

                “Annual Statement” means the annual financial statement of an
Insurance Company as required to be filed with the BMA (or similar Governmental
Authority) of such Insurance Company’s domicile, together with all exhibits or
schedules filed therewith, prepared in conformity with SAP.

                “Applicable Account Party” with respect to any outstanding or
proposed Letter of Credit means the Account Party for the account of which such
Letter of Credit was or is proposed to be issued.

                “Arrangers” means Wachovia Capital Markets, LLC and Deutsche
Bank Securities Inc.

                “Assignment and Acceptance” means an assignment and acceptance
entered into by a Lender and an Eligible Assignee, and accepted by the
Administrative Agent, in accordance with Section 9.05 and in substantially the
form of Exhibit B hereto.

                “Attorney Costs” means and includes all reasonable fees and
disbursements of any law firm or other external counsel, the reasonable
allocated cost of internal legal services and all reasonable disbursements of
internal counsel.

                “Available Amount” means, with respect to any Letter of Credit
at any time, the aggregate amount available to be drawn thereunder at such time
(regardless of whether any conditions for drawing could then be met).

                “Bankruptcy Law” means any proceeding of the type referred to in
Sections 7.01(e) or 7.02(f) or Title 11, U.S. Code, or any similar foreign,
federal or state law for the relief of debtors.

                “Base Rate” means the higher of (a) the per annum interest rate
publicly announced from time to time by Wachovia in Charlotte, North Carolina,
to be its prime rate (which may not necessarily be its best lending rate), as
adjusted to conform to changes as of the opening of business on the date of any
such change in such prime rate, and (b) the Federal Funds Rate plus 0.5% per
annum, as adjusted to conform to changes as of the opening of business on the
date of any such change in the Federal Funds Rate.

3

--------------------------------------------------------------------------------




                “BMA” means the Bermuda Monetary Authority or similar
Governmental Authority in the applicable jurisdiction.

                “Business Day” means any day other than a Saturday or Sunday, a
legal holiday or a day on which commercial banks in Charlotte, North Carolina,
New York, New York, Pittsburgh, Pennsylvania, London, England, and/or Hamilton,
Bermuda are required by law to be closed.

                “Bye-laws” means the bye-laws of RIHL as in existence on the
Restatement Effective Date and as amended as permitted pursuant to Section 6.08.

                “Cash Collateral Account” has the meaning specified in Section
2.17.

                “Catastrophe Bond” means (a) any note, bond or other Debt
instrument or any swap or other similar agreement which has a catastrophe,
weather or other risk feature linked to payments thereunder and (b) any equity
interest in a Person that is not a Subsidiary controlled, directly or
indirectly, by RenRe for the sole purpose of investing in Debt of the type
described in clause (a), which, in the case of Catastrophe Bonds purchased by
RenRe or any of its Subsidiaries, are purchased in accordance with its customary
reinsurance underwriting procedures.

                “Change of Control” shall be deemed to have occurred if

                (a)           with respect to RenRe, (i) any sale, lease,
exchange or other transfer (in one transaction or a series of related
transactions) of all, or substantially all, of the assets of RenRe occurs;
(ii) any “person” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), is or becomes,
directly or indirectly, the “beneficial owner,” as defined in Rule 13d-3 under
the Exchange Act, of securities of RenRe that represent 51% or more of the
combined voting power of RenRe’s then outstanding securities; or (iii) during
any period of two consecutive years, individuals who at the beginning of such
period constituted the Board of Directors of RenRe (together with any new
directors whose election by the Board of Directors or whose nomination by the
stockholders of RenRe was approved by a vote of the directors of RenRe then
still in office who are either directors at the beginning of such period or
whose election or nomination for election was previously so approved) cease for
any reason to constitute a majority of the RenRe’s Board of Directors then in
office; and

                (b)           with respect to any Account Party, RenRe shall at
any time cease either to (i) control (directly or through Subsidiaries of RenRe)
more than 50% of the outstanding voting rights attached to the outstanding
Equity Interests of such Account Party or (ii) otherwise possess (directly or
indirectly) the exclusive power to direct or cause the direction of the
management and policies of such Person, whether through the ownership of voting
securities, by contract or otherwise.

                “Collateral” means all the assets, property and interests in
property that shall from time to time be pledged or be purported to be pledged
as direct or indirect security for the Obligations pursuant to any one or more
of the Security Documents, including, without limitation, any amounts deposited
into a Cash Collateral Account pursuant to Section 2.14(b)(iii).

4

--------------------------------------------------------------------------------




                “Collateral Agent” means Wachovia, in its capacity as collateral
agent, for the benefit of itself, the other Agents and the Lenders, under the
Security Documents, and its successors and permitted Assigns in such capacity.

                “Collateral Value” means, for any Business Day as of which it is
being calculated, (a) for Redeemable Preference Shares pledged as Collateral,
the Net Asset Value of such shares multiplied by the applicable “Advance Rate”
set forth in Schedule II, provided that after the Collateral Agent redeems any
Redeemable Preference Shares of an Account Party upon a Substitution Event,
Suspension Event, Default or Event of Default with respect to such Account
Party, any remaining Redeemable Preference Shares owned by such Account Party
shall no longer be eligible to be counted towards required Collateral Value
unless the Collateral Agent shall, in its sole discretion, otherwise agree,
(b) for each other category of Collateral set forth on Schedule II, an amount
equal to the “Eligible Percentage” of the market value (or, as to cash, the
dollar amount) thereof set forth opposite such category of Collateral on
Schedule II, and (c) for the Collateral, in the aggregate, the sum of such
amounts, in each case as of the close of business on the immediately preceding
Business Day or, if such amount is not determinable as of the close of business
on such immediately preceding Business Day, as of the close of business on the
most recent Business Day on which such amount is determinable, which Business
Day shall be not more than two (2) Business Days prior to the Business Day as of
which the Collateral Value is being calculated; provided that the calculation of
the Collateral Value shall be further subject to the terms and conditions set
forth on Schedule II; and provided further  that no Collateral (including
without limitation cash) shall be included in the calculation of the Collateral
Value unless (i) the Collateral Agent has a first priority perfected Lien on and
security interest in such Collateral pursuant to the Security Documents, and
(ii) there shall exist no other Liens on such Collateral.

                “Collateral Value Report” has the meaning specified in Section
2.16(b).

                “Compliance Certificate” means a fully completed and duly
executed certificate in the form of Exhibit C.

                “Confidential Information” means information that any Credit
Party furnishes to any Agent or any Lender, but does not include any such
information that is or becomes generally available to the public other than as a
result of a breach by any Agent or any Lender of its obligations hereunder or
that is or becomes available to such Agent or such Lender from a source other
than the Credit Parties that is not, to the best of such Agent’s or such
Lender’s knowledge, acting in violation of a confidentiality agreement with a
Credit Party.

                “Consolidated” refers to the consolidation of accounts in
accordance with GAAP.

                “Contingent Liability” means any agreement, undertaking or
arrangement by which any Person (outside the ordinary course of business)
guarantees, endorses, acts as surety for or otherwise becomes or is contingently
liable for (by direct or indirect agreement, contingent or otherwise, to provide
funds for payment by, to supply funds to, or otherwise to invest in, a debtor,
or otherwise to assure a creditor against loss) the Debt, obligation or other
liability of any other Person (other than by endorsements of instruments in the
course of collection), or for the payment of dividends or other distributions
upon the shares of any other Person or undertakes or

5

--------------------------------------------------------------------------------




agrees (contingently or otherwise) to purchase, repurchase, or otherwise acquire
or become responsible for any Debt, obligation or liability or any security
therefor, or to provide funds for the payment or discharge thereof (whether in
the form of loans, advances, stock purchases, capital contributions or
otherwise), or to maintain solvency, assets, level of income, or other financial
condition of any other Person, or to make payment or transfer property to any
other Person other than for fair value received; provided, however, that
obligations of RenRe or any of its Subsidiaries under Primary Policies or
Reinsurance Agreements which are entered into in the ordinary course of business
(including security posted to secure obligations thereunder) shall not be deemed
to be Contingent Liabilities of such Person for the purposes of this Agreement.
The amount of any Person’s obligation under any Contingent Liability shall
(subject to any limitation set forth therein) be deemed to be the lesser of
(i) the outstanding principal amount (or maximum permitted principal amount, if
larger) of the Debt, obligation or other liability guaranteed or supported
thereby or (ii) the maximum stated amount so guaranteed or supported.

                “Control Agreements” means, collectively, the control agreements
among Mellon, the Collateral Agent and (respectively) each of the Account
Parties and RIHL, each substantially in the form of Exhibit E hereto, pursuant
to which a Lien on the Custodial Accounts and the contents thereof and all
security entitlements related thereto securing the Obligations is perfected in
favor of the Collateral Agent, as amended.

                “Covered Credit Party” has the meaning specified in the initial
paragraph of Article IV.

                “Credit Documents” means this Agreement, the RenRe Agreement,
the RIHL Agreement, the Fee Letters, each Letter of Credit Agreement, each
Security Document, and, as delivered on the Restatement Effective Date, the
separate Acknowledgment and Confirmation of Pledge Agreement and Control
Agreement by each Account Party and RIHL, in each case as amended.

                “Credit Parties” means the Account Parties, RIHL and RenRe.

                “Current Expiration Date” has the meaning specified in Section
2.19.

                “Custodial Account” means each custodial, brokerage or similar
account of any Account Party maintained by the Custodian as a “securities
account” within the meaning of Section 8-501(a) of the Uniform Commercial Code
for such Account Party as the “entitlement holder” within the meaning of Section
8-102(7) of the Uniform Commercial Code pursuant to a Custodial Agreement, on
which (and on the contents of which) a Lien has been granted as security for the
Obligations.

                “Custodial Agreement” means each custodial or similar agreement
between the Account Parties (or any of them) and the Custodian, pursuant to
which one or more Custodial Accounts are maintained, in form and substance as
approved by the Administrative Agent in each case as amended as permitted
pursuant to Section 6.08.

                “Custodian” means Mellon or any successor thereto (in its
capacity as custodian of the Custodial Accounts).

                “DaVinci” has the meaning specified in the recital of parties to
this Agreement.

6

--------------------------------------------------------------------------------




                “Debt” means, with respect to any Person, at any date, without
duplication, (a) all obligations of such Person for borrowed money or in respect
of loans or advances (including, without limitation, any such obligations issued
by such Person that qualify as Catastrophe Bonds described in clause (a) of the
definition thereof, net of any escrow established (whether directly or to secure
any letter of credit issued to back such Catastrophe Bonds) in connection with
such Catastrophe Bonds); (b) all obligations of such Person evidenced by bonds,
debentures, notes or other similar instruments; (c) all obligations in respect
of letters of credit which have been drawn but not reimbursed by the Person for
whose account such letter of credit was issued, and bankers’ acceptances issued
for the account of such Person; (d) all obligations in respect of capitalized
leases of such Person; (e) all net Hedging Obligations of such Person;
(f) whether or not so included as liabilities in accordance with GAAP, all
obligations of such Person to pay the deferred purchase price of property or
services; (g) obligations of such Person secured by a Lien on property owned or
being purchased by such Person (including obligations arising under conditional
sales or other title retention agreements) whether or not such obligations are
limited in recourse (it being understood, however, that if recourse is limited
to such property, the amount of such Debt shall be limited to the lesser of the
face amount of such Debt and the fair market value of all property of such
Person securing such Debt); (h) any obligations of another Person secured by a
Lien on any assets of such first Person, whether or not such Debt is assumed by
such first Person (it being understood that if such Person has not assumed or
otherwise become personally liable for any such Debt, the amount of the Debt of
such person in connection therewith shall be limited to the lesser of the face
amount of such Debt and the fair market value of all property of such Person
securing such Debt); and (i) any Debt of a partnership in which such Person is a
general partner unless such Debt is nonrecourse to such Person; provided that,
notwithstanding anything to contrary contained herein, Debt shall not include
(v) Contingent Liabilities, (w) issued, but undrawn, letters of credit which
have been issued to reinsurance cedents in the ordinary course of business,
(x) unsecured current liabilities incurred in the ordinary course of business
and paid within 90 days after the due date (unless contested diligently in good
faith by appropriate proceedings and, as applicable, reserved against in
conformity with GAAP) other than liabilities that are for money borrowed or are
evidenced by bonds, debentures, notes or other similar instruments (except as
described in clause (v) or (w) above), (y) any obligations of such Person under
any Reinsurance Agreement or any Primary Policy or, (z) if applicable, any Debt
of RenRe which is subordinated in right of payment to the Obligations, which
Debt was issued to support any outstanding Mandatorily Redeemable Capital
Securities issued by RenaissanceRe Capital Trust II, or a substantially similar
issuing vehicle.

                “Default” means any event or condition that, with the passage of
time or giving of notice, or both, would constitute an Event of Default.

                “Defaulted Amount” means, with respect to any Lender at any
time, any amount required to be paid by such Lender to any Agent or any other
Lender hereunder or under any other Credit Document at or prior to such time
that has not been so paid as of such time, including without limitation any
amount required to be paid by such Lender to (a) the Issuing Bank pursuant to
Section 2.02(d) to purchase a portion of a Letter of Credit Advance made by the
Issuing Bank and (b) any Agent or the Issuing Bank pursuant to Section 8.05 to
reimburse such Agent or the Issuing Bank for such Lender’s ratable share of any
amount required to be paid by the Lenders to such Agent or the Issuing Bank as
provided therein.

7

--------------------------------------------------------------------------------




                “Defaulting Lender” means, at any time, any Lender that, at such
time, (a) owes a Defaulted Amount which continues to be unpaid one Business Day
after notice from the Administrative Agent, or (b) shall take any action or be
the subject of any action or proceeding of a type described in Section 7.01(e).

                “Department” means, with respect to any Reporting Company, the
appropriate Governmental Authority of the jurisdiction of domicile for the
primary delivery of Annual Statements.

                “Documentation Agent” has the meaning specified in the recital
of parties to this Agreement.

                “Downgrade Account” has the meaning specified in Section
2.14(a).

                “Downgrade Event” means, with respect to any Lender, a reduction
of the credit rating for the senior unsecured unsupported long-term debt of such
Lender (or, if no such rating exists, then a reduction of the long term issuer
credit rating of such Lender) by S&P or Moody’s, which would cause such lender
to be a Downgraded Lender.

                “Downgrade Notice” has the meaning specified in Section 2.14(a).

                “Downgraded Lender” means any Lender which has a credit rating
of less than A- (in the case of S&P) or A3 (in the case of Moody’s) for its
senior unsecured unsupported long-term debt or which does not have any credit
rating on such debt from one of S&P or Moody’s; provided, that if at any time
such Lender has no such senior unsecured unsupported long-term debt rating from
either rating service but does have a long-term issuer credit rating from either
or both services, then such Lender shall not be considered a Downgraded Lender
so long as such long-term issuer credit rating remains at or above A- (in the
case of S&P) or A3 (in the case of Moody’s).

                “Draw Date” has the meaning specified in Section 2.03(a)(i).

                “Due Date” has the meaning specified in Section 2.03(a)(i).

                “Eligible Assignee” means (a) a Lender, (b) an Affiliate of a
Lender, or (c) a commercial bank, a savings bank or other financial institution
that is approved by the Administrative Agent and the Issuing Bank and, unless an
Event of Default has occurred and is continuing at the time any assignment is
effected pursuant to Section 9.05, RenRe (such approvals not to be unreasonably
withheld or delayed); provided, however, that neither any Credit Party nor any
Affiliate of a Credit Party shall qualify as an Eligible Assignee under this
definition.

                “Equity Interests” means, with respect to any Person, shares of
(or other capital stock of or ownership or profit interests in) such Person,
warrants, options or other rights for the purchase or other acquisition from
such Person of shares of capital stock of (or other ownership or profit
interests in) such Person, securities convertible into or exchangeable for
shares of capital stock of (or other ownership or profit interests in) such
Person or warrants, rights or options for the purchase or other acquisition from
such Person of such shares (or such other interests), and other ownership or
profit interests in such Person (including without limitation partnership,
member or

8

--------------------------------------------------------------------------------




trust interests therein), whether voting or nonvoting, and whether or not such
shares, warrants, options, rights or other interests are authorized or otherwise
existing on any date of determination.

                “ERISA” means the Employee Retirement Income Security Act of
1974, as amended from time to time, and any successor statute, and all rules and
regulations from time to time promulgated thereunder.

                “ERISA Affiliate” means any Person (including any trade or
business, whether or not incorporated) that would be deemed to be under “common
control” with, or a member of the same “controlled group” as, RenRe or any of
its Subsidiaries, within the meaning of Sections 414(b), (c), (m) or (o) of the
Internal Revenue Code or Section 4001 of ERISA.

                “ERISA Event” means any of the following with respect to a Plan
or Multiemployer Plan, as applicable: (a) a Reportable Event with respect to a
Plan or a Multiemployer Plan, (b) a complete or partial withdrawal by a Credit
Party or any ERISA Affiliate from a Multiemployer Plan that results in liability
under Section 4201 or 4204 of ERISA, or the receipt by a Credit Party or any
ERISA Affiliate of notice from a Multiemployer Plan that it is in reorganization
or insolvency pursuant to Section 4241 or 4245 of ERISA or that it intends to
terminate or has terminated under Section 4041A of ERISA, (c) the distribution
by a Credit Party or any ERISA Affiliate under Section 4041 or 4041A of ERISA of
a notice of intent to terminate any Plan or the taking of any action to
terminate any Plan, (d) the commencement of proceedings by the PBGC under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Plan, or the receipt by a Credit Party or any ERISA Affiliate of
a notice from any Multiemployer Plan that such action has been taken by the PBGC
with respect to such Multiemployer Plan, (e) the institution of a proceeding by
any fiduciary of any Multiemployer Plan against a Credit Party or any ERISA
Affiliate to enforce Section 515 of ERISA, which is not dismissed within thirty
(30) days, or (f) the imposition upon a Credit Party or any ERISA Affiliate of
any liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, or the imposition or threatened
imposition of any Lien upon any assets of a Credit Party or any ERISA Affiliate
as a result of any alleged failure to comply with the Internal Revenue Code or
ERISA in respect of any Plan.

                “Event of Default” means any of the events specified in Sections
7.01 and 7.02.

                “Excess Catastrophe Losses” means that part of any losses
recognized by RenRe or any of its Subsidiaries under the terms of any
Catastrophe Bonds, Reinsurance Agreements or other similar arrangements during
any Fiscal Quarter that are in excess of $150,000,000.

                “Executive Officer” means, as to any Person, the president, the
chief financial officer, the chief executive officer, the general counsel, the
treasurer or the secretary.

                 “Existing Agreement” has the meaning specified in the recitals
hereto.

                 “Expiration Date” means April 27, 2010, as such date may be
extended pursuant to Section 2.19.

                 “Extension Request” has the meaning specified in Section 2.19.

9

--------------------------------------------------------------------------------




                “Federal Funds Rate” means, for any period, a fluctuating per
annum interest rate (rounded upwards, if necessary, to the nearest 1/100 of one
percentage point) equal for each day during such period to the weighted average
of the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) by the
Federal Reserve Bank of New York, or if such rate is not so published for any
day that is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by the Administrative Agent.

                “Fee Letters” means the fee letters, each dated April 4, 2007,
among (i) RenRe, Wachovia and Wachovia Capital Markets, LLC and (ii) RenRe,
Deutsche Bank AG New York Branch and Deutsche Bank Securities Inc.

                “Fiscal Year” means the fiscal year of each Credit Party ending
on December 31 in any calendar year.

                “Foreign Government Scheme or Arrangement” has the meaning
specified in Section 4.13(b).

                “Foreign Plan” has the meaning specified in Section 4.13(b).

                “GAAP” means generally accepted accounting principles set forth
from time to time in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board (or
agencies with similar functions of comparable stature and authority within the
U.S. accounting profession), which are applicable to the circumstances as of the
date of determination.

                “Glencoe” has the meaning specified in the recital of parties to
this Agreement.

                “Governmental Authority” means any nation or government, any
state or other political subdivision thereof and any central bank thereof, any
municipal, local, city or county government, and any entity exercising
executive, legislative, judicial, regulatory or administrative powers or
functions of or pertaining to government, and any corporation or other entity
owned or controlled, through stock or capital ownership or otherwise, by any of
the foregoing.

                “Hazardous Materials” means (a) petroleum or petroleum products,
by-products or breakdown products, radioactive materials, asbestos-containing
materials, polychlorinated biphenyls and radon gas and (b) any other chemicals,
materials or substances designated, classified or regulated as hazardous or
toxic or as a pollutant or contaminant under any Federal, state, local or
foreign statute, law, ordinance, rule, regulation, code, order, writ, judgment,
injunction, decree or judicial or agency interpretation, policy or guidance
relating to pollution or protection of the environment, health, safety or
natural resources.

                “Hedging Obligations” means, with respect to any Person, the net
liability of such Person under any futures contract or options contract
(including property catastrophe futures and

10

--------------------------------------------------------------------------------




options), interest rate swap agreements and interest rate collar agreements and
all other agreements or arrangements (other than Retrocession Agreements and
Catastrophe Bonds) designed to protect such Person against catastrophic events,
fluctuations in interest rates or currency exchange rates.

                “Indemnified Party” has the meaning specified in Section
9.03(b).

                “Initial Effective Date” means December 20, 2002, the date upon
which the Existing Agreement first became effective.

                “Insurance Code” means, with respect to any Insurance Company,
the legislation under which insurance companies are regulated in such Insurance
Company’s domicile and any successor statute of similar import, together with
the regulations thereunder, as amended or otherwise modified and in effect from
time to time. References to sections of any Insurance Code shall be construed to
also refer to successor sections.

                “Insurance Company” means any Subsidiary of RenRe or any other
Account Party which is licensed by any Governmental Authority to engage in the
business of insurance or reinsurance by issuing Primary Policies or entering
into Reinsurance Agreements.

                “Insurance Policies” means policies purchased from insurance
companies by RenRe or any of the Account Parties or their Subsidiaries, for its
own account to insure against its own liability and property loss (including
without limitation casualty, liability and workers’ compensation insurance),
other than Retrocession Agreements.

                “Internal Revenue Code” means the Internal Revenue Code of 1986,
as amended from time to time, and the regulations promulgated and rulings issued
thereunder.

                “Investment Agreement” means, collectively, (i) the Amended and
Restated Investment Advisory Agreement dated as of July 1, 2005, between RIHL
and RUM, as amended as permitted pursuant to Section 6.08 and (ii) any
sub-advisory agreement entered into by RUM in connection with such Amended and
Restated Investment Advisory Agreement from time to time as entered into and
thereafter amended as permitted pursuant to Section 6.08, including the
Investment Manager Agreement, dated as of July 1, 2005, between RUM and
BlackRock Financial Management, Inc. as amended through the Restatement
Effective Date.

                “Issuing Bank” means Wachovia and any “New Issuing Bank”
appointed in accordance with Section 2.15.

                “L/C Commitment” means, with respect to any Lender at any time,
(a) the amount set forth opposite such Lender’s name on Schedule I hereto under
the caption “L/C Commitments”, (b) if such Lender has entered into one or more
Assignment and Acceptances, the amount set forth for such Lender in the Register
maintained by the Administrative Agent pursuant to Section 9.05(d) as such
Lender’s “L/C Commitment” or (c) if such Lender is a New Lender, the amount set
forth on the signature page executed by such New Lender pursuant to Section
2.18, in each case, as such amount may be reduced at or prior to such time
pursuant to Section 2.04.

11

--------------------------------------------------------------------------------




                “L/C Commitment Percentage” means, for any Lender, a fraction,
expressed as a percentage, the numerator of which is such Lender’s L/C
Commitment and the denominator of which is the aggregate L/C Commitments of all
the Lenders.

                “L/C Participation Interest” has the meaning specified in
Section 2.02(d).

                “L/C Related Documents” has the meaning specified in Section
2.03(a)(i).

                “Lender” means each financial institution signatory hereto and
each other financial institution that becomes a “Lender” hereunder pursuant to
Section 9.05, and their respective successors and assigns.

                “Lending Office” means, with respect to any Lender, the office
of such Lender specified as its “Lending Office” opposite its name on Part 2 of
Schedule I hereto or in the Assignment and Acceptance pursuant to which it
became a Lender, as the case may be, or such other office of such Lender as such
Lender may from time to time specify to RenRe and the Administrative Agent.

                “Letter of Credit Advance” has the meaning specified in Section
2.02(f).

                “Letter of Credit Agreement” has the meaning specified in
Section 2.02(a).

                “Letter of Credit Exposure” at any time means the sum at such
time of (a) the aggregate outstanding amount of all Letter of Credit Advances,
(b) the aggregate Available Amounts of all outstanding Letters of Credit and
(c) the aggregate Available Amounts of all Letters of Credit which have been
requested by an Account Party to be issued hereunder but have not yet been so
issued.

                “Letter of Credit Outstandings” at any time means the sum at
such time of (a) the aggregate outstanding amount of all Letter of Credit
Advances and (b) the aggregate Available Amounts of all outstanding Letters of
Credit, in each case after giving effect to any issuance or renewal of a Letter
of Credit occurring on the date of determination and any other changes in the
aggregate amounts under clauses (a) and (b) above as of such date, including as
a result of any reimbursements of outstanding unpaid drawings under any Letter
of Credit or any reductions in the maximum amount available for drawings under
any Letter of Credit taking effect on such date.

                “Letters of Credit” has the meaning specified in Section 2.01.

                “Licenses” has the meaning specified in Section 4.14.

                “Lien” means any lien, security interest or other charge or
encumbrance of any kind, or any other type of preferential arrangement,
including without limitation the lien or retained security title of a
conditional vendor and any easement, right of way or other encumbrance on title
to real property; provided that any lien, security interest or other charge or
encumbrance (a) for taxes, assessments and governmental charges or levies not
yet due and payable or (b) incurred in the ordinary course of business in favor
of financial intermediaries and clearing

12

--------------------------------------------------------------------------------




agents pending clearance of payments for investments shall, in either case, not
be considered a Lien or other encumbrance for purposes of the Credit Documents.

                “Margin Stock” has the meaning specified in Regulation U or X.

                “Material Adverse Effect” means a material adverse effect on
(a) the assets, business, financial condition or operations of any applicable
Credit Party and its Subsidiaries taken as a whole, provided, however, that, so
long as no violation of Section 6.01 (in the case of RenRe or DaVinci) and no
Suspension Event of the type described in clause (c) of the definition thereof
(in the case of any other Credit Party) shall have occurred and be continuing as
a result thereof, the occurrence of losses that give rise to or result in Excess
Catastrophe Losses shall not be deemed to have a Material Adverse Effect,
(b) the rights and remedies of the Administrative Agent, the Collateral Agent,
the Issuing Bank or any Lender under any Credit Document, (c) the enforceability
of the Credit Documents or the Lien of the Security Documents on the Collateral
or (d) the ability of the Credit Parties, taken as a whole, to perform in any
material respect their obligations under the Credit Documents (including, in
each case and without limitation, as may result from any non-monetary judgment
or order for which a stay of enforcement, by reason of a pending appeal or
otherwise, shall not be in effect for any period of 30 consecutive days).

                “Material Insurance Company” means (a) an Insurance Company
which is also a Material Subsidiary and (b) each other Account Party which is an
Insurance Company.

                “Material Subsidiary” means RRL and any other Subsidiary of
RenRe (other than Stonington Insurance Company) which either (a) as of the end
of the most recently completed Fiscal Year of the RenRe for which audited
financial statements are available, has assets that exceed 10% of the total
consolidated assets of RenRe and all its Subsidiaries as of the last day of such
period or (b) for the most recently completed Fiscal Year of RenRe for which
audited financial statements are available, has revenues that exceed 10% of the
consolidated revenue of RenRe and all of its Subsidiaries for such period,
provided that Stonington Insurance Company and its Subsidiaries shall be
excluded for purposes of determining whether Glencoe U.S. Holdings, Inc. is a
Material Subsidiary.

                “Mellon” means Mellon Bank, N.A.

                “Moody’s” means Moody’s Investors Service, Inc.

                “Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which a Credit Party or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.

                “Net Asset Value” means with respect to Redeemable Preference
Shares, the “Net Asset Value” of such shares as defined in and determined
pursuant to the Bye-laws.

                “Net Worth” means at any date with respect to a Person the sum
of (a) the shareholders equity of such Person, calculated in accordance with
GAAP, plus, (b) in the case of RenRe only, any outstanding Mandatorily
Redeemable Capital Securities issued by RenaissanceRe Capital

13

--------------------------------------------------------------------------------




Trust II or a substantially similar issuing vehicle plus (c) any preferred
shares of such Person and its consolidated Subsidiaries which shall not be
redeemable before the Expiration Date.

                “New Issuing Bank” has the meaning specified in Section 2.15.

                “New Lender” has the meaning specified in Section 2.18.

                “Non-U.S. Lender” has the meaning specified in Section 2.08(e).

                “Obligations” means all obligations of every nature of the
Credit Parties from time to time owing, due or payable to any Agent, the Issuing
Bank or any Lender under this Agreement or any of the other Credit Documents,
whether for principal, reimbursement for payments made under Letters of Credit,
interest (including, to the greatest extent permitted by law, post-petition
interest), commissions, fees, expenses, indemnities or any other obligations,
and whether now existing or hereafter incurred, created or arising and whether
direct or indirect, absolute or contingent, or due or to become due (including
obligations of performance).

                “OFAC” means the U.S. Department of the Treasury’s Office of
Foreign Assets Control, and any successor thereto.

                “Old Issuing Bank” has the meaning specified in Section 2.15.

                “Ordinary Course Litigation” has the meaning specified in
Section 4.05.

                “Organization Documents” means, (a) with respect to any company
or corporation, the memorandum of association, the certificate or articles of
incorporation, the bylaws or bye-laws (or equivalent of comparable constitutive
documents with respect to any non-U.S. jurisdiction), any certificate of
determination or instrument relating to the rights of preferred shareholders of
such company or corporation and any shareholder rights agreement; (b) with
respect to any limited liability company, the certificate or articles of
formation or organization and operating agreement; and (c) with respect to any
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

                “Other Taxes” has the meaning specified in Section 2.08(b).

                “PATRIOT Act” means the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism (USA
PATRIOT Act) of 2001, as amended from time to time, and any successor statute,
and all rules and regulations from time to time promulgated thereunder.

                “Payment Date” has the meaning specified in Section 2.03(a).

                “PBGC” means the Pension Benefit Guaranty Corporation (or any
successor).

14

--------------------------------------------------------------------------------




                “Permitted Liens” means the Liens created in favor of the
Collateral Agent under the Security Documents.

                “Person” means an individual, partnership, corporation
(including a business trust), limited liability company, joint stock company,
trust, unincorporated association, joint venture or other entity, or a
government or any political subdivision or agency thereof.

                “Plan” means any “employee pension benefit plan” within the
meaning of Section 3(2) of ERISA that is subject to the provisions of Title IV
of ERISA (other than a Multiemployer Plan) and to which an Account Party or any
ERISA Affiliate may have any liability.

                “Pledge Agreements” means, collectively, the Pledge and Security
Agreements made by each of the Account Parties in favor of the Collateral Agent,
in substantially the form of Exhibit D, and the RIHL Pledge Agreement, as
amended.

                “PPM” means the Private Placement Memorandum of RIHL dated
February 2007, as amended as permitted pursuant to Section 6.08.

                “Primary Policies” means any insurance policies issued by an
Insurance Company.

                “Pro Rata” means from and to the Lenders in accordance with
their respective L/C Commitment Percentages.

                “Pro Rata Share” means, for any Lender, its share determined Pro
Rata, in accordance with the definition of the term “Pro Rata.”

                “Purchasing Lenders” as the meaning specified in Section 2.19.

                “Redeemable Preference Shares” means the redeemable preference
shares, $1.00 par value, issued by RIHL as described in the Bye-laws.

                “Register” has the meaning specified in Section 9.05(d).

                “Regulation U or X” means Regulation U or Regulation X of the
Board of Governors of the Federal Reserve System, as in effect from time to
time.

                “Reimbursement Obligation” has the meaning specified in Section
2.03(a)(i).

                “Reinsurance Agreements” means any agreement, contract, treaty,
certificate or other arrangement whereby RenRe or any Subsidiary agrees to
assume from or reinsure an insurer or reinsurer all or part of the liability of
such insurer or reinsurer under a policy or policies of insurance issued by such
insurer or reinsurer, including (for purposes of this Agreement) Catastrophe
Bonds.

                “Rejected Amount” has the meaning specified in Section 2.19.

                “Rejecting Lenders” has the meaning specified in Section 2.19.

                “RenRe” has the meaning specified in the recital of parties to
this Agreement.

15

--------------------------------------------------------------------------------




                “RenRe Agreement” means the Amended and Restated Undertaking and
Agreement, dated as of the Restatement Effective Date, made by RenRe and RUM in
favor of the Administrative Agent and the Lenders, as amended, modified or
supplemented from time to time.

                “Relevant Shares” has the meaning specified in the Bye-laws.

                “Reportable Event” means (a) any “reportable event” within the
meaning of Section 4043(c) of ERISA for which the 30-day notice under Section
4043(a) of ERISA has not been waived by the PBGC (including any failure to meet
the minimum funding standard of, or timely make any required installment under,
Section 412 of the Internal Revenue Code or Section 302 of ERISA, regardless of
the issuance of any waivers in accordance with Section 412(d) of the Internal
Revenue Code), (b) any such “reportable event” subject to advance notice to the
PBGC under Section 4043(b)(3) of ERISA, (c) any application for a funding waiver
or an extension of any amortization period pursuant to Section 412 of the
Internal Revenue Code, and (d) a cessation of operations described in Section
4062(e) of ERISA.

                “Reporting Company” means RRL, each other Material Insurance
Company and, if then a Subsidiary, Stonington Insurance Company.

                “Required Lenders” means, at any time, Lenders owed or holding
at least a majority in interest of the sum of (a) aggregate principal amount of
the Letter of Credit Advances outstanding at such time and (b) the aggregate
Available Amount of all Letters of Credit outstanding at such time, or, if no
such principal amount and no Letters of Credit are outstanding at such time,
Lenders having L/C Commitments constituting at least a majority in interest of
the aggregate of the L/C Commitments; provided, however, that if any Lender
shall be a Defaulting Lender at such time, there shall be excluded from the
determination of Required Lenders at such time (i) the aggregate principal
amount of the interest of such Lender in Letter of Credit Advances outstanding
at such time, (ii) such Lender’s Pro Rata Share of the aggregate Available
Amount of all Letters of Credit outstanding at such time and (iii) the Unused
L/C Commitment of such Lender at such time.

                “Requirements of Law” for any Person means the Organization
Documents of such Person, and any law, treaty, rule, ordinance or regulation or
determination of an arbitrator or a court or other governmental authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

                “Responsible Officer” means the Chairman, Managing Director,
Chief Executive Officer, President, Chief Financial Officer, Chief Accounting
Officer, Treasurer or General Counsel of RenRe, RIHL or an Account Party, as
applicable.

                “Restatement Effective Date” means the first date on which the
conditions set forth in Article III shall have been satisfied.

                “Retrocession Agreements” means any agreement, treaty,
certificate or other arrangement whereby any Insurance Company cedes to another
insurer all or part of such Insurance Company’s liability.

16

--------------------------------------------------------------------------------




                “RIHL” has the meaning specified in the preliminary statements
to this Agreement.

                “RIHL Agreement” means the Amended and Restated Undertaking and
Agreement, dated as of the Restatement Effective Date, made by RIHL in favor of
the Administrative Agent and the Lenders, as amended, modified or supplemented
from time to time.

                “RIHL Control Agreement” means the control agreement among
Mellon, the Collateral Agent and RIHL, dated as of the Initial Effective Date,
pursuant to which a Lien on the RIHL Custodial Account and the contents thereof
and all security entitlements related thereto securing the RIHL Obligations was
perfected in favor of the Collateral Agent, as amended.

                “RIHL Custodial Agreement” means the Custodial Agreement dated
December 28, 2001, between RIHL and Mellon.

                “RIHL Pledge Agreement” means the Pledge and Security Agreement,
dated as of the Initial Effective Date, made by RIHL in favor of the Collateral
Agent, as amended.

                “RIHL Guaranty” has the meaning specified in Section 2.16(a).

                “RRE” has the meaning specified in the recital of parties to
this Agreement.

                “RRL” has the meaning specified in the recital of parties to
this Agreement.

                “RUM” has the meaning specified in the preliminary statements to
this Agreement.

                “Sanctioned Country” means a country subject to a sanctions
program identified on the list maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/-programs/, or as otherwise
published from time to time.

                “Sanctioned Person” means (i) a Person named on the list of
Specially Designated Nationals or Blocked Persons maintained by OFAC available
at http://www.treas.gov/-offices/enforcement/ofac/sdn/index.shtml, or as
otherwise published from time to time, or (ii) (A) an agency of the government
of a Sanctioned Country, (B) an organization controlled by a Sanctioned Country,
or (C) a Person resident in a Sanctioned Country, to the extent subject to a
sanctions program administered by OFAC.

                “SAP” means, as to each Insurance Company, the statutory
accounting practices prescribed or permitted by the Insurance Code of such
Insurance Company’s domicile for the preparation of Annual Statements and other
financial reports by insurance corporations of the same type as such Insurance
Company.

                “S&P” means Standard & Poor’s Ratings Services, a division of
The McGraw-Hill Companies, Inc.

                “Security Documents” means, collectively, (i) the Pledge
Agreements and all other security agreements, pledge agreements, charges and
mortgages at any time creating or evidencing the Liens securing the Obligations,
(ii) the Control Agreements and all other control agreements and similar
agreements pursuant to which a Lien on a Custodial Account (and on the

17

--------------------------------------------------------------------------------




contents thereof) or other Collateral securing the Obligations is perfected in
favor of the Collateral Agent, and (iii) the RIHL Agreement, the RIHL Pledge
Agreement and the RIHL Control Agreement, in each case, as amended.

                “Solvent” means, with respect to any Person on a particular
date, that on such date (a) the fair value of the property of such Person is
greater than the total amount of liabilities, including without limitation
contingent liabilities, of such Person, (b) the present fair salable value of
the assets of such Person is not less than the amount that will be required to
pay the probable liability of such Person on its debts as they become absolute
and matured, (c) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person’s ability to pay such debts
and liabilities as they mature and (d) such Person is not engaged in business or
a transaction, and is not about to engage in business or a transaction, for
which such Person’s property would constitute an unreasonably small capital. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

                “Subsidiary” of any Person means any corporation, partnership,
joint venture, limited liability company, trust or estate of which (or in which)
more than 50% of (a) the issued and outstanding capital stock having ordinary
voting power to elect a majority of the Board of Directors of such corporation
(irrespective of whether at the time capital stock of any other class or classes
of such corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such partnership,
joint venture or limited liability company or (c) the beneficial interest in
such trust or estate is at the time directly or indirectly owned or controlled
by such Person, by such Person and one or more of its other Subsidiaries or by
one or more of such Person’s other Subsidiaries; provided, however, that neither
DaVinciRe Holdings Ltd. (so long as its only material asset is the shares of
DaVinci) nor DaVinci shall be deemed to be a Subsidiary of RenRe.

                “Substitution Event” means, with respect to an Account Party,
any of the following events: (a) in the case of an Account Party which as of the
Restatement Effective Date has or thereafter obtains a rating from A.M. Best,
failure of such Account Party to maintain such rating at A- or better, (b) in
the case of DaVinci, a Change of Control shall occur, (c) RIHL shall cease to
have a credit rating from S&P of AA- or better, (d) the Tangible Net Worth of
such Account Party shall be less than the “Substitution Event Tangible Net Worth
Threshold” for such Account Party as set forth in Schedule III for any period of
30 consecutive days, (e) RIHL shall suspend making Net Asset Value
determinations with respect to the Redeemable Preference Shares or shall change
the basis on which Net Asset Value is determined without the prior written
consent of the Administrative Agent (provided that the foregoing shall not
permit an amendment of the Bye-laws other than as permitted pursuant to Section
6.08, and the Administrative Agent hereby agrees to give the Lenders prompt
notice of any such consent that would materially affect Net Asset Value
determinations), (f) any holder of a Relevant Security Interest (as defined in
the Bye-laws) shall redeem more than $20,000,000 of Redeemable Preference Shares
in one or more redemption transactions in any 30-day period, (g) the aggregate
Unencumbered or Excess Redeemable Preference Shares (whether held by an Account
Party or any other Person) shall have a Net Asset Value that is less than 15% of
the aggregate Net Asset Value of all of the outstanding Redeemable Preference
Shares, (h) such Account Party fails to maintain at all times ownership

18

--------------------------------------------------------------------------------




of Unencumbered or Excess Redeemable Preference Shares having an aggregate Net
Asset Value of not less than 15% of the aggregate Letter of Credit Outstandings
of such Account Party (less the amount allocated to such Account Party of any
amount deposited into a Cash Collateral Account pursuant to Section
2.14(b)(iii)), (i) any violation of the redemption restrictions for unencumbered
Redeemable Preference Shares set forth in Exhibit A to the RIHL Agreement or
(j) a Default shall have occurred and be continuing under Section 7.01(e) or,
with respect to such Account Party, Section 7.02(f).

                “Suspension Event” means, with respect to an Account Party, any
of the following events: (a) the Collateral Value of such Account Party’s
Collateral shall be less than 95% of the Letter of Credit Outstandings of such
Account Party at any time, (b) the Collateral Value of such Account Party’s
Collateral shall be less than 100%, but greater than or equal to 95% of the
Letter of Credit Outstandings of such Account Party for more than 3 consecutive
Business Days, (c) the Tangible Net Worth of such Account Party shall be less
than the “Suspension Event Tangible Net Worth Threshold” for such Account Party
as set forth in Schedule III, (d) any development or change shall have occurred
after December 31, 2006 that has had or could reasonably be expected to have a
Material Adverse Effect with respect to RIHL or such Account Party or (e) with
respect to DaVinci only, any of the Events of Default set forth in Section
7.01(f) shall have occurred and be continuing.

                “Syndication Agent” has the meaning specified in the recital of
parties to this Agreement.

                “Tangible Net Worth” means at any date with respect to a Person,
the Consolidated shareholders’ equity of such Person and its Consolidated
Subsidiaries determined as of such date in accordance with GAAP, plus, in the
case of RenRe only, (a) any outstanding Mandatorily Redeemable Capital
Securities issued by RenaissanceRe Capital Trust II or a substantially similar
issuing vehicle plus (b) any preferred shares of such Person and its
consolidated Subsidiaries which shall not be redeemable before the date that is
one year following the Expiration Date, minus, to the extent included as assets
in the determination of such stockholders’ equity, any goodwill, patents,
trademarks, copyrights, franchises, licenses, capitalized interest, debt
discount and expense, amounts due from officers and directors, shareholders and
Affiliates of such Person and any other items which would be treated as
intangibles under GAAP, provided that such determination shall be made after
giving effect to adjustments pursuant to Statement No. 115 of the Financial
Accounting Standards Board of the United States of America.

                “Taxes” has the meaning specified in Section 2.08(a).

                “Termination Date” means the first date on which all of the
following shall have occurred: (i) the termination of all L/C Commitments and
L/C Participation Interests, (ii) the termination or expiration of all Letters
of Credit and (iii) the payment in full of all principal and interest with
respect to Letter of Credit Advances together with all other amounts then due
and owing under the Credit Documents.

                “Total Commitment” means at any time the lesser of
(a) $1,400,000,000 (or such lesser amount as reduced pursuant to Section 2.04 or
greater amount as increased pursuant to Section 2.18) and (b) the aggregate
amount of the L/C Commitments then in effect.

19

--------------------------------------------------------------------------------




                “Unencumbered or Excess Redeemable Preference Shares” means
Redeemable Preference Shares that are either (i) unencumbered by any Liens or,
(ii) with respect to Redeemable Preference Shares owned by any Account Party,
(x) encumbered only by the Liens created in favor of the Collateral Agent under
the Security Documents and (y) the Net Asset Value of which need not be taken
into account for the Collateral Value of the Collateral of such Account Party to
equal 100% of the Letter of Credit Outstandings of such Account Party.

                “Uniform Commercial Code” has the meaning specified in the
Pledge Agreements or the Control Agreements, as applicable.

                “Unused L/C Commitment” means, with respect to any Lender at any
time, (a) such Lender’s L/C Commitment at such time minus (b) such Lender’s Pro
Rata Share of (i) the aggregate Available Amount of all Letters of Credit
hereunder (including without limitation all Existing Letters of Credit) and
(ii) the aggregate principal amount of all Letter of Credit Advances made by the
Issuing Bank pursuant to Section 2.02(f) and outstanding at such time (whether
held by the Issuing Bank or the Lenders).

                “U.S. Government Securities” means securities issued or
unconditionally guaranteed by the United States of America or any agency or
instrumentality thereof and backed by the full faith and credit of the United
States of America.

                “Voting Interests” means shares of capital stock issued by a
corporation, or equivalent Equity Interests in any other Person, the holders of
which are ordinarily, in the absence of contingencies, entitled to vote for the
election of directors (or persons performing similar functions) of such Person,
even if the right so to vote has been suspended by the happening of such a
contingency.

                “Wachovia” has the meaning specified in the recital of parties
to this Agreement.

                Section 1.02           Computation of Time Periods; Other
Definitional Provisions . In this Agreement and the other Credit Documents in
the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including” and the words “to” and “until”
each mean “to but excluding”. References in the Credit Documents to any
agreement or contract “as amended” shall mean and be a reference to such
agreement or contract as amended, amended and restated, supplemented or
otherwise modified from time to time in accordance with its terms.

                Section 1.03           Accounting Principles . Unless otherwise
defined or the context otherwise requires, all financial and accounting terms
used herein or in any of the Credit Documents or any certificate or other
document made or delivered pursuant hereto shall be defined in accordance with
GAAP or SAP, as the context may require; provided, however, that for purposes of
calculating the financial covenants, the financial statements required under
Section 5.01(a) shall be adjusted so that DaVinciRe Holdings Ltd. and DaVinci
Reinsurance Ltd. shall be accounted for under the equity method rather than
consolidated as Subsidiaries. When used in this Agreement, the term “financial
statements” shall include the notes and schedules thereto. In addition, when
used herein, the terms “best knowledge of” or “to the best knowledge of” any
Person shall mean matters within the actual knowledge of such Person (or an
Executive Officer or general partner of such Person) or which should have been
known by such Person after reasonable inquiry.

20

--------------------------------------------------------------------------------




ARTICLE II

AMOUNTS AND TERMS OF THE LETTERS OF CREDIT

                Section 2.01          The Letters of Credit. Subject to and upon
the terms and conditions herein set forth, so long as no Suspension Event,
Default or Event of Default has occurred and is continuing with respect to the
Applicable Account Party, the Issuing Bank will, at any time and from time to
time on and after the Restatement Effective Date and prior to the seventh day
prior to the Expiration Date, and upon request on behalf of the Applicable
Account Party in accordance with the provisions of Section 2.02(a), issue for
the account of such Account Party one or more irrevocable standby letters of
credit in a form customarily used or otherwise approved by the Issuing Bank
(together with all amendments, modifications and supplements thereto,
substitutions therefor and renewals and restatements thereof, collectively, the
“Letters of Credit”). Notwithstanding the foregoing:

              (a)           The Issuing Bank shall have no obligation to issue,
and no Credit Party will request the issuance of, any Letter of Credit hereunder
if at the time of issuance of such Letter of Credit and after giving effect
thereto, either (i) the aggregate Letter of Credit Exposure would exceed the
lesser of (x) the Total Commitment and (y) the aggregate Collateral Value,
(ii) the total Letter of Credit Exposure with respect to the Applicable Account
Party would exceed the Collateral Value of the Collateral of such Account Party,
or (iii) any Lender’s Pro Rata Share of the Available Amount of such Letter of
Credit would exceed such Lender’s Unused L/C Commitment.

              (b)           The Issuing Bank shall have no obligation to issue,
and no Credit Party shall request the issuance of, any Letter of Credit except
within the following limitations: (i) each Letter of Credit shall be denominated
in U.S. dollars, (ii) each Letter of Credit shall be payable only against sight
drafts (and not time drafts) and (iii) no Letter of Credit shall be issued that
by its terms expires later than one year after its date of issuance (including
all rights of the Applicable Account Party or the beneficiary to require
renewal); provided, however, that a Letter of Credit may, if requested on behalf
of the Applicable Account Party, provide by its terms, and on terms acceptable
to the Issuing Bank, for renewal for successive periods of one year or less
unless and until the Issuing Bank shall have delivered a notice of nonrenewal to
the beneficiary of such Letter of Credit;

              (c)           The Issuing Bank shall be under no obligation to
issue any Letter of Credit if, at the time of such proposed issuance, (i) any
order, judgment or decree of any Governmental Authority or arbitrator shall
purport by its terms to enjoin or restrain the Issuing Bank from issuing such
Letter of Credit, or any Requirements of Law applicable to the Issuing Bank or
any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the Issuing Bank shall prohibit,
or request that the Issuing Bank refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the
Issuing Bank with respect to such Letter of Credit any restriction or reserve or
capital requirement (for which the Issuing Bank is not otherwise compensated)
not in effect on the Restatement Effective Date, or any unreimbursed loss, cost
or expense that was not applicable, in effect or known to the Issuing Bank as of
the Restatement Effective Date and that the Issuing Bank in good faith deems
material to it, or (ii) the Issuing Bank shall have actual

21

--------------------------------------------------------------------------------




knowledge, or shall have received notice from any Lender, prior to the issuance
of such Letter of Credit that one or more of the conditions specified in
Sections 3.01 (if applicable) or 3.02 are not then satisfied (or have not been
waived in writing as required herein) or that the issuance of such Letter of
Credit would violate the provisions of subsection (a) above.

              (d)           The Issuing Bank shall have no obligation to issue
any letter of credit which is unsatisfactory in form, substance or beneficiary
to the Issuing Bank in the exercise of its reasonable judgment consistent with
its customary practice.

                 Section 2.02         Issuance, Renewals, Drawings,
Participations and Reimbursement.

              (a)           Request for Issuance. RenRe, on behalf of an
Applicable Account Party, may from time to time request, upon at least three
Business Days’ notice (given not later than 11:00 A.M. Charlotte, North Carolina
time on the last day permitted therefor), the Issuing Bank to issue or renew
(other than any automatic renewal thereof) a Letter of Credit by:

                 (i)            delivering to the Issuing Bank, with a copy to
the Administrative Agent, either (x) a written request to such effect or (y) a
request made in electronic form through the Issuing Bank’s remote access system
and in accordance with the terms and conditions (including any written
agreements between the Issuing Bank and RenRe or the Applicable Account Party)
applicable thereto, in each case specifying the date on which such Letter of
Credit is to be issued (which shall be a Business Day), the expiration date
thereof, the Available Amount thereof, the name and address of the beneficiary
thereof and the requested form thereof, and in each case with a copy of such
request (or, in the case of clause (y) above, a written or electronic summary
thereof) to the Administrative Agent; and                    (ii)           in
the case of the issuance of a Letter of Credit, delivering to the Issuing Bank a
completed agreement and application with respect to such Letter of Credit as the
Issuing Bank may specify for use in connection with such requested Letter of
Credit (a “Letter of Credit Agreement”), together with such other certificates,
documents and other papers or information as are specified in such Letter of
Credit Agreement or as may be required pursuant to the Issuing Bank’s customary
practices for the issuance of letters of credit (including requirements relating
to requests made through the Issuing Bank’s remote access system).

In addition, RenRe shall deliver to the Administrative Agent a Collateral Value
Report not later than 11:00 A.M. Charlotte, North Carolina time on the Business
Day immediately preceding the date on which such Letter of Credit is to be
issued.

              The Administrative Agent shall, promptly upon receiving a copy of
the notice referred to in clause (i) above, notify the Lenders of such proposed
Letter of Credit or such proposed renewal of a Letter of Credit, and shall
determine, as of 11:00 A.M. Charlotte, North Carolina time on the Business Day
immediately preceding such proposed issuance, whether such proposed Letter of
Credit complies with the conditions set forth in Section 2.01 hereof. If such
conditions set forth in Section 2.01 are not satisfied or if the Required
Lenders have given notice to the Administrative Agent to cease issuing or
renewing Letters of Credit as contemplated by this Agreement, the

22

--------------------------------------------------------------------------------




Administrative Agent shall immediately notify the Issuing Bank (in writing or by
telephone immediately confirmed in writing) that the Issuing Bank is not
authorized to issue or renew, as the case may be, such Letter of Credit. If the
Issuing Bank issues or renews a Letter of Credit, it shall deliver the original
of such Letter of Credit to the beneficiary thereof or as RenRe, on behalf of
the Applicable Account Party, shall otherwise direct, and shall promptly notify
the Administrative Agent thereof and furnish a copy thereof to the
Administrative Agent. The Issuing Bank may issue Letters of Credit through any
of its branches or Affiliates (whether domestic or foreign) that issue letters
of credit, and RenRe and each Account Party authorizes and directs the Issuing
Bank to select the branch or Affiliate that will issue or process any Letter of
Credit.

              (b)           Request for Extension or Increase. RenRe, on behalf
of an Account Party, may from time to time request the Issuing Bank to extend
the expiration date of an outstanding Letter of Credit issued for its account or
increase (or, with the consent of the beneficiary, decrease) the Available
Amount of such Letter of Credit. Such extension or increase shall for all
purposes hereunder (including for purposes of Section 2.01 and Section 2.02(a))
be treated as though such Account Party had requested issuance of a new or
replacement Letter of Credit (except only that the Issuing Bank may, if it
elects, issue a notice of extension or increase in lieu of issuing a new Letter
of Credit in substitution for the outstanding Letter of Credit).

              (c)           Limitations on Issuance, Extension, Renewal and
Amendment. As between the Issuing Bank, on the one hand, and the Agents and the
Lenders, on the other hand, the Issuing Bank shall be justified and fully
protected in issuing or renewing a Letter of Credit unless it shall have
received notice from the Administrative Agent as provided in Section 2.02(a)
hereof that it is not authorized to do so (and, in the case of automatic
renewals, ten days shall have passed following the date of the Issuing Bank’s
receipt of such notice), notwithstanding any subsequent notices to the Issuing
Bank, any knowledge of a Suspension Event or a Default or Event of Default, any
knowledge of failure of any condition specified in Article III to be satisfied,
any other knowledge of the Issuing Bank, or any other event, condition or
circumstance whatsoever. The Issuing Bank may amend, modify or supplement
Letters of Credit or Letter of Credit Agreements without the consent of, and
without liability to, any Agent or any Lender, provided that any such amendment,
modification or supplement that extends the expiration date of, or increases the
Available Amount of or the amount available to be drawn on, an outstanding
Letter of Credit shall be subject to Section 2.01. With respect to each Letter
of Credit that remains outstanding at any time after the Expiration Date and
that provides by its terms for automatic renewal, the Issuing Bank shall notify
the beneficiary thereof, in accordance with the terms specified for such notice
in such Letter of Credit, of the Issuing Bank’s election not to renew such
Letter of Credit.

              (d)           Letter of Credit Participation Interests.
Concurrently with the issuance of each Letter of Credit and without any further
action by any party to this Agreement, the Issuing Bank automatically shall be
deemed, irrevocably and unconditionally, to have sold, assigned, transferred and
conveyed to each other Lender, and each other Lender automatically shall be
deemed, irrevocably and unconditionally, severally to have purchased, acquired,
accepted and assumed from the Issuing Bank, without recourse to, or
representation or warranty by, the Issuing Bank, an undivided interest, in a
proportion equal to such Lender’s Pro Rata Share, in all of the Issuing Bank’s
rights and obligations in, to or under such Letter of Credit, the related Letter
of Credit Agreement, each drawing made thereunder, all obligations of the
Applicable

23

--------------------------------------------------------------------------------




Account Party under the Credit Documents with respect to such Letter of Credit,
and all Collateral, guarantees and other rights from time to time directly or
indirectly securing the foregoing (such interest of each Lender being referred
to herein as an “L/C Participation Interest”); provided, however, that the fees
and charges relating to Letters of Credit described in Section 2.05(c)(ii) shall
be payable directly to the Issuing Bank as provided therein, and the Lenders
shall have no right to receive any portion thereof. Each Lender irrevocably and
unconditionally accepts and agrees to the terms set forth in the immediately
preceding sentence. Upon any change in the Commitments of any of the Lenders
pursuant to Section 9.05, with respect to all outstanding Letters of Credit and
Reimbursement Obligations there shall be an automatic adjustment to the
participations pursuant to this Section to reflect the new Pro Rata Shares of
the assigning Lender and the Assignee. On the date that any New Lender becomes a
party to this Agreement in accordance with Section 2.18, L/C Participation
Interests in all outstanding Letters of Credit held by each of the Lenders
(other than the New Lender) shall be proportionately reallocated between such
New Lender and the existing Lenders. Notwithstanding any other provision hereof,
each Lender hereby agrees that its obligation to participate in each Letter of
Credit, its obligation to make the payments specified in Section 2.02(e), and
the right of the Issuing Bank to receive such payments in the manner specified
therein, are each absolute, irrevocable and unconditional and shall not be
affected by any event, condition or circumstance whatever. The failure of any
Lender to make any such payment shall not relieve any other Lender of its
funding obligation hereunder on the date due, but no Lender shall be responsible
for the failure of any other Lender to meet its funding obligations hereunder.
On the Restatement Effective Date (i) each outstanding Letter of Credit will
continue in full force and effect as a Letter of Credit issued under this
Agreement and (ii) the L/C Participation Interests shall automatically be
reallocated to reflect the Lenders’ L/C Commitment Percentages at such time.

              (e)           Payment by Lenders on Account of Unreimbursed Draws.
If the Issuing Bank makes a payment under any Letter of Credit and is not
reimbursed in full on the date of such payment in accordance with Section
2.03(a), the Issuing Bank may notify the Administrative Agent thereof (which
notice may be by telephone), and the Administrative Agent shall forthwith notify
each Lender (which notice may be by telephone promptly confirmed in writing)
thereof. No later than the Administrative Agent’s close of business on the date
such notice is given (if notice is given by 2:00 P.M. Charlotte, North Carolina
time) or 10:00 A.M. Charlotte, North Carolina time the following day (if notice
is given after 2:00 P.M. Charlotte, North Carolina time or in the case of any
Lender whose Lending Office is located outside of the United States), each
Lender will pay to the Administrative Agent, for the account of the Issuing
Bank, in immediately available funds, an amount equal to such Lender’s Pro Rata
Share of the unreimbursed portion of such payment by the Issuing Bank. Amounts
received by the Administrative Agent for the account of the Issuing Bank shall
be forthwith transferred, in immediately available funds, to the Issuing Bank.
If and to the extent that any Lender fails to make such payment to the
Administrative Agent for the account of the Issuing Bank on such date, such
Lender shall pay such amount on demand, together with interest, for the Issuing
Bank’s own account, for each day from and including the date such payment is due
from such Lender to the Issuing Bank to but not including the date of repayment
to the Issuing Bank (before and after judgment) at a rate per annum for each day
(i) from and including the date of payment by the Issuing Bank to and including
the date such payment is due from such Lender equal to the Federal Funds Rate
and (ii) thereafter equal to the rate of interest payable by the Applicable
Account Party under Section



24

--------------------------------------------------------------------------------




2.03(a)(i).  For avoidance of doubt, it is understood and agreed by the Lenders
that Letters of Credit issued prior to the Expiration Date may, by their terms,
remain outstanding after the Expiration Date and that the obligations of the
Lenders to make payments under this Section 2.02(e) shall continue from and
after the Expiration Date until the expiration or termination of all Letters of
Credit, subject to and in accordance with the terms hereof.

              (f)            Letter of Credit Advances. The term “Letter of
Credit Advance” is used in this Agreement in accordance with the meanings set
forth in this Section 2.02(f). The making of any payment by the Issuing Bank
under a Letter of Credit is sometimes referred to herein as the making of a
Letter of Credit Advance by the Issuing Bank in the amount of such payment. The
making of any payment by a Lender for the account of the Issuing Bank under
Section 2.02(e) on account of an unreimbursed drawing on a Letter of Credit is
also sometimes referred to herein as the making of a Letter of Credit Advance to
the Applicable Account Party by such Lender. The making of such a Letter of
Credit Advance by a Lender with respect to an unreimbursed drawing on a Letter
of Credit shall reduce, by a like amount, the outstanding Letter of Credit
Advance of the Issuing Bank with respect to such unreimbursed drawing.

              (g)           Letter of Credit Reports. The Issuing Bank will
furnish to the Administrative Agent prompt written notice of each issuance or
renewal of a Letter of Credit (including the Available Amount and expiration
date thereof), amendment to a Letter of Credit, cancellation of a Letter of
Credit and payment on a Letter of Credit. The Administrative Agent will furnish
to each Lender prior to the tenth Business Day of each calendar quarter a
written report (i) summarizing issuance, renewal and expiration dates of Letters
of Credit issued or renewed during the preceding calendar quarter,
(ii) identifying payments and reductions in Available Amount during such
calendar quarter and (iii) setting forth the average daily aggregate Available
Amount during such calendar quarter.

               Section 2.03           Repayment of Letter of Credit Advances.

              (a)           Account Parties’ Reimbursement Obligation.

                 (i)            Each Account Party hereby severally agrees to
reimburse the Issuing Bank in immediately available funds (by making payment to
the Administrative Agent for the account of the Issuing Bank in accordance with
Section 2.07) in the amount of each payment made by the Issuing Bank under any
Letter of Credit issued for such Account Party’s account (each such amount so
paid until reimbursed, together with interest thereon payable as provided
hereinbelow, a “Reimbursement Obligation”) no later than the third succeeding
Business Day (the “Due Date”) after the date such payment under such Letter of
Credit is made by the Issuing Bank (the “Draw Date”), together with interest as
provided below on the amount so paid by the Issuing Bank (to the extent not
reimbursed prior to 1:00 P.M., Charlotte, North Carolina time, on the Draw Date)
for the period from the Draw Date to the date the Reimbursement Obligation
created thereby is satisfied in full (the “Payment Date”). If the Payment Date
is on or prior to the Due Date, such interest shall be payable at the Base Rate
as in effect from time to time during the period from the Draw Date to the
Payment Date. If the Payment Date is after the Due Date, such interest shall be
payable (x) at the Base Rate as in effect from time to time during the period
from and including the Draw Date to and not including the Due Date,

25

--------------------------------------------------------------------------------




  and (y) at the Base Rate as in effect from time to time plus 2% from and
including the Due Date to and not including the Payment Date. All such interest
shall also be payable on demand. The Issuing Bank will provide the
Administrative Agent, RenRe and the Applicable Account Party with prompt notice
of any payment or disbursement made under any Letter of Credit, although the
failure to give, or any delay in giving, any such notice shall not release,
diminish or otherwise affect the Applicable Account Party’s obligations under
this Section or any other provision of this Agreement. The Administrative Agent
will promptly pay to the Issuing Bank and the Lenders which have funded their
respective shares of Letter of Credit Advances remaining unpaid by such Account
Party their Pro Rata Shares of any such amounts received by it under this
Section. Such reimbursement obligation shall be payable without further notice,
protest or demand, all of which are hereby waived, and an action therefor shall
immediately accrue. Each Account Party acknowledges and agrees that it has in
its Control Agreement unconditionally and irrevocably authorized the Collateral
Agent to instruct the Custodian to redeem Redeemable Preference Shares or obtain
and apply other Collateral of such Account Party to the payment of any
Reimbursement Obligation not paid in full on the Draw Date as directed by the
Collateral Agent; provided that, with respect to any Reimbursement Obligation of
less than $25,000,000, the Collateral Agent shall not give the instruction for
such a redemption if RenRe shall have given notice to the Administrative Agent
on or before the Business Day first succeeding the Draw Date that the
Reimbursement Obligation will be paid in cash on or before the Due Date and
thereafter such payment is made.                    (ii)           The
obligation of each Account Party to reimburse the Issuing Bank for any payment
made by the Issuing Bank under any Letter of Credit issued for the account of
such Account Party, and the obligation of each Lender under Section 2.02(e) with
respect thereto, shall be unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement, the applicable Letter
of Credit Agreement and any other applicable agreement or instrument under all
circumstances, including without limitation the following circumstances:  

                 (A)          any lack of validity or enforceability of any
Credit Document, any Letter of Credit or any other agreement or instrument
relating thereto (all of the foregoing being, collectively, the “L/C Related
Documents”);                    (B)           any change in the time, manner or
place of payment of, or in any other term of, all or any of the obligations of
any Account Party or any other Person in respect of any L/C Related Document or
any other amendment or waiver of or any consent to departure from all or any of
the L/C Related Documents;                    (C)           the existence of any
claim, set-off, defense or other right that any Account Party or any other
Person may have at any time against any beneficiary or any transferee of a
Letter of Credit (or any Persons for which any such beneficiary or any such
transferee may be acting), the Issuing Bank or any other Person, whether in
connection with the transactions contemplated by the L/C Related Documents or
any unrelated transaction (including any underlying

26

--------------------------------------------------------------------------------




  transaction between any Credit Party and the beneficiary named in any such
Letter of Credit);                     (D)          any statement or any other
document presented under a Letter of Credit proving to be forged, fraudulent,
invalid or insufficient in any respect, any statement therein being untrue or
inaccurate in any respect, any errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, telecopier or otherwise, or
any errors in translation or in interpretation of technical terms;    
                (E)           payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or certificate that does not strictly
comply with the terms of such Letter of Credit or any defense based upon the
failure of any drawing under a Letter of Credit to conform to the terms of the
Letter of Credit (provided that any draft, certificate or other document
presented pursuant to such Letter of Credit appears on its face to comply with
the terms thereof), any non-application or misapplication by the beneficiary or
any transferee of the proceeds of such drawing or any other act or omission of
such beneficiary or transferee in connection with such Letter of Credit;    
                (F)           any exchange, release or non-perfection of any
Collateral, or any release or amendment or waiver of or consent to departure
from the Security Documents, for all or any of the obligations of any Account
Party or any other Person in respect of the L/C Related Documents;    
                (G)          the occurrence of any Substitution Event,
Suspension Event, Default or Event of Default; or    
                (H)          any other circumstance or happening whatsoever,
whether or not similar to any of the foregoing, including without limitation any
other circumstance that might otherwise constitute a defense available to, or a
discharge of, any Account Party or a guarantor.

              (b)          Rescission. If any amount received by the Issuing
Bank on account of any Letter of Credit Advance, Reimbursement Obligation or
other Obligation shall be avoided, rescinded or otherwise returned or paid over
by the Issuing Bank for any reason at any time, whether before or after the
termination of this Agreement (or the Issuing Bank believes in good faith that
such avoidance, rescission, return or payment is required, whether or not such
matter has been adjudicated), each Lender will (except to the extent a
corresponding amount received by such Lender on account of its Letter of Credit
Advance relating to the same payment on a Letter of Credit has been avoided,
rescinded or otherwise returned or paid over by such Lender), promptly upon
notice from the Administrative Agent or the Issuing Bank, pay over to the
Administrative Agent for the account of the Issuing Bank its Pro Rata Share of
such amount, together with its Pro Rata Share of any interest or penalties
payable with respect thereto.

              Section 2.04           Termination or Reduction of the L/C
Commitments . RenRe may, upon at least three Business Days’ notice to the
Administrative Agent, terminate in whole or reduce in part the

27

--------------------------------------------------------------------------------




unused portion of the L/C Commitments; provided, however, that each partial
reduction (i) shall be in an aggregate amount of $10,000,000 or an integral
multiple of $1,000,000 in excess thereof, (ii) shall be made ratably among the
Lenders in accordance with their L/C Commitments and (iii) shall automatically
reduce the Total Commitment, as contemplated by the definition of that term.

                Section 2.05           Fees.

              (a)           Commitment Fee. The Account Parties and RenRe
jointly and severally agree to pay to the Administrative Agent for the account
of each Lender a commitment fee, from the Restatement Effective Date until the
Expiration Date, payable in arrears quarterly on the last Business Day of each
March, June, September and December commencing June 30, 2007 and on the
Expiration Date, at a rate equal to 0.06% per annum on the average daily Unused
L/C Commitment of such Lender during such quarter (or shorter period); provided,
however, that no commitment fee shall accrue on the L/C Commitment of a
Defaulting Lender so long as such Lender shall be a Defaulting Lender.

              (b)           Administrative Agent’s and Collateral Agent’s Fees.
The Account Parties and RenRe jointly and severally agree to pay to the
Administrative Agent and the Collateral Agent for their own accounts such fees
as are set forth in the Fee Letters and as may from time to time be agreed
between RenRe and the Administrative Agent and Collateral Agent, respectively.

              (c)           Letter of Credit Fees, etc.

                 (i)            Each Account Party severally agrees to pay to
the Administrative Agent, for the account of each Lender, with respect to each
Letter of Credit for the account of such Account Party outstanding from time to
time from the Restatement Effective Date until the termination or expiration of
such Letter of Credit, a commission payable in arrears quarterly on the last
Business Day of each March, June, September and December commencing June 30,
2007, and on the termination or expiration of such Letter of Credit, on such
Lender’s Pro Rata Share of the average daily aggregate Available Amount of such
Letter of Credit during such quarter (or shorter period) at a rate equal to
0.25% per annum.                    (ii)           Each Account Party severally
agrees to pay to the Issuing Bank, for its own account, the Issuing Bank’s
facing fee (as provided in the Fee Letter with Wachovia), customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, relating to Letters of Credit for the account of such Account Party as
are from time to time in effect.

               Section 2.06           Increased Costs, etc.

              (a)           If, due to either (i) the introduction of or any
change in or in the interpretation of, in each case after the date hereof, any
law or regulation or (ii) the compliance with any guideline or request issued
after the date hereof from any central bank or other governmental authority
(whether or not having the force of law), there shall be any increase in the
cost to any Lender of agreeing to issue or of issuing or maintaining or
participating in Letters of Credit or the making of Letter of Credit Advances
(excluding, for purposes of this Section 2.06, any such increased

28

--------------------------------------------------------------------------------




costs resulting from (x) Taxes or Other Taxes (as to which Section 2.08 shall
govern) and (y) changes in the basis of taxation of overall net income or
overall gross income by the United States or by the foreign jurisdiction or
state under the laws of which such Lender is organized or has its Lending Office
or any political subdivision thereof), then the Account Parties jointly and
severally agree to pay, from time to time, within five days after demand by such
Lender (with a copy of such demand to the Administrative Agent), which demand
shall include a statement of the basis for such demand and a calculation in
reasonable detail of the amount demanded, to the Administrative Agent for the
account of such Lender additional amounts sufficient to compensate such Lender
for such increased cost. A certificate as to the amount of such increased cost,
submitted to RenRe by such Lender, shall be conclusive and binding for all
purposes, absent manifest error.

              (b)           If, due to either (i) the introduction of or any
change in or in the interpretation of any law or regulation, in each case after
the date hereof, or (ii) the compliance with any guideline or request issued
after the date hereof from any central bank or other governmental authority
(whether or not having the force of law), there shall be any increase in the
amount of capital required or expected to be maintained by any Lender or any
corporation controlling such Lender as a result of or based upon the existence
of such Lender’s commitment to lend hereunder and other commitments of such
type, then, within five days after demand by such Lender or such corporation
(with a copy of such demand to the Administrative Agent), which demand shall
include a statement of the basis for such demand and a calculation in reasonable
detail of the amount demanded, the Account Parties jointly and severally agree
to pay to the Administrative Agent for the account of such Lender, from time to
time as specified by such Lender, additional amounts sufficient to compensate
such Lender in the light of such circumstances, to the extent that such Lender
reasonably determines such increase in capital to be allocable to the existence
of such Lender’s commitment to issue or participate in Letters of Credit
hereunder or to the issuance or maintenance of or participation in any Letters
of Credit. A certificate as to such amounts submitted to RenRe by such Lender
shall be conclusive and binding for all purposes, absent manifest error.

              (c)           Each Lender shall promptly notify RenRe and the
Administrative Agent of any event of which it has actual knowledge which will
result in, and will use reasonable commercial efforts available to it (and not,
in such Lender’s good faith judgment, otherwise disadvantageous to such Lender)
to mitigate or avoid any obligation by the Account Parties to pay any amount
pursuant to Section 2.06(a) or (b) above or pursuant to Section 2.08(a) (and, if
any Lender has given notice of any such event and thereafter such event ceases
to exist, such Lender shall promptly so notify RenRe and the Administrative
Agent). Without limiting the foregoing, each Lender will designate a different
Lending Office if such designation will avoid (or reduce the cost to the Account
Parties of) any event described in the preceding sentence and such designation
will not, in such Lender’s good faith judgment, be otherwise disadvantageous to
such Lender.

              (d)           Notwithstanding the provisions of Section 2.06(a) or
(b) or Section 2.08 (and without limiting subsection (c) above), no Lender shall
be entitled to compensation from the Account Parties for any amount arising
prior to the date which is 90 days before the date on which such Lender notifies
RenRe of such event or circumstance. As used in this Section 2.06 the term
“Lender” includes the Issuing Bank in its capacity as such.

29

--------------------------------------------------------------------------------




                Section 2.07           Payments and Computations.

              (a)           The Account Parties (and RenRe, as applicable) shall
make each payment hereunder irrespective of any right of counterclaim or
set-off, not later than 11:00 A.M. Charlotte, North Carolina time on the day
when due, in U.S. dollars, to the Administrative Agent in same day funds, with
payments being received by the Administrative Agent after such time being deemed
to have been received on the next succeeding Business Day. The Administrative
Agent will promptly thereafter cause like funds to be distributed (i) if such
payment by such Account Party is in respect of principal, interest, commitment
fees or any other amount then payable hereunder to more than one Lender, to such
Lenders for the account of their respective Lending Offices ratably in
accordance with the amounts of such respective amount then payable to such
Lenders and (ii) if such payment by such Account Party is in respect of any
amount then payable hereunder to one Lender, to such Lender for the account of
its Lending Office, in each case to be applied in accordance with the terms of
this Agreement. Upon its acceptance of an Assignment and Acceptance and
recording of the information contained therein in the Register pursuant to
Section 9.05(d), from and after the effective date of such Assignment and
Acceptance, the Administrative Agent shall make all payments hereunder in
respect of the interest assigned thereby to the Lender assignee thereunder, and
the parties to such Assignment and Acceptance shall make all appropriate
adjustments in such payments for periods prior to such effective date directly
between themselves.

              (b)           All computations of interest on Letter of Credit
Advances (and any other amount payable by reference to the Base Rate) when the
Base Rate is determined by reference to Wachovia’s prime rate shall be made by
the Administrative Agent on the basis of a year of 365 or, if applicable, 366
days; all other computations of interest, fees and Letter of Credit commissions
shall be made by the Administrative Agent on the basis of a year of 360 days.
All such computations shall be made for the actual number of days (including the
first day but excluding the last day) occurring in the period for which such
interest, fees or commissions are payable. Each determination by the
Administrative Agent of an interest rate, fee or commission hereunder shall be
conclusive and binding for all purposes, absent manifest error.

              (c)           Whenever any payment hereunder shall be stated to be
due on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest, fee or commission, as the
case may be.

                Section 2.08           Taxes.

              (a)           Any and all payments by any Credit Party hereunder
or under any other Credit Document shall be made, in accordance with Section
2.07, free and clear of and without deduction for any and all present or future
taxes, levies, imposts, deductions, charges or withholdings, and all liabilities
with respect thereto, excluding, in the case of each Lender and each Agent,
taxes that are imposed on its overall net income by the United States and taxes
that are imposed on its overall net income (and franchise taxes imposed in lieu
thereof) by the state or foreign jurisdiction under the laws of which such
Lender or such Agent, as the case may be, is organized or any political
subdivision thereof and, in the case of each Lender, taxes that are imposed on
its overall net income (and franchise taxes imposed in lieu thereof) by the
state or

30

--------------------------------------------------------------------------------




foreign jurisdiction of such Lender’s Lending Office or any political
subdivision thereof (all such non-excluded taxes, levies, imposts, deductions,
charges, withholdings and liabilities in respect of payments hereunder being
herein referred to as “Taxes”). If any Credit Party shall be required by law to
deduct any Taxes from or in respect of any sum payable hereunder or to any
Lender or any Agent, (i) the sum payable by such Credit Party shall be increased
as may be necessary so that after such Credit Party and the Administrative Agent
have made all required deductions (including deductions applicable to additional
sums payable under this Section 2.08) such Lender or such Agent, as the case may
be, receives an amount equal to the sum it would have received had no such
deductions been made, (ii) such Credit Party shall make all such deductions and
(iii) such Credit Party shall pay the full amount deducted to the relevant
taxation authority or other authority in accordance with applicable law.

              (b)           In addition, each Credit Party shall pay any present
or future stamp, documentary, excise, property or similar taxes, charges or
levies that arise from any payment made hereunder or from the execution,
delivery or registration of, performance under, or otherwise with respect to,
this Agreement or any other Credit Document (herein referred to as “Other
Taxes”).

              (c)           Each Credit Party shall indemnify each Lender and
each Agent for and hold them harmless against the full amount of Taxes and Other
Taxes, and for the full amount of taxes of any kind imposed by any jurisdiction
on amounts payable under this Section 2.08, imposed on or paid by such Lender or
such Agent (as the case may be) and any liability (including penalties,
additions to tax, interest and expenses) arising therefrom or with respect
thereto. This indemnification payment shall be made within 10 days from the date
such Lender or such Agent (as the case may be) makes written demand therefor.

              (d)           Within 30 days after the date of any payment of
Taxes, each Credit Party shall furnish to the Administrative Agent, at its
address referred to in Section 9.02, the original or a certified copy of a
receipt evidencing such payment.

              (e)           If any Lender is incorporated or organized under the
laws of a jurisdiction other than the United States of America or any state
thereof (a “Non-U.S. Lender”) and is entitled to an exemption from or a
reduction of United States withholding tax pursuant to the Internal Revenue
Code, such Non-U.S. Lender will deliver to each of the Administrative Agent and
RenRe, on or prior to the Restatement Effective Date (or, in the case of a
Non-U.S. Lender that becomes a party to this Agreement as a result of an
assignment after the Restatement Effective Date, on the effective date of such
assignment), (i) in the case of a Non-U.S. Lender that is a “bank” for purposes
of Section 881(c)(3)(A) of the Internal Revenue Code, a properly completed
Internal Revenue Service Form 4224, 1001, W-8BEN, W-8ECI or W-8EXP, as
applicable (or successor forms), certifying that such Non-U.S. Lender is
entitled to an exemption from or a reduction of withholding or deduction for or
on account of United States federal income taxes in connection with payments
under this Agreement and the other Credit Documents, together with a properly
completed Internal Revenue Service Form W-8 or W-9, as applicable (or successor
forms), and (ii) in the case of a Non-U.S. Lender that is not a “bank” for
purposes of Section 881(c)(3)(A) of the Internal Revenue Code, a certificate in
form and substance reasonably satisfactory to the Administrative Agent and RenRe
and to the effect that (x) such Non-U.S. Lender is not a “bank” for purposes of
Section 881(c)(3)(A) of the Internal Revenue Code, is not subject to regulatory
or other legal requirements as a bank in any jurisdiction, and has not been

31

--------------------------------------------------------------------------------




treated as a bank for purposes of any tax, securities law or other filing or
submission made to any governmental authority, any application made to a rating
agency or qualification for any exemption from any tax, securities law or other
legal requirements, (y) is not a 10-percent shareholder for purposes of Section
881(c)(3)(B) of the Internal Revenue Code and (z) is not a controlled foreign
corporation receiving interest from a related person for purposes of Section
881(c)(3)(C) of the Internal Revenue Code, together with a properly completed
Internal Revenue Service Form W-8 or W-9, as applicable (or successor forms).
Each such Non-U.S. Lender further agrees to deliver to each of the
Administrative Agent and RenRe an additional copy of each such relevant form on
or before the date that such form expires or becomes obsolete or after the
occurrence of any event (including a change in its Lending Office) requiring a
change in the most recent forms so delivered by it, in each case certifying that
such Non-U.S. Lender is entitled to an exemption from or a reduction of
withholding or deduction for or on account of United States federal income taxes
in connection with payments under this Agreement, unless an event (including
without limitation any change in treaty, law or regulation) has occurred prior
to the date on which any such delivery would otherwise be required, which event
renders all such forms inapplicable or the exemption to which such forms relate
unavailable and such Non-U.S. Lender notifies the Administrative Agent and RenRe
that it is not entitled to receive payments without deduction or withholding of
United States federal income taxes. Each such Non-U.S. Lender will promptly
notify the Administrative Agent and RenRe of any changes in circumstances that
would modify or render invalid any claimed exemption or reduction.

              (f)            The Credit Parties shall not be required to
indemnify any Non-U.S. Lender, or to pay any additional amounts to any Non-U.S.
Lender, in respect of United States federal withholding tax to the extent that
(i) the obligation to withhold amounts with respect to United States federal
withholding tax existed on the date such Non-U.S. Lender became a party to this
Agreement; provided, however, that this clause (i) shall not apply to the extent
that (y) the indemnity payments or additional amounts any Lender would be
entitled to receive (without regard to this clause (i)) do not exceed the
indemnity payment or additional amounts that the person making the assignment,
participation or transfer to such Lender would have been entitled to receive in
the absence of such assignment, participation or transfer, or (z) such
assignment, participation or transfer was requested by RenRe, (ii) the
obligation to pay such additional amounts would not have arisen but for a
failure by such Non-U.S. Lender to comply with the provisions of Section 2.08(e)
or (iii) any of the representations or certifications made by a Non-U.S. Lender
pursuant to Section 2.08(e) are incorrect at the time a payment hereunder is
made, other than by reason of any change in treaty, law or regulation having
effect after the date such representations or certifications were made.

              (g)           At RenRe’s request and at the Credit Parties’ cost,
each Lender shall take reasonable steps (i) to contest such Lender’s liability
for Taxes that have not been paid or (ii) to seek a refund of Taxes. Nothing in
this Section 2.08 shall obligate any Lender to disclose any information
regarding its tax affairs or computations to any Credit Party.

              (h)           For any period with respect to which a Lender which
may lawfully do so has failed to provide RenRe with the appropriate form
described in Section 2.08(e) above (other than if such failure is due to a
change in law occurring after the date on which a form originally was required
to be provided or if such form otherwise is not required under such section),
such Lender shall not be entitled to indemnification under Section 2.08(a) or
(c) with respect to Taxes

32

--------------------------------------------------------------------------------




imposed by the United States by reason of such failure; provided, however, that
should a Lender become subject to Taxes because of its failure to deliver a form
required hereunder, RenRe shall take such steps as such Lender shall reasonably
request to assist such Lender to recover such Taxes.

              Section 2.09           Sharing of Payments, etc.  If any Lender
shall obtain at any time any payment (whether voluntary, involuntary, through
the exercise of any right of set-off, or otherwise, other than as a result of an
assignment pursuant to Section 9.05(a)) (a) on account of Obligations due and
payable to such Lender hereunder at such time in excess of its ratable share
(according to the proportion of (i) the amount of such Obligations due and
payable to such Lender at such time to (ii) the aggregate amount of the
Obligations due and payable to all Lenders hereunder at such time) of payments
on account of the Obligations due and payable to all Lenders hereunder at such
time obtained by all the Lenders at such time or (b) on account of Obligations
owing (but not due and payable) to such Lender hereunder at such time in excess
of its ratable share (according to the proportion of (i) the amount of such
Obligations owing to such Lender at such time to (ii) the aggregate amount of
the Obligations owing (but not due and payable) to all Lenders hereunder at such
time) of payments on account of the Obligations owing (but not due and payable)
to all Lenders hereunder at such time obtained by all of the Lenders at such
time, such Lender shall forthwith purchase from the other Lenders such interests
or participating interests in the Obligations due and payable or owing to them,
as the case may be, as shall be necessary to cause such purchasing Lender to
share the excess payment ratably with each of them; provided, however, that if
all or any portion of such excess payment is thereafter recovered from such
purchasing Lender, such purchase from each other Lender shall be rescinded and
such other Lender shall repay to the purchasing Lender the purchase price to the
extent of such Lender’s ratable share (according to the proportion of (A) the
purchase price paid to such Lender to (B) the aggregate purchase price paid to
all Lenders) of such recovery together with an amount equal to such Lender’s
ratable share (according to the proportion of (x) the amount of such other
Lender’s required repayment to (y) the total amount so recovered from the
purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered. Each Credit Party
agrees that any Lender so purchasing an interest or participating interest from
another Lender pursuant to this Section 2.09 may, to the fullest extent
permitted by law, exercise all its rights of payment (including the right of
set-off) with respect to such interest or participating interest, as the case
may be, as fully as if such Lender were the direct creditor of such Credit Party
in the amount of such interest or participating interest, as the case may be.

               Section 2.10          Use of Letters of Credit. The Letters of
Credit shall be used to support the Account Parties’ insurance and reinsurance
liabilities.

               Section 2.11           Defaulting Lenders.

              (a)           In the event that, at any time, (i) any Lender shall
be a Defaulting Lender, (ii) such Defaulting Lender shall owe a Defaulted Amount
to any Agent or any of the other Lenders and (iii) any Credit Party shall make
any payment hereunder or under any other Credit Document to the Administrative
Agent for the account of such Defaulting Lender, then the Administrative Agent
may, on its behalf or on behalf of such other Lenders and to the fullest extent
permitted by applicable law, apply at such time the amount so paid by such
Credit Party to

33

--------------------------------------------------------------------------------




or for the account of such Defaulting Lender to the payment of each such
Defaulted Amount to the extent required to pay such Defaulted Amount. In the
event that the Administrative Agent shall so apply any such amount to the
payment of any such Defaulted Amount on any date, the amount so applied by the
Administrative Agent shall constitute for all purposes of this Agreement and the
other Credit Documents payment, to such extent, of such Defaulted Amount on such
date. Any such amount so applied by the Administrative Agent shall be retained
by the Administrative Agent or distributed by the Administrative Agent to such
other Lenders, ratably in accordance with the respective portions of such
Defaulted Amounts payable at such time to the Administrative Agent and such
other Lenders and, if the amount of such payment made by such Credit Party shall
at such time be insufficient to pay all Defaulted Amounts owing at such time to
the Administrative Agent, such other Agents and such other Lenders, in the
following order of priority:

  first, to the Agents for any Defaulted Amounts then owing to the Agents in
their capacities as such;         second, to the Issuing Bank for any amount
then due and payable to it, in its capacity as such, by such Defaulting Lender,
ratably in accordance with such amounts then due and payable to the Issuing
Bank; and         third, to any other Lenders for any Defaulted Amounts then
owing to such other Lenders, ratably in accordance with such respective
Defaulted Amounts then owing to such other Lenders.  

Any portion of such amount paid by such Credit Party for the account of such
Defaulting Lender remaining, after giving effect to the amount applied by the
Administrative Agent pursuant to this subsection (a), shall be applied by the
Administrative Agent as specified in subsection (b) of this Section 2.11.

              (b)           In the event that, at any time, (i) any Lender shall
be a Defaulting Lender, (ii) such Defaulting Lender shall not then owe a
Defaulted Amount and (iii) any Credit Party, any Agent or other Lender shall be
required to pay or distribute any amount hereunder or under any other Credit
Document to or for the account of such Defaulting Lender, then such Credit Party
or such Agent or such other Lender shall pay such amount to the Administrative
Agent to be held by the Administrative Agent, to the fullest extent permitted by
applicable law, in escrow and the Administrative Agent shall, to the fullest
extent permitted by applicable law, hold in escrow such amount otherwise held by
it. Any funds held by the Administrative Agent in escrow under this
subsection (b) shall be deposited by the Administrative Agent in an account with
Wachovia in the name and under the control of the Administrative Agent, but
subject to the provisions of this subsection (b). The terms applicable to such
account, including the rate of interest payable with respect to the credit
balance of such account from time to time, shall be Wachovia’s standard terms
applicable to escrow accounts maintained with it. Any interest credited to such
account from time to time shall be held by the Administrative Agent in escrow
under, and applied by the Administrative Agent from time to time in accordance
with the provisions of, this subsection (b). The Administrative Agent shall, to
the fullest extent permitted by applicable law, apply all funds so held in
escrow from time to time to the extent necessary to

34

--------------------------------------------------------------------------------




make any Letter of Credit Advances required to be made by such Defaulting Lender
and to pay any amount payable by such Defaulting Lender hereunder and under the
other Credit Documents to the Administrative Agent or any other Lender, as and
when such Letter of Credit Advances or amounts are required to be made or paid
and, if the amount so held in escrow shall at any time be insufficient to make
and pay all such Letter of Credit Advances and amounts required to be made or
paid at such time, in the following order of priority:

  first, to the Agents for any amounts then due and payable by such Defaulting
Lender to the Agents in their capacities as such;         second, to the Issuing
Bank for any amount then due and payable to it, in its capacity as such, by such
Defaulting Lender, ratably in accordance with such amounts then due and payable
to such Issuing Bank; and         third, to any other Lenders for any amount
then due and payable by such Defaulting Lender to such other Lenders hereunder,
ratably in accordance with such respective amounts then due and payable to such
other Lenders.  

In the event that any Lender that is a Defaulting Lender shall cease to be a
Defaulting Lender and all amounts owing by such Lender to the Agents and the
other Lenders shall have been paid in full, any funds held by the Administrative
Agent in escrow at such time with respect to such Lender shall be distributed by
the Administrative Agent to such Lender and applied by such Lender to the
Obligations owing to such Lender at such time under this Agreement and the other
Credit Documents ratably in accordance with the respective amounts of such
Obligations outstanding at such time.

              (c)           The rights and remedies against a Defaulting Lender
under this Section 2.11 are in addition to other rights and remedies that any
Agent or any Lender may have against such Defaulting Lender with respect to any
Defaulted Amount.

              Section 2.12           Replacement of Affected Lender . At any
time any Lender is an Affected Lender, the RenRe may replace such Affected
Lender as a party to this Agreement with one or more other Lenders and/or
Eligible Assignees, and upon notice from RenRe such Affected Lender shall assign
pursuant to an Assignment and Acceptance, and without recourse or warranty
(other than as to the absence of Liens arising by, through or under such
Affected Lender), its L/C Commitment, its Letter of Credit Advances, its
obligations to fund Letter of Credit payments, its participation in, and its
rights and obligations with respect to, Letters of Credit, and all of its other
rights and obligations hereunder to such other Lenders and/or Eligible Assignees
for a purchase price equal to the sum of the principal amount of the Letter of
Credit Advances so assigned, all accrued and unpaid interest thereon, such
Affected Lender’s ratable share of all accrued and unpaid fees payable pursuant
to Section 2.05 and all other Obligations owed to such Affected Lender
hereunder.

35

--------------------------------------------------------------------------------




               Section 2.13           Certain Provisions Relating to the Issuing
Bank and Letters of Credit.

              (a)           Letter of Credit Agreements. The representations,
warranties and covenants by the Account Parties under, and the rights and
remedies of the Issuing Bank under, any Letter of Credit Agreement relating to
any Letter of Credit are in addition to, and not in limitation or derogation of,
representations, warranties and covenants by the Credit Parties under, and
rights and remedies of the Issuing Bank and the Lenders under, this Agreement
and applicable law. Each Account Party acknowledges and agrees that all rights
of the Issuing Bank under any Letter of Credit Agreement shall inure to the
benefit of each Lender to the extent of its L/C Participation Interests and
Letter of Credit Advances as fully as if such Lender was a party to such Letter
of Credit Agreement. In the event of any inconsistency between the terms of this
Agreement and any Letter of Credit Agreement, this Agreement shall prevail.

              (b)           Certain Provisions. The Issuing Bank shall have no
duties or responsibilities to any Agent or any Lender except those expressly set
forth in this Agreement, and no implied duties or responsibilities on the part
of the Issuing Bank shall be read into this Agreement or shall otherwise exist.
The duties and responsibilities of the Issuing Bank to the Lenders and the
Agents under this Agreement and the other Credit Documents shall be mechanical
and administrative in nature, and the Issuing Bank shall not have a fiduciary
relationship in respect of any Agent, any Lender or any other Person. The
Issuing Bank shall not be liable for any action taken or omitted to be taken by
it under or in connection with this Agreement or any Credit Document or Letter
of Credit, except to the extent resulting from the gross negligence or willful
misconduct of the Issuing Bank, as finally determined by a court of competent
jurisdiction. The Issuing Bank shall not be under any obligation to ascertain,
inquire or give any notice to any Agent or any Lender relating to (i) the
performance or observance of any of the terms or conditions of this Agreement or
any other Credit Document on the part of any Credit Party, (ii) the business,
operations, condition (financial or otherwise) or prospects of the Credit
Parties or any other Person, or (iii) the existence of any Suspension Event,
Default or Event of Default. Each Credit Party assumes all risks of the acts or
omissions of any beneficiary or transferee of any Letter of Credit with respect
to its use of such Letter of Credit. Neither the Issuing Bank nor any of its
officers, directors, employees or agents shall be liable or responsible
for: (w) the use that may be made of any Letter of Credit or any acts or
omissions of any beneficiary or transferee in connection therewith; (x) the
validity, sufficiency or genuineness of documents, or of any endorsement
thereon, even if such documents should prove to be in any or all respects
invalid, insufficient, fraudulent or forged; (y) payment by the Issuing Bank
against presentation of documents that do not strictly comply with the terms of
a Letter of Credit, including failure of any documents to bear any reference or
adequate reference to the Letter of Credit; or (z) any other circumstances
whatsoever in making or failing to make payment under any Letter of Credit,
except that the Applicable Account Party shall have a claim against the Issuing
Bank, and the Issuing Bank shall be liable to such Account Party, to the extent
of any direct, but not consequential, damages suffered by such Account Party
that such Account Party proves were caused by (a) the Issuing Bank’s willful
misconduct or gross negligence as determined in a final, non-appealable judgment
by a court of competent jurisdiction in determining whether documents presented
under any Letter of Credit comply with the terms of the Letter of Credit or
(b) the Issuing Bank’s willful failure to make lawful payment under a Letter of
Credit after the presentation to it of a draft and certificates strictly
complying with the terms and conditions of the Letter of Credit. In furtherance
and not in limitation of the foregoing, the Issuing Bank may

36

--------------------------------------------------------------------------------




accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary. It is expressly understood and agreed that, for
purposes of determining whether a wrongful payment under a Letter of Credit
resulted from the Issuing Bank’s gross negligence or willful misconduct, (1) the
Issuing Bank’s acceptance of documents that appear on their face to comply with
the terms of such Letter of Credit, without responsibility for further
investigation, regardless of any notice or information to the contrary, (2) the
Issuing Bank’s exclusive reliance on the documents presented to it under such
Letter of Credit as to any and all matters set forth therein, including the
amount of any draft presented under such Letter of Credit, whether or not the
amount due to the beneficiary thereunder equals the amount of such draft and
whether or not any document presented pursuant to such Letter of Credit proves
to be insufficient in any respect (so long as such document appears on its face
to comply with the terms of such Letter of Credit), and whether or not any other
statement or any other document presented pursuant to such Letter of Credit
proves to be forged or invalid or any statement therein proves to be inaccurate
or untrue in any respect whatsoever, and (3) any noncompliance in any immaterial
respect of the documents presented under such Letter of Credit with the terms
thereof shall, in each case, be deemed not to constitute gross negligence or
willful misconduct of the Issuing Bank. The Issuing Bank shall not be under any
obligation, either initially or on a continuing basis, to provide any Agent or
any Lender with any notices, reports or information of any nature, whether in
its possession presently or hereafter, except for such notices, reports and
other information expressly required by this Agreement to be so furnished. The
Issuing Bank shall not be responsible for the execution, delivery,
effectiveness, enforceability, genuineness, validity or adequacy of this
Agreement or any Credit Document.

              (c)           Administration. The Issuing Bank may rely upon any
notice or other communication of any nature (written, electronic or oral,
including but not limited to telephone conversations and transmissions through
the Issuing Bank’s remote access system, whether or not such notice or other
communication is made in a manner permitted or required by this Agreement or any
other Credit Document) purportedly made by or on behalf of the proper party or
parties, and the Issuing Bank shall not have any duty to verify the identity or
authority of any Person giving such notice or other communication. The Issuing
Bank may consult with legal counsel (including without limitation in-house
counsel for the Issuing Bank or in-house or other counsel for the Credit
Parties), independent public accountants and any other experts selected by it
from time to time, and the Issuing Bank shall not be liable for any action taken
or omitted to be taken in good faith in accordance with the advice of such
counsel, accountants or experts. Whenever the Issuing Bank shall deem it
necessary or desirable that a matter be proved or established with respect to
any Credit Party, any Agent or any Lender, such matter may be established by a
certificate of such Credit Party, such Agent or such Lender, as the case may be,
and the Issuing Bank may conclusively rely upon such certificate. The Issuing
Bank shall not be deemed to have any knowledge or notice of the occurrence of
any Suspension Event, Default or Event of Default unless the Issuing Bank has
received notice from a Lender, an Agent or a Credit Party referring to this
Agreement, describing such Suspension Event, Default, or Event of Default and
stating that such notice is a “notice of Default” or “notice of Suspension
Event”.

              (d)           Indemnification of Issuing Bank by Lenders. Each
Lender hereby agrees to reimburse and indemnify the Issuing Bank and each of its
directors, officers, employees and agents (to the extent not reimbursed by the
Credit Parties and without limitation of the

37

--------------------------------------------------------------------------------




obligations of the Credit Parties to do so), in accordance with its Pro Rata
Share (determined at the time such indemnity is sought), from and against any
and all amounts, losses, liabilities, claims, damages, expenses, obligations,
penalties, actions, judgments, suits, costs or disbursements of any kind or
nature (including without limitation the reasonable fees and disbursements of
counsel for the Issuing Bank or such other Person in connection with any
investigative, administrative or judicial proceeding commenced or threatened,
whether or not the Issuing Bank or such other Person shall be designated a party
thereto) that may at any time be imposed on, incurred by or asserted against the
Issuing Bank, in its capacity as such, or such other Person, as a result of, or
arising out of, or in any way related to or by reason of, this Agreement, any
other Credit Document or any Letter of Credit, any transaction from time to time
contemplated hereby or thereby, or any transaction financed in whole or in part
or directly or indirectly with the proceeds of any Letter of Credit, provided,
that no Lender shall be liable for any portion of such amounts, losses,
liabilities, claims, damages, expenses, obligations, penalties, actions,
judgments, suits, costs or disbursements to the extent resulting from the gross
negligence or willful misconduct of the Issuing Bank or such other indemnified
Person, as finally determined by a court of competent jurisdiction.

              (e)           Issuing Bank in its Individual Capacity. With
respect to its commitments and the obligations owing to it, the Issuing Bank
shall have the same rights and powers under this Agreement and each other Credit
Document as any other Lender and may exercise the same as though it were not the
Issuing Bank, and the term “Lenders” and like terms shall include the Issuing
Bank in its individual capacity as such. The Issuing Bank and its affiliates
may, without liability to account to any Person, make loans to, accept deposits
from, acquire debt or equity interests in, act as trustee under indentures of,
act as agent under other credit facilities for, and engage in any other business
with, any Credit Party and any stockholder, subsidiary or affiliate of any
Credit Party, as though the Issuing Bank were not the Issuing Bank hereunder.

               Section 2.14           Downgrade Event with Respect to a Lender.

              (a)           If a Downgrade Event shall occur with respect to any
Lender, then the Issuing Bank may, by notice to such Downgraded Lender, the
Administrative Agent and RenRe within 45 days after such Downgrade Event (any
such notice, a “Downgrade Notice”), request that RenRe use reasonable efforts to
replace such Lender as a party to this Agreement pursuant to Section 2.12. If
such Lender is not so replaced within 45 days after receipt by RenRe of such
Downgrade Notice, then such Downgraded Lender shall be obligated to provide (in
a manner reasonably satisfactory to the Issuing Bank) cash collateral to the
Issuing Bank for (or if such Downgraded Lender is unable, without regulatory
approval, to provide cash collateral, a letter of credit reasonably satisfactory
to the Issuing Bank) covering its L/C Participation Interests (including its
obligations to reimburse the Issuing Bank for any Letter of Credit Advances as
provided in Section 2.02(e)), in which event such Downgraded Lender thereupon
shall (and each Lender agrees that in such circumstances it will) deliver to the
Issuing Bank (I) immediately, cash collateral (or, as aforesaid, a letter of
credit) in an amount equal to its L/C Participation Interests and (II) from time
to time thereafter (so long as it is a Downgraded Lender), cash collateral (or,
as aforesaid, a letter of credit) sufficient to cover any increase in its L/C
Participation Interests as a result of any proposed issuance of or increase in a
Letter of Credit. Any funds provided by a Downgraded Lender for such purpose
shall be maintained in a segregated deposit account in the name of the Issuing
Bank at the Issuing Bank’s principal office in the United States (a

38

--------------------------------------------------------------------------------




“Downgrade Account”). The funds so deposited in any Downgrade Account (or any
drawing under such a letter of credit) shall be used only in accordance with the
following provisions of this Section 2.14.

              (b)           If such Downgraded Lender has failed to comply with
its obligations under clause (a) of this Section 2.14, then:

                 (i)            the Total Commitment shall be reduced by the
amount of the L/C Commitment of such Downgraded Lender in respect of which its
obligations are not satisfied,                    (ii)           the Account
Parties shall prepay all amounts owed to such Downgraded Lender hereunder or in
connection herewith, and                    (iii)          if, upon the
reduction of the Total Commitment under clause (i) above and the payment under
clause (ii) above, the sum of the principal amount of all Letter of Credit
Advances plus the Available Amount of all Letters of Credit would exceed the
Total Commitment by an amount in excess of the cash collateral (or the stated
amount of any letter of credit) posted by such Downgraded Lender, then the
Account Parties will immediately either (x) eliminate such excess by causing the
Available Amount of one or more Letters of Credit to be reduced, or (y) deposit
the amount of such excess into a Cash Collateral Account with the Issuing Bank.

              (c)           If any Downgraded Lender shall be required to fund
its participation in a payment under a Letter of Credit pursuant to Section
2.02(e), then the Issuing Bank shall apply the funds deposited in the applicable
Downgrade Account by such Downgraded Lender (or any drawing under such a letter
of credit) to fund such participation. The deposit of funds in a Downgrade
Account by any Downgraded Lender (or any drawing under such a letter of credit)
shall not constitute a Letter of Credit Advance (and the Downgraded Lender shall
not be entitled to interest on such funds except as provided in Section 2.14(d)
unless and until (and then only to the extent that) such funds (or any drawing
under such a letter of credit) are used by the Issuing Bank to fund the
participation of such Downgraded Lender pursuant to the first sentence of this
Section 2.14(c).

              (d)           Funds in a Downgrade Account shall be invested in
such investments as may be agreed between the Issuing Bank and the applicable
Downgraded Lender, and the income from such investments shall be distributed to
such Downgraded Lender from time to time (but not less often than monthly) as
agreed between the Issuing Bank and such Downgraded Lender. The Issuing Bank
will (i) from time to time, upon request by a Downgraded Lender, release to such
Downgraded Lender any amount on deposit in the applicable Downgrade Account in
excess of the L/C Participation Interests of such Downgraded Lender (or, if
applicable, not draw under any such letter of credit in excess of the L/C
Participation Interests of such Downgraded Lender) and (ii) upon the earliest to
occur of (A) the effective date of any replacement of such Downgraded Lender as
a party hereto pursuant to an Assignment and Acceptance, (B) the termination of
such Downgraded Lender’s L/C Commitment pursuant to clause (a) or (C) the first
Business Day after receipt by the Issuing Bank of evidence (reasonably
satisfactory to the Issuing Bank) that such Lender is no longer a Downgraded
Lender, release to such Lender all amounts on deposit in the

39

--------------------------------------------------------------------------------




applicable Downgrade Account (or, if applicable, return such letter of credit to
such Lender for cancellation).

              (e)           At any time any Downgraded Lender is required to
maintain cash collateral with the Issuing Bank pursuant to this Section 2.14,
the Issuing Bank shall have no obligation to issue or increase any Letter of
Credit unless such Downgraded Lender has provided sufficient funds as cash
collateral to the Issuing Bank to cover all L/C Participation Interests of such
Downgraded Lender (including in respect of the Letter of Credit to be issued or
increased).

                Section 2.15          Downgrade Event or Other Event with
Respect to the Issuing Bank. At any time the Issuing Bank is a Downgraded Lender
or at such other times as the Issuing Bank and RenRe may agree, RenRe may, upon
not less than three Business Days’ notice to the Issuing Bank (in this Section
sometimes referred to as the “Old Issuing Bank”) and the Administrative Agent,
designate any Lender (so long as such Lender has agreed to such designation) as
an additional Issuing Bank hereunder (in this Section sometimes referred to as
the “New Issuing Bank”). Such notice shall specify the date (which shall be a
Business Day) on which the New Issuing Bank is to become an additional Issuing
Bank hereunder. From and after such date, all new Letters of Credit requested to
be issued hereunder shall be issued by the New Issuing Bank. From and after such
date (and until the first date on which no Letters of Credit issued by the Old
Issuing Bank are outstanding and no reimbursement obligations are owed to the
Old Issuing Bank, on which date the Old Issuing Bank shall cease to be an
Issuing Bank hereunder), references in this Agreement to the Issuing Bank shall
be deemed to refer (a) to the Old Issuing Bank, with respect to Letters of
Credit issued by it, (b) to the New Issuing Bank, with respect to Letters of
Credit issued or to be issued by it, and (c) to each of the Old Issuing Bank and
the New Issuing Bank, with respect to other matters. Notwithstanding the fact
that an Old Issuing Bank shall cease to be an Issuing Bank hereunder, all of the
exculpatory, indemnification and similar provisions hereof in favor of the
Issuing Bank shall inure to such Old Issuing Bank’s benefit as to any actions
taken or omitted by it while it was an Issuing Bank under this Agreement. The
Account Parties and RenRe agree that after any appointment of a New Issuing Bank
hereunder, the Account Parties and RenRe shall use reasonable commercial efforts
to promptly replace (or otherwise cause the applicable beneficiary to return to
the Old Issuing Bank for cancellation) each letter of credit issued by the Old
Issuing Bank with a Letter of Credit issued by the New Issuing Bank.

               Section 2.16           Collateral.

              (a)           It is a condition of the issuance and maintenance of
Letters of Credit hereunder that the Letter of Credit Outstandings be at all
times fully secured by Collateral consisting of cash, eligible marketable
securities or, so long as eligible, Redeemable Preference Shares. Pursuant to
the Security Documents and as collateral security for the payment and
performance of the Obligations, the Account Parties shall grant and convey, or
cause to be granted and conveyed, to the Collateral Agent for its benefit and
the benefit of the Lenders, a Lien and security interest in, to and upon the
Collateral, prior and superior to all other Liens. Each Account Party shall
cause the Collateral to be charged or pledged and be made subject to the
Security Documents (in form and substance acceptable to the Collateral Agent)
necessary for the perfection of the Lien and security interest in, to and upon
the Collateral and for the exercise by the Collateral Agent, the Administrative
Agent and the Lenders of their rights and remedies hereunder and thereunder. In
addition, RIHL has guaranteed certain of the Obligations under

40

--------------------------------------------------------------------------------



certain circumstances as provided in the RIHL Agreement (the “RIHL Guaranty”),
and has agreed to secure the RIHL Guaranty pursuant to the RIHL Pledge and RIHL
Control Agreement.

                (b)           (i) On the Business Day immediately preceding the
proposed date of issuance or renewal of a Letter of Credit under Section
2.02(a), (ii) within ten (10) Business Days after the end of each calendar
month, and (iii) at and as of such other times as the Administrative Agent or
the Required Lenders may reasonably request in its (or their) sole discretion,
RenRe shall deliver or cause to be delivered to the Administrative Agent a
certificate in the form of Exhibit F or otherwise in a form reasonably
satisfactory to the Administrative Agent, setting forth with respect to each
Applicable Account Party and RIHL the information provided for in such form and
such other information as the Administrative Agent may reasonably request (such
certificate, a “Collateral Value Report”). Such certificate shall be subject to
review and verification by the Administrative Agent, it being understood and
agreed that the Administrative Agent shall have the right to redetermine the
Collateral Value of the Collateral in accordance with the terms and provisions
of this Agreement and the Security Documents.

                (c)           At any time from and after the occurrence of any
Substitution Event, Suspension Event, Default or Event of Default, the
Collateral Agent shall have the right to redeem (through the Custodian or by
exercising the proxy of the Custodian) the Redeemable Preference Shares held in
the applicable Custodial Accounts for cash within three Business Days or, at the
election of the Collateral Agent, for marketable securities acceptable to the
Collateral Agent within one Business Day; provided, that if the relevant event
is exclusively a Substitution Event, RIHL may elect to make such redemption in
cash or in kind within the foregoing time periods. Such redemptions shall be
made pursuant to the terms of the Security Documents and the Bye-laws.

                (d)           The Account Parties may from time to time add or
substitute eligible Collateral to, or sell, deliver, transfer or otherwise
withdraw Collateral from, any Custodial Account (including without limitation by
trading of securities) as and to the extent permitted by the Security Documents.

                Section 2.17           Cash Collateral Accounts . At any time
and from time to time (i) after the occurrence and during the continuance of an
Event of Default with respect to any Account Party, the Administrative Agent, at
the direction or with the consent of the Required Lenders, may require such
Account Party to deliver to the Collateral Agent such additional amount of cash
as is equal to the aggregate Letter of Credit Exposure for such Account Party at
any time outstanding (whether or not any beneficiary under any Letter of Credit
shall have drawn or be entitled at such time to draw thereunder) and (ii) that
an Account Party elects to make a payment into a Cash Collateral Account as
provided in Section 2.14, such amounts under clause (i) above shall be held by
the Collateral Agent and under clause (ii) above shall be held by the Issuing
Bank, in a cash collateral account (each being a “Cash Collateral Account”).
Each Account Party hereby grants to the Collateral Agent, for the benefit of the
Issuing Bank, the Agents and the Lenders, and to the Issuing Bank for its own
benefit, a Lien upon and security interest in its Cash Collateral Account and
all amounts held therein from time to time as security for such Account Party’s
Obligations, and for application to such Account Party’s Obligations as and when
the same shall arise. The Collateral Agent and Issuing Bank shall have exclusive
dominion and control, including the exclusive right of withdrawal, over such
accounts held by them. Other than any interest on the investment of such amounts
in cash equivalent investments, which

41

--------------------------------------------------------------------------------




investments shall be made at the direction of the Account Party (unless a
Default or Event of Default shall have occurred and be continuing, in which case
the determination as to investments shall be made at the option and in the
discretion of the Collateral Agent or Issuing Bank, as applicable), amounts in
the Cash Collateral Account shall not bear interest. Interest and profits, if
any, on such investments shall accumulate in such account. In the event of a
drawing, and subsequent payment by the Issuing Bank, under any Letter of Credit
at any time during which any amounts are held in the Applicable Account Party’s
Cash Collateral Account, the Collateral Agent will deliver to the Issuing Bank
or the Issuing Bank will withdraw an amount equal to the reimbursement
obligation created as a result of such payment (or, if the amounts so held are
less than such reimbursement obligation, all of such amounts) to reimburse the
Issuing Bank (and any Lenders that have funded any unreimbursed draws pursuant
to Section 2.02(e)) therefor. Any amounts remaining in an Account Party’s Cash
Collateral Account after the expiration of all Letters of Credit of such Account
Party and reimbursement in full of the Issuing Bank and the Lenders for all of
such Account Party’s Obligations thereunder shall be held by the Collateral
Agent or Issuing Bank, for the benefit of the applicable Account Party, to be
applied against the Obligations of such Account Party in such order and manner
as the Administrative Agent may direct. If the Account Parties provide cash
collateral pursuant to Section 2.14(b)(iii), such amount (to the extent not
applied as aforesaid) shall be returned to such Account Parties on demand,
provided that after giving effect to such return (i) the conditions that
required such cash collateral shall no longer be continuing and (ii) no Default
or Event of Default shall have occurred and be continuing at such time. If an
Account Party is required to provide cash collateral as a result of an Event of
Default, such amount (to the extent not applied as aforesaid) shall be returned
to the Account Party within three Business Days after all Events of Default have
been cured or waived.

                  Section 2.18          Increase of Total Commitment. Upon
(a) the execution of a signature page to this Agreement by a new bank or
financial institution (a “New Lender”) and acceptance thereof by the
Administrative Agent and RenRe, and (b) delivery of notice to the other Lenders
by the Administrative Agent setting forth the effective date of the addition of
the New Lender hereunder and the amount of such New Lender’s L/C Commitment,
such New Lender shall, without the necessity of any further action by any other
Lender or Agent, be for all purposes a Lender party to this Agreement with an
L/C Commitment as set forth on the signature page executed by the New Lender;
provided, however, (i) the Total Commitment shall not exceed in the aggregate
$1,800,000,000, (ii) the Total Commitment may not be increased at any time a
Suspension Event, Default or Event of Default exists or the Lenders have
unreimbursed Letter of Credit Advances pursuant to Section 2.02(e), and
(iii) the L/C Commitments and obligations of all Lenders party hereto prior to
the addition of any New Lender shall not be affected by the addition of such New
Lender, other than the resulting adjustment to the Pro Rata Share which each
Lender has of the aggregate L/C Participation Interests, it being intended that
the New Lender’s L/C Commitment and L/C Participation Interests shall be pari
passu  with those of the other Lenders. An existing Lender may also increase its
L/C Commitment on the same terms as a New Lender.

                 Section 2.19          Extension of Expiration Date. RenRe may,
at its option, give the Administrative Agent and the Issuing Bank written notice
(an “Extension Request”) at any time not more than sixty days, nor less than
thirty days, prior to the Expiration Date in effect at such time (the “Current
Expiration Date”) of the Credit Parties’ desire to extend the Expiration Date to
a date which is

42

--------------------------------------------------------------------------------




not later than 364 days after the Current Expiration Date. The Administrative
Agent shall promptly notify each Lender of such Extension Request, and each
Lender shall endeavor to respond to such Extension Request, whether
affirmatively or negatively (such determination to be in the sole discretion of
such Lender and may be separately denied for any Account Party), by notice to
RenRe and the Administrative Agent within 10 days of receipt of such request. A
Lender that has not affirmatively responded within such 10-day period shall be
deemed to have responded negatively. The Administrative Agent shall promptly
notify RenRe of Lenders’ responses (or deemed responses) and the aggregate
amount (the “Rejected Amount”) of the L/C Commitments of the Lenders (the
“Rejecting Lenders”) that have not agreed to the Extension Request. If the
Rejected Amount exceeds 50% of the Total Commitment (or if Wachovia shall be a
Rejecting Lender), the Current Expiration Date shall not be extended. If the
Rejected Amount does not exceed 50% of the Total Commitment, RenRe shall have
the right, in consultation with and through the Administrative Agent, prior to
the Current Expiration Date, as the case may be, to request one or more Lenders
that have agreed to the requested extension (the “Accepting Lenders”) to
increase their L/C Commitments by an aggregate amount not to exceed the Rejected
Amount. Each Accepting Lender shall have the right, but not the obligation, to
offer to increase its L/C Commitment by an amount not to exceed the amount
requested by RenRe, which offer shall be made by notice from such Accepting
Lender to the Administrative Agent, not later than 10 days after such Accepting
Lender is notified of such request by the Administrative Agent, specifying the
amount of the offered increase in such Accepting Lender’s L/C Commitment. Such
increase shall be effected on the Current Expiration Date by a pro rata
assignment of a Rejecting Lender’s or Rejecting Lenders’ Letter of Credit
Advances and L/C Commitment pursuant to Section 9.05 (without regard to the
minimum assignment amount set forth therein), which each Rejecting Lender agrees
to make. If the aggregate amount of the offered increases in the L/C Commitments
of all Accepting Lenders does not equal the Rejected Amount, RenRe shall have
the right, prior to the Current Expiration Date, to require the Rejecting Lender
or Rejecting Lenders to assign on a pro rata basis its or their Loans and L/C
Commitments to one or more Eligible Assignees (the “Purchasing Lenders”)
pursuant to Section 9.05, each of which Purchasing Lenders shall have a L/C
Commitment not less than $5,000,000, and which Purchasing Lenders shall have
aggregate L/C Commitments not greater than the Rejected Amount less any
increases in the L/C Commitments of the Accepting Lenders. Such assignment shall
be effected on the Current Expiration Date. Each Purchasing Lender shall be
deemed to have consented to the extension of the Current Expiration Date. If
there remains any Rejected Amount after giving effect to the assignments to the
Accepting Lenders and the Purchasing Lenders described in this Section 2.19, on
or before the Current Expiration Date, RenRe may, by notice to the
Administrative Agent, elect to reduce the Total Commitment by such remaining
Rejected Amount, and, if RenRe so elects, on the Current Expiration Date, the
Account Parties shall cause all Obligations owing to the applicable Rejecting
Lender or Rejecting Lenders to be repaid, and upon such repayment, the Total
Commitment shall be reduced by the amount of such remaining Rejected Amount. If
the conditions to extension set forth above have been met, then, on the Current
Expiration Date, the Expiration Date shall be deemed to have been extended to,
and shall be, the date specified in such Extension Request. The Administrative
Agent shall promptly after any such extension advise the Lenders of any changes
in the Total Commitments and the Letter of Credit Participating Interest
Percentages. No such extension shall become effective unless, immediately upon
the proposed effectiveness thereof, the aggregate Letter of Credit Exposure
would be less than the Total Commitment.

43

--------------------------------------------------------------------------------




                Section 2.20           Effectiveness .  Notwithstanding any
termination of the L/C Commitments, the obligations of the Credit Parties under
this Article shall remain in full force and effect until the Issuing Bank and
the Lenders shall have no further obligations to make any payments or
disbursements under any circumstances with respect to any Letter of Credit and
the Termination Date shall have occurred.

ARTICLE III

CONDITIONS OF LENDING AND ISSUANCES OF LETTERS OF CREDIT

                Section 3.01           Conditions Precedent to Restatement
Effective Date . The occurrence of the Restatement Effective Date, and the
obligation of the Issuing Bank to issue any Letter of Credit on the Restatement
Effective Date, is subject to the satisfaction of the following conditions
precedent:

                  (i)            The Administrative Agent shall have received
the following, each dated as of the Restatement Effective Date (unless otherwise
specified), in form and substance reasonably satisfactory to the Administrative
Agent (unless otherwise specified) and in sufficient copies for each Lender:  

                  (A)          Copies of the RIHL Agreement, duly completed and
executed by RIHL and consented to by its shareholders.    
                (B)           Copies of the RenRe Agreement, duly completed and
executed by RenRe and RUM.                     (C)           A certificate of
each Credit Party (other than RenRe), signed on behalf of such Credit Party by
its President, a Director, or a Vice President (or equivalent officer)
certifying to the continuing full force and effect, both immediately before and
after the Restatement Effective Date, of each of the following agreements (to
the extent such entity is a party thereto): the Pledge Agreement for each
Account Party, the Control Agreement for each Account Party, the RIHL Pledge
Agreement and the RIHL Control Agreement.                     (D)          A
certificate of a director of RIHL certifying that (i) RIHL has not received any
notice of any charge or other encumbrance in relation to the Redeemable
Preference Shares; and (ii) that the directors will register any transfer of
Redeemable Preference Shares upon any Event of Default if RIHL fails for any
reason to redeem the Redeemable Preference Shares as and under required
applicable provisions of its Bye-laws and the Security Documents.    
                (E)           Certified copies of the resolutions of the Board
of Directors of each Credit Party approving the transactions contemplated by the
Credit Documents and each Credit Document to which it is or is to be a party.  
                  (F)           A copy of a certificate of the Registrar of
Companies, Secretary of State or other appropriate official of the jurisdiction
of incorporation of each Credit Party, dated reasonably near the Restatement
Effective Date, certifying as

44

--------------------------------------------------------------------------------




  to the good standing (or local equivalent) of such Credit Party to the extent
such concept applies in the jurisdiction of incorporation of a Credit Party.    
                (G)           A certificate of each Credit Party and RUM, signed
on behalf of such Credit Party or RUM by its President, a Director, its Chief
Financial Officer, or a Vice President (or equivalent officer) and its Secretary
or any Assistant Secretary (the statements made in which certificate shall be
true on and as of the Restatement Effective Date), certifying as to (1) a true
and correct copy of the constitutional documents of such Credit Party or RUM as
in effect on the date on which the resolutions referred to in Section 3.01(i)(E)
were adopted and on the Restatement Effective Date, (2) the due incorporation
and good standing or valid existence of such Credit Party or RUM as a company or
corporation organized under the laws of the jurisdiction of its organization,
and the absence of any proceeding for the dissolution or liquidation of such
Credit Party or RUM, (3) the truth of the representations and warranties of such
Credit Party or RUM contained in the Credit Documents as though made on and as
of the Restatement Effective Date, (4) compliance by the applicable Credit
Parties as of the Restatement Effective Date with the financial covenants set
forth in Section 6.01, (5) the absence of any event occurring and continuing, or
resulting from the Restatement Effective Date, that constitutes a Substitution
Event, a Suspension Event, Default or Event of Default, provided that the
Secretary or Assistant Secretary need certify only as to the matters in items
(1) and (2) above.                     (H)          A certificate of the
Secretary or an Assistant Secretary of each Credit Party certifying the names,
incumbency and true signatures of the officers of such Credit Party authorized
to sign each Credit Document to which it is or is to be a party and the other
documents to be delivered hereunder and thereunder.    
                (I)            A favorable opinion of (1) Willkie Farr &
Gallagher LLP, New York counsel for the Credit Parties, (2) Conyers Dill &
Pearman, Bermuda counsel for the Credit Parties (other than RRE), and (3) A&L
Goodbody, Irish counsel for RRE, in each case in substantially the forms
delivered in connection with the Existing Agreement and as to such other matters
as any Lender through the Administrative Agent may reasonably request.  

                  (ii)           All filings, recordations and other actions
necessary or in the Administrative Agent’s opinion desirable to perfect the
Collateral Agent’s liens and security interests in the Collateral shall have
been made or taken, or arrangements satisfactory to the Administrative Agent for
the completion thereof shall have been made; and the Administrative Agent shall
have received the results of lien searches with respect to RIHL and the Account
Parties in jurisdictions selected by it and shall be satisfied with the results
thereof. Without limiting the foregoing, the proxy from Mellon, as registered
holder of the Redeemable Preference Shares constituting Collateral, authorizing
the Collateral Agent to redeem such Redeemable Preference Shares at any time
after the occurrence of a Substitution Event, Suspension Event, Default or Event
of Default shall remain in full force and effect.

45

--------------------------------------------------------------------------------




                  (iii)          All governmental and third party consents and
approvals necessary in connection with the consummation of the Credit Documents,
and the other transactions contemplated thereby, including without limitation
consent of the BMA to the pledge of the Redeemable Preference Shares by the
Account Parties (other than RRE) and RIHL, shall have been obtained and remain
in effect (with copies thereof delivered to the Administrative Agent) and shall
be satisfactory in all respects to the Administrative Agent and no law or
regulation shall be applicable or events have occurred which restrain the
consummation of, or impose materially adverse conditions upon, the transactions
under the Credit Documents.                     (iv)          The Administrative
Agent shall have received confirmation from A.M. Best (or another rating agency
mutually agreeable to the Arrangers and the Administrative Agent) of current
ratings of A- or better for each of the Account Parties that is rated.    
                (v)           The corporate and capital structure of RIHL and
all legal, tax, accounting, business and other matters relating to RIHL and to
RenRe, the Account Parties and their subsidiaries, shall be satisfactory in all
respects to the Administrative Agent.                     (vi)          The
Custodial Agreements and Investment Agreement shall be in form and substance
satisfactory in all respects to the Administrative Agent and a true and complete
copy of each such document shall have been delivered to the Administrative
Agent.                     (vii)         Since December 31, 2006, there shall
not have occurred any event, condition or state of facts that has had, or could
reasonably be expected to have, a Material Adverse Effect.    
                (viii)        There shall not be any pending or threatened
litigation, action, suit, investigation, proceeding, bankruptcy or insolvency,
injunction, order or claim with respect to any Credit Party or its subsidiaries
or the transactions contemplated by the Credit Documents, which, if adversely
determined, could reasonably be expected to have a Material Adverse Effect.    
                (ix)           RenRe shall have paid all accrued fees of the
Administrative Agent, the Arrangers and the Lenders and all accrued expenses of
the Administrative Agent (including the Attorney Costs of counsel to the
Administrative Agent) as provided in the Credit Documents and in the Fee
Letters, in each case to the extent then due and payable.    
                (x)            The Administrative Agent shall have received a
Collateral Value Report, together with account statements for each Custodial
Account showing compliance with the Collateral Value requirements of the Credit
Documents as of March 31, 2007, together with a report from RIHL showing the
calculation of the aggregate Net Asset Value as of such date of all of the
Redeemable Preference Shares;                     (xi)           The
Administrative Agent and the Lenders shall have received such other documents,
certificates, opinions and instruments as the Administrative Agent or any Lender
may reasonably request.

46

--------------------------------------------------------------------------------




                  (xii)          The Agents’ and Lenders’ satisfaction with the
conditions set forth above which are stated as subject to the approval or
satisfaction of the Agents and/or Lenders shall be conclusively evidenced by
their execution and delivery of this Agreement.

                  Section 3.02          Conditions Precedent to Each Issuance,
Extension or Increase of a Letter of Credit. The obligation of the Issuing Bank
to issue, extend or increase a Letter of Credit (including any issuance on the
Restatement Effective Date) shall be subject to the further conditions precedent
that (a) on the date of such issuance, extension or increase the following
statements shall be true and correct (and each such request for issuance,
extension, or increase by RenRe, on behalf of the Applicable Account Party for
such issuance, extension or increase shall constitute a representation and
warranty by RenRe and such Account Party that both on the date of such notice
and on the date of such issuance, extension or increase such statements are
true):

                  (i)         the representations and warranties contained in
each Credit Document relating to RenRe, RIHL and the Applicable Account Party
are correct in all material respects on and as of such date, before and after
giving effect to such issuance, extension or increase, as though made on and as
of such date, other than any such representations or warranties that, by their
terms, refer to a specific date other the date of such issuance, extension or
increase, in which case as of such specific date;    
                (ii)        a Collateral Value Report showing (x) compliance
with Section 2.01(a) and (y) ownership by RIHL’s shareholders of Unencumbered or
Excess Redeemable Preference Shares with an aggregate Net Asset Value at least
equal to 15% of the aggregate Net Asset Value of all of RIHL’s Redeemable
Preference Shares, shall have been delivered to the Administrative Agent
pursuant to Section 2.16(b);                     (iii)         no Suspension
Event, Default or Event of Default has occurred and is continuing with respect
to the Applicable Account Party, or would result from such issuance, extension
or increase; and                     (iv)        if RRE or DaVinci is the
Applicable Account Party, there must have been no Change of Control with respect
to such Person.

and (b) the Administrative Agent shall have received such other approvals,
opinions or documents as any Lender or the Issuing Bank through the
Administrative Agent may reasonably request in connection with such issuance,
extension or increase.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

                To induce the Agents and the Lenders to enter into this
Agreement and to induce the Lenders to extend the credit contemplated hereby,
RenRe and each Account Party individually and severally represents and warrants
with respect to itself and to RIHL (RenRe or any such Account Party, in each
case together with RIHL, is referred to collectively as a “Covered Credit
Party”) as follows:

47

--------------------------------------------------------------------------------




                 Section 4.01           Organization and Power.

                (a)           Each Covered Credit Party (i) is duly organized or
formed, validly existing and, to the extent such concept applies, in good
standing under the laws of the jurisdiction of its incorporation or formation,
(ii) is duly qualified and in good standing as a foreign corporation or other
entity in each other jurisdiction in which it owns or leases property or in
which the conduct of its business requires it to so qualify or be licensed
except where the failure to so qualify or be licensed would not be reasonably
likely to have a Material Adverse Effect and (iii) has all requisite power and
authority (including without limitation all governmental licenses, permits and
other approvals) to own or lease and operate its properties and to carry on its
business as now conducted and as proposed to be conducted, except where the
failure to have any license, permit or other approval would not reasonably be
expected to have a Material Adverse Effect. All of the outstanding Equity
Interests in the Covered Credit Party (other than RenRe) have been validly
issued, are fully paid and non-assessable and are owned by the Persons shown on
Schedule 4.01(a).

                (b)           Set forth on Schedule 4.01(b) hereto is a complete
and accurate list of all Subsidiaries of each Covered Credit Party as of the
Restatement Effective Date.

                 Section 4.02          Enforceability.  This Agreement and each
other Credit Document has been duly executed and delivered by each Covered
Credit Party party thereto. This Agreement and each other Credit Document is the
legal, valid and binding obligation of each Covered Credit Party party thereto,
enforceable against such Credit Party in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting creditors’ rights against such Credit
Party generally, by general equitable principles or by principles of good faith
and fair dealing, and assuming that this Agreement and each other Credit
Document have been validly executed and delivered by each party thereto other
than such Credit Parties.

                 Section 4.03          No Violation.  The execution, delivery
and performance by each Covered Credit Party of each Credit Document to which it
is or is to be a party and the consummation of the transactions contemplated by
the Credit Documents, are within such Credit Party’s corporate powers, have been
duly authorized by all necessary corporate action, and do not (i) contravene
such Credit Party’s constitutional documents, (ii) violate any law, rule,
regulation (including without limitation Regulation U or X), order, writ,
judgment, injunction, decree, determination or award, (iii) conflict with or
result in the breach of, or constitute (with notice, lapse of time or both) a
default under, any contract, loan agreement, indenture, mortgage, deed of trust,
lease or other instrument binding on or affecting any Covered Credit Party, any
of its Subsidiaries or any of their properties or (iv) except for the Liens
created under the Credit Documents, result in or require the creation or
imposition of any Lien upon or with respect to any of the properties of any
Covered Credit Party or any of its Subsidiaries. No Covered Credit Party or any
of its Subsidiaries is in violation of any such law, rule, regulation, order,
writ, judgment, injunction, decree, determination or award or in breach of any
such contract, loan agreement, indenture, mortgage, deed of trust, lease or
other instrument, the violation or breach of which could reasonably be expected
to have a Material Adverse Effect.

48

--------------------------------------------------------------------------------




                  Section 4.04          Consents and Approvals. Except as set
forth on Schedule 4.04, no authorization or approval or other action by, and no
notice to or filing with, any governmental authority or regulatory body or any
other third party is required for the due execution, delivery, recordation,
filing or performance by any Covered Credit Party of any Credit Document to
which it is or is to be a party or the other transactions contemplated by the
Credit Documents, except for the authorizations, approvals, actions, notices and
filings which have been duly obtained, taken, given or made and are in full
force and effect.

                Section 4.05           Litigation and Contingent Liabilities .
Except (a) as set forth (including estimates of the dollar amounts involved) in
Schedule 4.05 hereto and (b) for claims (i) which are covered by Insurance
Policies, coverage for which has not been denied in writing, or (ii) which
relate to Primary Policies or Reinsurance Agreements issued by a Covered Credit
Party (or, with respect to RenRe, its Subsidiaries), or to which such Covered
Credit Party is a party, and entered into by such Covered Credit Party in the
ordinary course of business (referred to herein as “Ordinary Course
Litigation”), no claim, litigation (including without limitation derivative
actions), arbitration, governmental investigation or proceeding or inquiry is
pending or, to the knowledge of each Covered Credit Party (and, with respect to
RenRe, its Subsidiaries), threatened against such Covered Credit Party (x) which
would, if adversely determined, reasonably be expected to have a Material
Adverse Effect, (y) which relates to any of the transactions contemplated
hereby, or (z) would reasonably be expected to affect the legality, validity or
enforceability of any Credit Document or the transactions contemplated by the
Credit Documents, and there is no basis known to such Covered Credit Parties for
any of the foregoing. Other than any liability incident to such claims,
litigation or proceedings and as set forth on Schedule 4.05, each Covered Credit
Party has no material Contingent Liabilities (excluding the RIHL Guaranty) not
provided for or referred to in the financial statements delivered pursuant to
Section 4.06.

                  Section 4.06           Financial Matters.

                (a)           Except for liabilities and obligations, including
without limitation reserves, policy and contract claims and statutory
liabilities (all of which have been computed in accordance with SAP), disclosed
or provided for in the Annual Statements, each Reporting Company did not have,
as of the respective dates of each of such financial statements, any liabilities
or obligations (whether absolute or contingent and whether due or to become due)
which, in conformity with SAP, applied on a consistent basis, would have been
required to be or should be disclosed or provided for in such financial
statements. All books of account of each Reporting Company fully and fairly
disclose all of the transactions, properties, assets, investments, liabilities
and obligations of such Reporting Company and all of such books of account are
in the possession of such Reporting Company and are true, correct and complete
in all material respects.

                (b)           The audited consolidated financial statements of
RenRe and its Subsidiaries and the audited or unaudited, as available, financial
statements of each other Covered Credit Party for the Fiscal Year ending
December 31, 2006 which have been delivered to the Lenders (i) are true and
correct in all material respects, (ii) have been prepared in accordance with
GAAP (except as disclosed therein and, in the case of interim financial
statements, for the absence of footnote disclosures and normal year-end
adjustments) and (iii) present fairly the consolidated financial condition of
the subject entities at such date, the results of their operations for the
periods then ended and the investments and reserves for the periods then ended.

49

--------------------------------------------------------------------------------




                (c)           With respect to any representation and warranty
which is deemed to be made after the date hereof by the Covered Credit Parties,
the balance sheet and statements of operations, of shareholders’ equity and of
cash flow, which as of such date shall most recently have been furnished by or
on behalf of such Covered Credit Party to each Lender for the purposes of or in
connection with this Agreement or any transaction contemplated hereby, shall
have been prepared in accordance with GAAP consistently applied (except as
disclosed therein and, in the case of interim financial statements, for the
absence of footnote disclosures), and shall present fairly the consolidated
financial condition of such Covered Credit Party covered thereby as at the dates
thereof for the periods then ended, subject, in the case of quarterly financial
statements, to normal year-end audit adjustments and except that footnote and
schedule disclosure may be abbreviated.

                (d)           Except as set forth on Schedule 4.06(d), there has
been no change in the business, assets, operations or financial condition of any
Covered Credit Party and its Subsidiaries which has had or could reasonably be
expected to have a Material Adverse Effect since December 31, 2006.

                Section 4.07           Custodial Agreements, Investment
Agreement and PPM . Each Covered Credit Party has delivered to the
Administrative Agent a true and correct copy of each Custodial Agreement and
Investment Agreement to which it is a party as in effect as of the Restatement
Effective Date. Each such Custodial Agreement and Investment Agreement is in
full force and effect and no default or event of default by any Covered Credit
Party exists thereunder. The PPM in the form attached as Exhibit G is in effect
as of the Restatement Effective Date.

                  Section 4.08          Compliance with Laws. None of the
Covered Credit Parties or any of their Subsidiaries is in violation of any
Requirements of Law of any Governmental Authority (including, without
limitation, with respect to Hazardous Materials), if the effect of such
violation could reasonably be expected to have a Material Adverse Effect and, to
the best of each Covered Credit Party’s knowledge, no such violation has been
alleged and each of the Covered Credit Parties and any of their Subsidiaries
(i) has filed in a timely manner all reports, documents and other materials
required to be filed by it with any Governmental Authority, if such failure to
so file could reasonably be expected to have a Material Adverse Effect; and the
information contained in each of such filings is true, correct and complete in
all material respects and (ii) has retained all records and documents required
to be retained by it pursuant to any law, ordinance, rule, regulation, order,
policy, guideline or other requirement of any Governmental Authority, if the
failure to so retain such records and documents could reasonably be expected to
have a Material Adverse Effect.

                 Section 4.09          Margin Stock.  None of the Collateral
constitutes or will constitute Margin Stock.

                Section 4.10           Securities Regulation . No Covered Credit
Party nor any of its Subsidiaries is an “investment company”, or an “affiliated
person” of, or “promoter” or “principal underwriter” for, an “investment
company”, as such terms are defined in the Investment Company Act of 1940, as
amended. Neither the making of any Letter of Credit Advances, nor the issuance
of any Letters of Credit, nor the application of the proceeds or repayment
thereof by any Covered Credit Party, nor the consummation of the other
transactions contemplated by the Credit Documents, will

50

--------------------------------------------------------------------------------




violate any provision of such Act or any rule, regulation or order of the
Securities and Exchange Commission thereunder.

                  Section 4.11          Other Agreements.  No Covered Credit
Party nor any of its Subsidiaries is a party to any indenture, loan or credit
agreement or any lease or other agreement or instrument or subject to any
charter or corporate restriction that could reasonably be expected to have a
Material Adverse Effect.

                  Section 4.12          Solvency.  Each Covered Credit Party,
individually and taken as a whole together with its Subsidiaries, is Solvent.

                 Section 4.13           ERISA.

                (a)           Each Covered Credit Party is in compliance in all
material respects with the applicable provisions of ERISA, and each Plan is
being administered in compliance in all material respects with all applicable
Requirements of Law, including without limitation the applicable provisions of
ERISA and the Internal Revenue Code, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to have in a
Material Adverse Effect. No ERISA Event (i) has occurred and is continuing, or
(ii) to the knowledge of each Covered Credit Party, is reasonably expected to
occur with respect to any Plan or Multiemployer Plan.

                (b)           With respect to each scheme or arrangement
mandated by a government other than the United States (a “Foreign Government
Scheme or Arrangement”) and with respect to each employee benefit plan that is
not subject to United States law maintained or contributed to by any Covered
Credit Party or with respect to which any Subsidiary of a Covered Credit Party
may have liability under applicable local law (a “Foreign Plan”), (i) each
Covered Credit Party is in compliance in all material respects with the
Requirements of Law applicable to such Foreign Government Scheme or Arrangement
or Foreign Plan and (ii) each such Foreign Government Scheme or Arrangement or
Foreign Plan is being administered by the applicable Covered Credit Party in
compliance in all material respects with all applicable Requirements of Law,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to have in a Material Adverse Effect. No event that could
reasonably be considered the substantive equivalent of an ERISA Event with
respect to any Foreign Government Scheme or Arrangement or Foreign Plan (i) has
occurred and is continuing, or (ii) to the knowledge of each Covered Credit
Party, is reasonably expected to occur.

                  Section 4.14          Insurance Licenses. Schedule 4.14 as
revised from time to time by RenRe pursuant to Section 5.01(m) lists all of the
jurisdictions in which any of the Material Insurance Companies hold licenses
(including without limitation licenses or certificates of authority from
applicable insurance departments), permits or authorizations to transact
insurance and reinsurance business (collectively, the “Licenses”). Except as
would not reasonably be expected to have a Material Adverse Effect or as set
forth on Schedule 4.14, to the best of RenRe’s and each Covered Credit Party’s
knowledge, no such License is the subject of a proceeding for suspension or
revocation or any similar proceedings, there is no sustainable basis for such a
suspension or revocation, and no such suspension or revocation is threatened by
the Department. Schedule 4.14 as revised from time to time by RenRe pursuant to
Section 5.01(m) indicates the line or lines of insurance

51

--------------------------------------------------------------------------------




which each such Material Insurance Companies is permitted to be engaged in with
respect to each License therein listed. The Material Insurance Companies do not
transact any insurance business, directly or indirectly, in any jurisdiction
other than those enumerated on Schedule 4.14 as revised from time to time by
RenRe pursuant to Section 5.01(m) hereto, where such business requires that any
such Material Insurance Companies obtain any license, permit, governmental
approval, consent or other authorization.

                Section 4.15           Taxes .  Each Covered Credit Party and
each of its Subsidiaries has filed all tax returns that are required to be filed
by it, and has paid or provided adequate reserves for the payment of all
material taxes, including without limitation all payroll taxes and federal and
state withholding taxes, and all assessments payable by it that have become due,
other than (i) those that are not yet delinquent or that are disclosed on
Schedule 4.15 and are being contested in good faith by appropriate proceedings
and with respect to which reserves have been established, and are being
maintained, in accordance with GAAP or (ii) those which the failure to file or
pay would not have a Material Adverse Effect. Except as set forth in Schedule
4.15, on the Restatement Effective Date there is no ongoing audit or, to
knowledge of any Covered Credit Party, other governmental investigation of the
tax liability of the Credit Parties or any of their Subsidiaries and there is no
unresolved claim by a taxing authority concerning any of the Credit Parties’ or
any such Subsidiary’s tax liability, for any period for which returns have been
filed or were due. As used in this Section 4.15, the term “taxes” includes all
taxes of any nature whatsoever and however denominated, including without
limitation excise, import, governmental fees, duties and all other charges, as
well as additions to tax, penalties and interest thereon, imposed by any
Governmental Authority.

                Section 4.16           Full Disclosure .  All factual written
information furnished heretofore or contemporaneously herewith by or on behalf
of the Covered Credit Parties to the Administrative Agent or the Lenders for
purposes of or in connection with this Agreement or any of the transactions
contemplated hereby, as supplemented to the date hereof, is and all other such
factual written information hereafter furnished by or on behalf of the Covered
Credit Parties to the Administrative Agent or the Lenders will be, true and
accurate in every material respect on the date as of which such information is
dated or certified and not incomplete by omitting to state any material fact
necessary to make such information not misleading in light of the circumstances
under which such information was provided. Any projections and pro forma
financial information contained in such factual written information are based
upon good faith estimates and assumptions believed by the Covered Credit Parties
to be reasonable at the time made, it being recognized by the Lenders that such
projections as to future events are not to be viewed as facts and that actual
results during the period or periods covered by any such projections may differ
from the projected results.

                  Section 4.17          OFAC; Anti-Terrorism Laws. No Covered
Credit Party is a Sanctioned Person or, to its knowledge as of the Restatement
Effective Date, does business in a Sanctioned Country or with a Sanctioned
Person in violation of the economic sanctions of the United States administered
by OFAC.

52

--------------------------------------------------------------------------------




ARTICLE V

AFFIRMATIVE COVENANTS

                Each Account Party and RenRe severally covenants and agrees
that, until the termination of all of the L/C Commitments and L/C Participation
Interests, the termination or expiration of all Letters of Credit and the
payment in full of all principal and interest with respect to Letter of Credit
Advances together with all other amounts then due and owing hereunder:

                Section 5.01           Financial and Statements, etc.  RenRe
will deliver or cause to be delivered to the Administrative Agent and (except as
provided below) the Lenders:

                (a)           GAAP Financial Statements.

                  (i)            Within 60 days after the close of each of the
first three fiscal quarters of each Fiscal Year of each Credit Party and its
Subsidiaries, a copy of the unaudited consolidated balance sheets of such Credit
Party and its Subsidiaries, as of the close of such quarter and the related
consolidated statements of income and cash flows for that portion of the Fiscal
Year ending as of the close of such fiscal quarter, all prepared in accordance
with GAAP (subject to normal year-end adjustments and except that footnote and
schedule disclosure may be abbreviated) and the related consolidating balance
sheets and income statements for such period and accompanied by the
certification of the chief executive officer, chief financial officer, treasurer
or controller of RenRe that all such financial statements are complete and
correct in all material respects and present fairly in accordance with GAAP
(subject to normal year-end adjustments and except that footnote and schedule
disclosure may be abbreviated) the consolidated results of operations and cash
flows of the relevant entity as at the end of such fiscal quarter and for the
period then ended.                     (ii)           Within 120 days after the
close of each Fiscal Year, a copy of the annual financial statements of each
Credit Party and its Subsidiaries, consisting of audited consolidated and
unaudited consolidating balance sheets and audited consolidated and unaudited
consolidating statements of income, cash flows and changes in shareholders’
equity, setting forth in comparative form the consolidated figures for the
previous Fiscal Year, which financial statements shall be prepared in accordance
with GAAP, and accompanied by a certification without material qualification by
the independent certified public accountants regularly retained by such Credit
Party, or any other firm of independent certified public accountants of
recognized national standing selected by such Credit Party and reasonably
acceptable to the Required Lenders that all such audited financial statements
are complete and correct in all material respects and present fairly in
accordance with GAAP the consolidated financial position and the consolidated
results of operations and cash flows of relevant entity as at the end of such
Fiscal Year and for the period then ended; provided that such financial
statements of RRE for the Fiscal Year ended December 31, 2006 shall be delivered
within 150 days after the close of such Fiscal Year.

53

--------------------------------------------------------------------------------




                (b)           Tax Returns. If requested by the Administrative
Agent, copies of all federal, state, local and foreign tax returns and reports
in respect of income, franchise or other taxes on or measured by income
(excluding sales, use or like taxes) filed by the Credit Parties or any of their
Subsidiaries.

                (c)           Collateral Value Reports. Within ten (10) Business
Days after the close of each of each calendar month and immediately upon the
occurrence of any Substitution Event, Suspension Event, Default or Event of
Default, a Collateral Value Report as of the close of such month (or as of such
Event, as the case may be) for the Account Parties and RIHL as required pursuant
to Section 2.16(b), each accompanied by the certification of the chief executive
officer, chief financial officer, treasurer or controller of RenRe that such
reports are complete and correct and present fairly the matters stated therein
as of such date. In addition, immediately after any Relevant Shares having an
aggregate Net Asset Value in excess of $5,000,000 shall have been tendered to
RIHL for redemption within any 30 day period, a report specifying the dates,
amounts and parties participating in such redemption.

                (d)           Notice of Events, Default, etc.  Promptly (and in
no event more than one Business Day) after an Executive Officer of any Credit
Party knows or has reason to know of the existence of any Substitution Event,
Suspension Event, Default or Event of Default, or any development or other
information which would have a Material Adverse Effect, telephonic notice to the
Administrative Agent specifying the nature of such Substitution Event,
Suspension Event, Default, Event of Default, development or information,
including the anticipated effect thereof, which notice shall be promptly
confirmed in writing within two (2) Business Days to the Administrative Agent
and the Lenders.

                (e)           Other Information. The following certificates and
other information related to the Credit Parties:

                  (i)            Within five (5) Business Days of receipt, a
copy of any financial examination reports by a Governmental Authority with
respect to the Material Insurance Companies relating to the insurance business
of the Material Insurance Companies (when, and if, prepared); provided, the
Credit Parties shall only be required to deliver any interim report hereunder at
such time as any Credit Party has knowledge that a final report will not be
issued and delivered to the Administrative Agent within 90 days of any such
interim report.                     (ii)           Copies of all filings (other
than ordinary course requalifications and nonmaterial tax and insurance rate and
other ministerial regulatory filings) with Governmental Authorities by the
Credit Parties or any Material Subsidiary not later than five (5) Business Days
after such filings are made, including, without limitation, filings which seek
approval of Governmental Authorities with respect to transactions between RenRe
or such Material Subsidiary and its Affiliates.    
                (iii)          Within five (5) Business Days of such notice,
notice of proposed or actual suspension, termination or revocation of any
material License of any Reporting Subsidiary by any Governmental Authority or of
receipt of notice from any Governmental Authority notifying any Credit Party or
any Reporting Company of a

54

--------------------------------------------------------------------------------




  hearing relating to such a suspension, termination or revocation, including
any request by a Governmental Authority which commits any Credit Party or any
Reporting Company to take, or refrain from taking, any action or which otherwise
materially and adversely affects the authority of such Credit Party or any
Reporting Subsidiary to conduct its business.    
                (iv)          Within five (5) Business Days of such notice,
notice by any Credit Party or any Material Subsidiary from any Governmental
Authority (y) asserting any failure by such Credit Party or Material Subsidiary
to be in compliance with applicable Requirements of Law or that threatens the
taking of any action against such Credit Party or Material Subsidiary or sets
forth circumstances that, if taken or adversely determined, would be reasonably
likely to have a Material Adverse Effect or (z) of any pending or threatened
investigation or regulatory proceeding (other than routine periodic
investigations or reviews) by any Governmental Authority concerning the
business, practices or operations of any Credit Party or any Material
Subsidiary.                     (v)           Without limiting any notice that
otherwise may be required pursuant to Section 5.01(d), within five (5) Business
Days of receipt, a copy of any change, confirmation, renewal or other material
report by S&P (or other then-applicable rating agency) with respect to RIHL.    
                (vi)          Promptly, notice of any actual or, to the best of
the Credit Parties’ knowledge, proposed material changes in the Insurance Code
governing the investment or dividend practices of any Material Insurance
Company.                     (vii)         Promptly, such additional financial
and other information as the Administrative Agent may from time to time
reasonably request.

                (f)            Compliance Certificates. Concurrently with the
delivery to the Administrative Agent of the GAAP financial statements under
Section 5.01(a), for each fiscal quarter and Fiscal Year of the Credit Parties,
and at any other time no later than thirty (30) Business Days following a
written request of the Administrative Agent, a duly completed Compliance
Certificate, signed by the chief executive officer, chief financial officer,
treasurer or controller of RenRe, containing, among other things, a computation
of, and showing compliance with, each of the applicable financial ratios and
restrictions contained in Section 6.01, and to the effect that, to the best of
such officer’s knowledge, as of such date no Default or Event of Default has
occurred and is continuing.

                (g)           Custodian Statements. Monthly statement of each
Custodial Account prepared by the Custodian showing the assets credited to such
account as of the date of such statement, which the Account Parties shall direct
the Custodian to deliver directly to the Administrative Agent.

                (h)           Reports to SEC and to Shareholders. Promptly upon
the filing or making thereof copies of (i) each filing and report made by any
Credit Party or any Material Subsidiaries with or to any securities exchange or
the Securities and Exchange Commission and (ii) each communication from RenRe to
shareholders generally.

55

--------------------------------------------------------------------------------




                (i)            Notice of Litigation and Other Matters. Promptly
upon learning of the occurrence of any of the following, written notice thereof,
describing the same and the steps being taken by the Credit Parties with respect
thereto: (i) the institution of, or any adverse determination in, any
litigation, arbitration proceeding or governmental proceeding (including any
Internal Revenue Service or Department of Labor proceeding with respect to any
Plan or Foreign Plan) which could, if adversely determined, be reasonably
expected to have a Material Adverse Effect and which is not Ordinary Course
Litigation, (ii) an ERISA Event, and an event with respect to any Plan which
could result in the incurrence by any Credit Party or Material Subsidiary of any
material liability (other than a liability for contributions or premiums), fine
or penalty, (iii) the commencement of any dispute which might lead to the
modification, transfer, revocation, suspension or termination of this Agreement
or any Credit Document or (iv) any event which could be reasonably expected to
have a Material Adverse Effect.

                (j)            Insurance Reports. Within five (5) Business Days
of receipt of such notice by Credit Parties or the Material Subsidiaries,
written notice of any cancellation or material adverse change in any material
Insurance Policy carried by any such party.

                (k)           List of Directors and Officers and Amendments.
Concurrently with the delivery of the financial statements required pursuant to
Section 5.01(a), (x) a list of the Executive Officers and Directors of the
Credit Parties and (y) copies of any amendments to the Organization Documents,
Investment Agreement or PPM to the extent such information is not included in
the information otherwise provided pursuant to Section 5.01 and to the extent
such information has changed since the last delivery pursuant to this Section.

                (l)            New Subsidiaries. Promptly (i) upon formation or
acquisition of any Subsidiary of any Credit Party with an initial capitalization
of $1,000,000 or more and (ii) after the capital of a previously unreported
Subsidiary is increased to $1,000,000 or more, written notice of the name,
purpose and capitalization of such Subsidiary and whether such Subsidiary is a
Material Subsidiary or a Material Insurance Company.

                (m)          Updated Schedules. From time to time, and in any
event concurrently with delivery of the financial statements under Section
5.01(a), revised Schedule 4.14, if applicable, showing changes from such
Schedule previously delivered.

                (n)           Management Letters. Promptly upon receipt thereof,
copies of any “management letter” submitted to any Credit Party or any of its
Subsidiaries by its certified public accountants in connection with each annual,
interim or special audit, and promptly upon completion thereof, any response
reports from such Credit Party or any such Subsidiary in respect thereof.

                (o)           Other Information. From time to time such other
information concerning the Credit Parties or any Subsidiary as the
Administrative Agent or any Lender may reasonably request.

                 Section 5.02          Existence; Franchises; Maintenance of
Properties. Each Credit Party will, and will cause each of its Material
Subsidiaries to, (i) maintain and preserve in full force and effect its legal
existence, except as expressly permitted otherwise pursuant to the Credit
Documents and (ii) obtain, maintain and preserve in full force and effect all
other rights, franchises, licenses,

56

--------------------------------------------------------------------------------




permits, certifications, approvals and authorizations required by Governmental
Authorities and necessary to the ownership, occupation or use of its properties
or the conduct of its business, except to the extent the failure to do so would
not be reasonably likely to have a Material Adverse Effect.

                Section 5.03           Compliance with Laws . Each Credit Party
will, and will cause each of its Subsidiaries to, comply in all respects with
all Requirements of Law applicable in respect of the conduct of its business and
the ownership and operation of its properties, except to the extent the failure
so to comply would not individually or in the aggregate be reasonably likely to
have a Material Adverse Effect.

                  Section 5.04          Payment of Obligations. Each Credit
Party will, and will cause each of its Subsidiaries to, (i) pay all liabilities
and obligations as and when due (subject to any applicable subordination
provisions), except to the extent failure to do so would not be reasonably
likely to have a Material Adverse Effect, and (ii) pay and discharge all
material taxes, assessments and governmental charges or levies imposed upon it,
upon its income or profits or upon any of its properties, prior to the date on
which penalties would attach thereto, and all lawful claims that, if unpaid,
might become a Lien upon any of the properties of the Credit Parties or any of
their Subsidiaries; provided, however, that no Credit Party or any of its
Subsidiaries shall be required to pay any such tax, assessment, charge, levy or
claim that is being contested in good faith and by proper proceedings and as to
which the Credit Party or such Subsidiary is maintaining adequate reserves with
respect thereto in accordance with GAAP.

                  Section 5.05          Insurance.  Each Credit Party (other
than RIHL) will, and will cause each of its Subsidiaries to, maintain insurance
with responsible and reputable insurance companies or associations in such
amounts and covering such risks as is usually carried by companies engaged in
similar businesses and owning similar properties in the same general areas in
which the Credit Party or such Subsidiary operates (it being understood that the
foregoing shall not apply to maintenance of reinsurance or similar matters which
shall be solely within the reasonable business judgment of the Credit Parties).

                  Section 5.06          Maintenance of Books and Records;
Inspection. Each Credit Party will, and will cause each of its Subsidiaries to,
(i) maintain adequate books, accounts and records, in which full, true and
correct entries shall be made of all financial transactions in relation to its
business and properties, and prepare all financial statements required under
this Agreement, in each case in accordance with GAAP and in compliance with the
requirements of any Governmental Authority having jurisdiction over it
(including SAP, with respect to any Reporting Company), and (ii) permit
employees or agents of the Administrative Agent, Collateral Agent or Issuing
Bank to visit and inspect its properties and examine or audit its books,
records, working papers and accounts and make copies and memoranda of them, and
to discuss its affairs, finances and accounts with its officers and employees
and, upon notice to the applicable Credit Party, the independent public
accountants of such Credit Party and its Subsidiaries (and by this provision the
RenRe and the Account Parties authorize such accountants to discuss the finances
and affairs of the Credit Parties and their Subsidiaries), all at such times and
from time to time, upon reasonable notice and at such reasonable times during
normal business hours, as may be reasonably requested.

57

--------------------------------------------------------------------------------




                Section 5.07           Collateral, Further Assurances . Each
Credit Party will, and will cause each of its Subsidiaries to, (i) comply with
the provisions of the Credit Documents regarding any new, substituted or
additional Collateral and (ii) make, execute, endorse, acknowledge and deliver
any amendments, modifications or supplements hereto and restatements hereof and
any other agreements, instruments or documents, and take any and all such other
actions, as may from time to time be reasonably requested by the Administrative
Agent or the Required Lenders to perfect and maintain the validity and priority
of the Liens granted pursuant to the Security Documents and to effect, confirm
or further assure or protect and preserve the interests, rights and remedies of
the Administrative Agent, the Collateral Agent and the Lenders under this
Agreement and the other Credit Documents.

ARTICLE VI

FINANCIAL AND NEGATIVE COVENANTS

                Each Account Party and RenRe severally covenants and agrees
that, until the termination of all of the L/C Commitments and L/C Participation
Interests, the termination or expiration of all Letters of Credit and the
payment in full of all principal and interest with respect to Letter of Credit
Advances together with all other amounts then due and owing hereunder:

                 Section 6.01           Minimum Net Worth.

                (a)           RenRe shall maintain at all times Net Worth in an
amount not less than $750,000,000.

                (b)           DaVinci shall maintain at all times Net Worth in
an amount not less than $300,000,000.

                  Section 6.02          Change in Nature of Business. The Credit
Parties will not, and will not permit or cause any of their Subsidiaries to,
make any material change in the nature of their business and that of their
Subsidiaries as carried on at the date hereof. Without limiting the foregoing,
the Credit Parties will not, and will not permit or cause any of their
Subsidiaries to (a) acquire or maintain ownership of any material real property
or (b) use, handle, transport, treat, store, dispose of, release or discharge
Hazardous Materials in any material amounts or in material violation of any
Requirements of Law.

                  Section 6.03          Mergers, Consolidations and Sales. The
Credit Parties will not, and will not permit or cause any of their Subsidiaries
to, (a) merge or consolidate, or purchase or otherwise acquire all or
substantially all of the assets of or Equity Interests in, any other Person
(other than a newly formed Subsidiary or the acquisition of a Subsidiary which
complies with clause (b)(ii) of this Section 6.03 or the acquisition of shares
of a Subsidiary held by minority shareholders), or (b) sell, transfer, convey or
lease all or any substantial part of its assets other than any sale, transfer,
conveyance or lease in the ordinary course of business or any sale or assignment
of receivables except for (i) any such merger or consolidation, sale, transfer,
conveyance, lease or assignment of any wholly owned Subsidiary into, with or to
any other wholly owned Subsidiary or RenRe, (ii) purchases or acquisitions which
comply with Section 6.02 provided (x) no Default or Event of Default has
occurred and is continuing or would result therefrom and (y) the purchase price
for any

58

--------------------------------------------------------------------------------




single purchase or acquisition does not exceed 50% of Consolidated Tangible Net
Worth of RenRe as of the date of such purchase or acquisition and (z) the
aggregate purchase price of all purchases and acquisitions after the Restatement
Effective Date does not exceed 100% of Consolidated Tangible Net Worth of RenRe
as of the Restatement Effective Date and (iii) sales of assets and Equity
Interests of Subsidiaries that are not Material Subsidiaries, provided no
Default or Event of Default has occurred and is continuing.

                  Section 6.04          Investments.  The Account Parties will
not, and will not permit or cause any of their Subsidiaries to, directly or
indirectly, purchase, own, invest in or otherwise acquire any Equity Interests,
evidence of indebtedness or other obligation or security or any interest
whatsoever in any other Person, or make or permit to exist any loans, advances
or extensions of credit to, or any investment in cash or by delivery of property
in, any other Person, other than (a) Equity Interests of Subsidiaries in
existence on the Restatement Effective Date and Equity Interests permitted under
Section 6.03, (b) acquisitions of assets permitted under Section 6.03,
(c) Redeemable Preference Shares, and (d) other investments made and held as
permitted by the applicable Insurance Codes or other law. At any time that
(x) the Tangible Net Worth of an Account Party is less than the “Substitution
Event Tangible Net Worth Threshold” for such Account Party as set forth in
Schedule III and (y) a Substitution Event has not yet occurred with respect to
such Tangible Net Worth condition, such Account Party shall not make or permit
to be made any redemption of the Redeemable Preference Shares held by or for the
benefit of such Account Party without the prior written consent of the
Administrative Agent.

                Section 6.05           Regulations U and X . The Credit Parties
will not, and will not permit or cause any of their Subsidiaries to, hold margin
stock (as such term is defined in Regulation U or X) having a value in excess of
20% of the value of the assets of RenRe and its Subsidiaries taken as a whole.

                Section 6.06           Other Agreements .  The Credit Parties
will not, and will not permit or cause any of their Subsidiaries to, enter into
any agreement containing any provision which would be violated or breached by
the performance of their obligations under the Credit Documents or under any
instrument or document delivered or to be delivered by them hereunder
thereunder.

                 Section 6.07          Transactions with Affiliates. The Credit
Parties will not, and will not permit or cause any of their Subsidiaries to,
enter into, or cause, suffer or permit to exist, directly or indirectly, any
material (whether individually or in the aggregate) arrangement, transaction or
contract with any of its Affiliates unless such arrangement, transaction or
contract is on an arm’s length basis; provided that (a) transactions between or
among any of a Credit Party, Top Layer Reinsurance Ltd. and any wholly-owned
Subsidiary of such Credit Party or between any wholly-owned Subsidiaries of any
Credit Party and (b) any transaction expressly contemplated by written contracts
of the Credit Parties and their Subsidiaries (i) entered into on or before the
Restatement Effective Date or (ii) if after the Restatement Effective Date,
providing for payment, by the Credit Parties and their Subsidiaries in an
aggregate net amount not to exceed $30,000,000 in any Fiscal Year, in each case,
shall be excluded from the restrictions set forth in this Section 6.07.

                Section 6.08           No Amendment of Certain Documents . The
Credit Parties will not, and will not permit or cause any of their Subsidiaries
to, enter into or permit to exist any amendment, modification or waiver of the
Bye-laws, the Investment Agreement, the PPM or the Custodial Agreements as in
effect on the Restatement Effective Date without delivering reasonable prior
written notice of

59

--------------------------------------------------------------------------------




such amendment, modification or waiver to the Administrative Agent and either
(i) obtaining the prior written consent of the Administrative Agent or, (ii) if
the Administrative Agent determines in its sole discretion that such amendment,
modification or waiver would be adverse in any material respect to the interests
of the Lenders, obtaining the prior written consent of the Required Lenders.

                Section 6.09           Accounting Changes . The Credit Parties
will not, and will not permit or cause any of their Subsidiaries to, (a) make or
permit any material change in their accounting policies or reporting practices,
except as may be required by GAAP or SAP or (b) change the ending date of the
fiscal year to a date other than December 31.

ARTICLE VII

EVENTS OF DEFAULT

                Section 7.01           Full Events of Default . The occurrence
of any one or more of the following events shall constitute an Event of Default
with respect to RenRe and each Account Party; provided that any of the events in
Section 7.01(f), shall not constitute an Event of Default with respect to
DaVinci:

                (a)           RIHL shall fail to observe, perform or comply with
any condition, covenant or agreement contained in Section 2(h), Section 3 or
Section 4 of the RIHL Agreement; or

                (b)           RenRe or RUM shall fail to observe, perform or
comply with any condition, covenant or agreement contained in Section 1.02(a) or
Section 1.02(b) of the RenRe Agreement; or

                (c)           RenRe or RIHL shall fail to observe, perform or
comply with any other condition, covenant or agreement contained in this
Agreement or any of the other Credit Documents to which it is a party and such
failure shall continue unremedied for any grace period specifically applicable
thereto or, if no such grace period is applicable, for a period of thirty (30)
days after the earlier of (i) the date on which a Responsible Officer of RenRe
acquires knowledge thereof and (ii) the date on which written notice thereof is
delivered by the Administrative Agent or any Lender to RenRe; or

                (d)           Any representation or warranty made or deemed made
by or on behalf of RenRe or RIHL in this Agreement, any of the other Credit
Documents or in any certificate, instrument, report or other document furnished
by or on behalf of RenRe or RIHL in connection herewith or therewith shall prove
to have been false or misleading in any material respect as of the time made,
deemed made or furnished; or

                (e)           RenRe or RIHL shall generally not pay its debts as
such debts become due, or shall admit in writing its inability to pay its debts
generally, or shall make a general assignment for the benefit of creditors; or
any proceeding shall be instituted by or against RenRe or RIHL seeking to
adjudicate it a bankrupt or insolvent, or seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief, or composition of
it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors, or seeking the

60

--------------------------------------------------------------------------------




entry of an order for relief or the appointment of a receiver, trustee, or other
similar official for it or for any substantial part of its property and, in the
case of any such proceeding instituted against it (but not instituted by it)
that is being diligently contested by it in good faith, either such proceeding
shall remain undismissed or unstayed for a period of 60 days or any of the
actions sought in such proceeding (including without limitation the entry of an
order for relief against, or the appointment of a receiver, trustee, custodian
or other similar official for, it or any substantial part of its property) shall
occur; or RenRe or RIHL shall take any corporate action to authorize any of the
actions set forth above in this subsection; or

                (f)            RenRe shall (i) fail to pay when due and the
continuance of such default after any applicable grace period (whether by
scheduled maturity, acceleration or otherwise and after giving effect to any
applicable grace period) any principal of or interest on any Debt (other than
the Debt incurred pursuant to this Agreement) or Contingent Liability having an
aggregate principal amount of at least $50,000,000 or (ii) fail to observe,
perform or comply with any condition, covenant or agreement contained in any
agreement or instrument evidencing or relating to any such Debt or Contingent
Liability, or any other event shall occur or condition exist in respect thereof,
if such failure, event or condition shall continue after any applicable grace
period and the effect of such failure, event or condition is to cause, or permit
the holder or holders of such Debt or Contingent Liability (or a trustee or
agent on its or their behalf) to cause, such Debt or Contingent Liability to
become due, or to be prepaid, redeemed, purchased or defeased, prior to its
stated maturity; or

                (g)           any judgment or order for the payment of money in
excess of $50,000,000 (excluding any portion thereof which is covered by
insurance so long as the insurer is reasonably likely to be able to pay and has
accepted a tender of defense and indemnification without reservation of rights)
shall be rendered against RenRe or RIHL and either (i) enforcement proceedings
shall have been commenced by any creditor upon such judgment or order or
(ii) there shall be any period of 30 consecutive days during which a stay of
enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect; or

                (h)           any provision of any Credit Document to which
RenRe or RIHL is a party shall for any reason cease to be valid and binding on
or enforceable against RenRe or RIHL, as applicable, or RenRe or RIHL, as
applicable, shall so state in writing; or

                (i)            RIHL’s Pledge Agreement and Control Agreement
shall for any reason (other than pursuant to the terms thereof) cease to create
in favor of the Collateral Agent a valid and perfected first priority Lien on
and security interest in the Collateral of RIHL purported to be covered thereby;
or the Collateral Agent shall cease for any reason to hold a perfected first
priority Lien on and security interest in the Collateral of RIHL required to be
subjected to the Lien of RIHL’s Pledge Agreement; or

                (j)            any ERISA Event shall occur or exist with respect
to any Plan or Multiemployer Plan of RenRe and, as a result thereof, together
with all other ERISA Events then existing, RenRe and its ERISA Affiliates have
incurred or would be reasonably likely to incur liability to any one or more
Plans or Multiemployer Plans or to the PBGC (or to any combination thereof) in
excess of $50,000,000; or

61

--------------------------------------------------------------------------------




                (k)           a Change of Control shall occur with respect to
RenRe or RenRe shall cease to own all of the Equity Interests in RIHL other than
the Redeemable Preference Shares.

                  Section 7.02          Account Party Events of Default. The
occurrence of any one or more of the following events shall constitute an Event
of Default only with respect to the Account Party to which the event shall
apply, provided that the occurrence of any one or more of the following events
with respect to any Material Subsidiary shall constitute an Event of Default
with respect to all Account Parties which are Material Subsidiaries:

                (a)            (i) such Account Party shall fail to pay any
Reimbursement Obligation (including accrued interest thereon) on the Due Date
therefor or (ii) such Account Party shall fail to pay any commission, fee or
other payment under any Credit Document, in each case under this clause (ii)
within five (5) Business Days after the same becomes due and payable; or

                (b)          such Account Party shall fail to maintain at any
time Collateral in which the Collateral Agent shall have a perfected first
priority Lien and having a Collateral Value not less than the Letter of Credit
Outstandings of such Account Party, provided that if such Collateral Value is
not less than 95% of the Letter of Credit Outstandings, such deficiency shall
continue unremedied for a period of three (3) Business Days;

                (c)           such Account Party shall fail to perform or
observe any term, covenant or agreement contained in Section 2.10, Section
5.01(d) or Article VI or, while a Substitution Event or a Suspension Event
exists with respect to an Account Party, the Account Party or RIHL shall fail to
perform or observe any term, covenant or agreement in the Security Documents or
the Bye-laws pertaining to the redemption of the Redeemable Preference Shares or
other Collateral substitution matters; or

                (d)           such Account Party shall fail to observe, perform
or comply with any other condition, covenant or agreement contained in this
Agreement or any of the other Credit Documents to which it is a party and such
failure shall continue unremedied for any grace period specifically applicable
thereto or, if no such grace period is applicable, for a period of thirty (30)
days after the date on which written notice thereof is delivered by the
Administrative Agent or any Lender to such Account Party or RenRe; or

                (e)           any representation or warranty made or deemed made
by or on behalf of such Account Party in this Agreement, any of the other Credit
Documents or in any certificate, instrument, report or other document furnished
by or on behalf of such Account Party in connection herewith or therewith shall
prove to have been false or misleading in any material respect as of the time
made, deemed made or furnished; or

                (f)           such Account Party shall generally not pay its
debts as such debts become due, or shall admit in writing its inability to pay
its debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against such Account
Party seeking to adjudicate it a bankrupt or insolvent, or seeking liquidation,
winding up, reorganization, arrangement, adjustment, protection, relief, or
composition of it or its debts under any law relating to bankruptcy, insolvency
or reorganization or relief of debtors, or seeking the entry of an order for
relief or the appointment of a receiver, trustee, or other similar official for
it

62

--------------------------------------------------------------------------------




or for any substantial part of its property and, in the case of any such
proceeding instituted against it (but not instituted by it) that is being
diligently contested by it in good faith, either such proceeding shall remain
undismissed or unstayed for a period of 60 days or any of the actions sought in
such proceeding (including without limitation the entry of an order for relief
against, or the appointment of a receiver, trustee, custodian or other similar
official for, it or any substantial part of its property) shall occur; or such
Account Party shall take any corporate action to authorize any of the actions
set forth above in this subsection; or

                (g)            In the case of RRL or Glencoe (each, an Account
Party that is a Material Subsidiary), or DaVinci (an Account Party that is not a
Material Subsidiary), any such Account Party shall (i) fail to pay when due and
continuance of such default after any applicable grace period (whether by
scheduled maturity, acceleration or otherwise and after giving effect to any
applicable grace period) any principal of or interest on any of its Debt (other
than the Debt incurred pursuant to this Agreement) or Contingent Liabilities
having an aggregate principal amount of at least $50,000,000 or (ii) fail to
observe, perform or comply with any condition, covenant or agreement contained
in any agreement or instrument evidencing or relating to any such Debt or
Contingent Liability, or any other event shall occur or condition exist in
respect thereof, if such failure, event or condition shall continue after any
applicable grace period and the effect of such failure, event or condition is to
cause, or permit the holder or holders of such Debt or Contingent Liability (or
a trustee or agent on its or their behalf) to cause, such Debt or Contingent
Liability to become due, or to be prepaid, redeemed, purchased or defeased,
prior to its stated maturity; or

                (h)           In the case of RRE (an Account Party that is not a
Material Subsidiary), such Account Party shall (i) fail to pay when due and
continuance of such default after any applicable grace period (whether by
scheduled maturity, acceleration or otherwise and after giving effect to any
applicable grace period) any principal of or interest on any of its Debt (other
than the Debt incurred pursuant to this Agreement) or Contingent Liabilities
having an aggregate principal amount of at least $15,000,000 or (ii) fail to
observe, perform or comply with any condition, covenant or agreement contained
in any agreement or instrument evidencing or relating to any such Debt or
Contingent Liability, or any other event shall occur or condition exist in
respect thereof, if such failure, event or condition shall continue after any
applicable grace period and the effect of such failure, event or condition is to
cause, or permit the holder or holders of such Debt or Contingent Liability (or
a trustee or agent on its or their behalf) to cause, such Debt or Contingent
Liability to become due, or to be prepaid, redeemed, purchased or defeased,
prior to its stated maturity; or

                (i)            any judgment or order for the payment of money in
excess of $50,000,000 (excluding any portion thereof which is covered by
insurance so long as the insurer is reasonably likely to be able to pay and has
accepted a tender of defense and indemnification without reservation of rights)
shall be rendered against such Account Party and either (i) enforcement
proceedings shall have been commenced by any creditor upon such judgment or
order or (ii) there shall be any period of 30 consecutive days during which a
stay of enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect; or

                (j)           any provision of any Credit Document to which such
Account Party is a party (other than a covenant of an Account Party which is a
Bermuda company and such covenant

63

--------------------------------------------------------------------------------




constitutes a fetter on such Account Party’s statutory powers) shall for any
reason cease to be valid and binding on or enforceable against such Account
Party, or such Account Party shall so state in writing; or any Security Document
shall for any reason (other than pursuant to the terms thereof) cease to create
in favor of the Collateral Agent a valid and perfected first priority Lien on
and security interest in the Collateral of an Account Party purported to be
covered thereby; or the Collateral Agent shall cease for any reason to hold a
perfected first priority Lien on and security interest in the Collateral of such
Account Party; or

                (k)           an Account Party that was a Subsidiary of RenRe at
the time such Account Party became a party to this Agreement shall cease to be a
Subsidiary of RenRe, unless otherwise permitted under the terms of this
Agreement or the Credit Documents; or

                (l)          Any ERISA Event shall occur or exist with respect
to any Plan or Multiemployer Plan of such Account Party and, as a result
thereof, together with all other ERISA Events, such Account Party and its ERISA
Affiliates have incurred or would be reasonably likely to incur liability to any
one or more Plans or Multiemployer Plans or to the PBGC (or to any combination
thereof) in excess of $50,000,000.

                  Section 7.03           Actions in Respect of the Letters of
Credit upon Default; Remedies.

                (a)           If any Event of Default shall have occurred and be
continuing with respect to any or all of the Account Parties, the Administrative
Agent (i) shall at the request, or may with the consent, of the Required
Lenders, by notice to such Account Parties, declare the obligation of the
Issuing Bank to issue Letters of Credit to be terminated, whereupon the same
shall forthwith terminate, and/or (ii) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Account Parties, declare all
amounts payable by such Account Parties under this Agreement and the other
Credit Documents to be forthwith due and payable, whereupon all such amounts
shall become and be forthwith due and payable, without presentment, demand,
protest or further notice of any kind, all of which are hereby expressly waived
by the Account Parties, and/or (iii) shall at the request, or may with the
consent, of the Required Lenders, give notice to beneficiaries of all
outstanding Letters of Credit in accordance with the terms thereof of the
termination of such Letters of Credit, and/or (iv) shall at the request, or may
with the consent, of the Required Lenders, proceed to exercise the rights and
remedies of the Administrative Agent, the Collateral Agent and the Lenders under
the Credit Documents and applicable law with respect to such Account Parties,
including without limitation by dating, delivering and acting upon Letters of
Instruction; provided, however, that in the event of an actual or deemed entry
of an order for relief with respect to any Account Party under the Bankruptcy
Law, (A) the obligation of the Issuing Bank to issue Letters of Credit for the
account of such Account Party shall automatically be terminated, (B) all such
amounts owed by such Account Party shall automatically become and be due and
payable, without presentment, demand, protest or any notice of any kind, all of
which are hereby expressly waived by the Account Parties and (C) the obligation
of such Account Parties to provide cash collateral under Section 7.03(b) shall
automatically become effective.

                (b)           If any Event of Default shall have occurred and be
continuing with respect to any or all of the Account Parties, the Administrative
Agent may, or shall at the request of the Required Lenders, after having taken
any of the actions described in Section 7.03(a) or

64

--------------------------------------------------------------------------------




otherwise, (i) make demand upon such Account Parties to, and forthwith upon such
demand such Account Parties will, pay to the Administrative Agent all amounts to
be placed in the Cash Collateral Accounts pursuant to Section 2.17 and
(ii) redeem the Redeemable Preference Shares as described in Section 2.16(c).

ARTICLE VIII

THE AGENTS

                Section 8.01           Authorization and Action . Each Lender
(in its capacity as a Lender) hereby appoints and authorizes each Agent to take
such action as agent on its behalf and to exercise such powers and discretion
under this Agreement and the other Credit Documents as are delegated to such
Agent by the terms hereof and thereof, together with such powers and discretion
as are reasonably incidental thereto. As to any matters not expressly provided
for by the Credit Documents, no Agent shall be required to exercise any
discretion or take any action, but shall be required to act (in the case of the
Administrative Agent) or to refrain from acting (and shall be fully protected in
so acting or refraining from acting) upon the instructions of the Required
Lenders or all the Lenders where unanimity is required, and such instructions
shall be binding upon all Lenders; provided, however, that no Agent shall be
required to take any action that exposes such Agent to personal liability or
that is contrary to this Agreement or applicable law.

                 Section 8.02          Agents’ Reliance, etc.  Neither any Agent
nor any of its respective directors, officers, agents or employees shall be
liable for any action taken or omitted to be taken by it or them under or in
connection with the Credit Documents, except for its or their own gross
negligence or willful misconduct. Without limitation of the generality of the
foregoing, each Agent: (a) may consult with legal counsel (including counsel for
any Credit Party), independent public accountants and other experts selected by
it and shall not be liable for any action taken or omitted to be taken in good
faith by it in accordance with the advice of such counsel, accountants or
experts; (b) makes no warranty or representation to any Lender and shall not be
responsible to any Lender for any statements, warranties or representations
(whether written or oral) made in or in connection with the Credit Documents;
(c) shall not have any duty to ascertain or to inquire as to the performance or
observance of any of the terms, covenants or conditions of any Credit Document
on the part of any Credit Party or to inspect the property (including the books
and records) of any Credit Party; (d) shall not be responsible to any Lender for
the due execution, legality, validity, enforceability, genuineness, sufficiency
or value of, or the perfection or priority of any lien or security interest
created or purported to be created under or in connection with, any Credit
Document or any other instrument or document furnished pursuant thereto; and
(e) shall incur no liability under or in respect of any Credit Document by
acting upon any notice, consent, certificate or other instrument or writing
(which may be by telegram or telecopy) reasonably believed by it to be genuine
and signed or sent by the proper party or parties.

                  Section 8.03          Wachovia and Affiliates. With respect to
its L/C Commitments and the Letter of Credit Advances, Wachovia shall have the
same rights and powers under the Credit Documents as any other Lender and may
exercise the same as though it were not an Agent; and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated, include Wachovia in its
individual capacity. Wachovia and its affiliates may accept deposits from, lend
money to, act as trustee

65

--------------------------------------------------------------------------------




under indentures of, accept investment banking engagements from and generally
engage in any kind of business with, any Credit Party, any of its Subsidiaries
and any Person that may do business with or own securities of any Credit Party
or any such Subsidiary, all as if Wachovia were not an Agent and without any
duty to account therefor to the Lenders.

                Section 8.04           Lender Credit Decision . Each Lender
acknowledges that it has, independently and without reliance upon any Agent or
any other Lender and based on the financial statements referred to in Section
4.06(b) and such other documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement. Each
Lender also acknowledges that it will, independently and without reliance upon
any Agent or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement.

                 Section 8.05           Indemnification.

                (a)           Each Lender severally agrees to indemnify each
Agent and its officers, directors, employees, agents, advisors and Affiliates
(to the extent not promptly reimbursed by the Credit Parties) from and against
such Lender’s ratable share (determined as provided below) of any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever that may be
imposed on, incurred by, or asserted against such Agent or any such other Person
in any way relating to or arising out of the Credit Documents or any action
taken or omitted by such Agent under the Credit Documents; provided, however,
that no Lender shall be liable for any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements resulting from such Agent’s or other Person’s gross negligence or
willful misconduct. Without limitation of the foregoing, each Lender agrees to
reimburse each Agent promptly upon demand for its ratable share of any costs and
expenses (including without limitation Attorneys Costs) payable by the Credit
Parties under Section 9.03, to the extent that such Agent is not promptly
reimbursed for such costs and expenses by the Credit Parties.

                (b)           For purposes of this Section 8.05, the Lenders’
respective ratable shares of any amount shall be determined, at the time such
indemnity or reimbursement is sought, according to the sum of (i) the aggregate
principal amount of the Letter of Credit Advances outstanding at such time and
owing to the respective Lenders, (ii) their respective Pro Rata Shares of the
aggregate Available Amounts of all Letters of Credit outstanding at such time
and (iii) their respective Unused L/C Commitments at such time. The failure of
any Lender to reimburse any Agent promptly upon demand for its ratable share of
any amount required to be paid by the Lenders to such Agent as provided herein
shall not relieve any other Lender of its obligation hereunder to reimburse such
Agent for its ratable share of such amount, but no Lender shall be responsible
for the failure of any other Lender to reimburse such Agent for such other
Lender’s ratable share of such amount. Without prejudice to the survival of any
other agreement of any Lender hereunder, the agreement and obligations of each
Lender contained in this Section 8.05 shall survive the payment in full of
principal, interest and all other amounts payable hereunder and under the other
Credit Documents.

                Section 8.06           Successor Administrative Agent . Any
Agent may resign at any time by giving written notice thereof to the Lenders and
RenRe and may be removed at any time with or without cause

66

--------------------------------------------------------------------------------




by the Required Lenders. Upon any such resignation or removal of the
Administrative Agent, the Required Lenders shall have the right to appoint a
successor Administrative Agent, subject (so long as no Event of Default exists)
to the consent of RenRe (which consent shall not be unreasonably withheld). If
no successor Administrative Agent shall have been so appointed by the Required
Lenders, and shall have accepted such appointment, within 30 days after the
retiring Administrative Agent’s giving of notice of resignation or the Required
Lenders’ removal of the retiring Administrative Agent, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, which shall be a commercial bank organized under the laws
of the United States or of any State thereof and having a combined capital and
surplus of at least $250,000,000. Upon the acceptance of any appointment as
Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall succeed to and become vested with all the
rights, powers, discretion, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations under the Credit Documents. If within 45 days after written
notice is given of the retiring Administrative Agent’s resignation or removal
under this Section 8.06 no successor Administrative Agent shall have been
appointed and shall have accepted such appointment, then on such 45th day
(i) the retiring Administrative Agent’s resignation or removal shall become
effective, (ii) the retiring Administrative Agent shall thereupon be discharged
from its duties and obligations under the Credit Documents and (iii) the
Required Lenders shall thereafter perform all duties of the retiring
Administrative Agent under the Credit Documents until such time, if any, as the
Required Lenders appoint a successor Administrative Agent as provided above.
After any retiring Agent’s resignation or removal hereunder as Agent shall have
become effective, the provisions of this Article VII shall inure to its benefit
as to any actions taken or omitted to be taken by it while it was Agent under
this Agreement. If the Collateral Agent resigns or is removed at any time and no
successor Collateral Agent has been appointed and agreed to serve as such, the
Administrative Agent shall be the Collateral Agent. If the Syndication Agent,
Documentation Agent or other named agent, other than the Administrative Agent or
Collateral Agent, ceases to be a Lender hereunder, it shall be deemed to have
resigned as such agent and no replacement shall be appointed.

                 Section 8.07           Collateral Matters.

                (a)           The Administrative Agent and the Collateral Agent
are authorized on behalf of the Lenders, without the necessity of any further
notice to or consent from any of the Lenders, from time to time to take any
action with respect to any Collateral or Security Document that may be necessary
or as it may deem to be appropriate to perfect, maintain and protect the
security interests in and Liens on the Collateral granted pursuant to the
Security Documents.

                (b)           The Lenders irrevocably authorize the
Administrative Agent (acting directly or through the Collateral Agent) to
release any security interest in or Lien on the Collateral held by it pursuant
to the Security Documents (i) upon the termination of the Issuing Bank’s
obligation to issue Letters of Credit hereunder, the payment in full of the
Obligations and the satisfaction and termination in full of all other Letter of
Credit Outstandings, (ii) that is sold or disposed of as permitted hereunder or
any other Credit Document or to which the requisite number or percentage of
Lenders have consented or (iii) otherwise pursuant to and in accordance with the
provisions of any applicable Credit Document. Upon request by the Administrative
Agent at any

67

--------------------------------------------------------------------------------




time, the Lenders will confirm in writing the Administrative Agent’s authority
to release Collateral pursuant to this subsection (b).

                Section 8.08           Other Named Agents . Notwithstanding any
other provision of this Agreement or any of the other Credit Documents, the
Syndication Agent, Documentation Agent or any other named agents, other than the
Administrative Agent and Collateral Agent, are named as such for recognition
purposes only, and in their capacities as such shall have no powers, rights,
duties, responsibilities or liabilities with respect to this Agreement and the
other Credit Documents and the transactions contemplated hereby and thereby.

ARTICLE IX

MISCELLANEOUS

                Section 9.01           Amendments, etc.   Except as expressly
provided in Section 2.19 with respect to any extension of the Expiration Date,
no amendment or waiver of any provision of this Agreement or any other Credit
Document, nor consent to any departure by any Credit Party therefrom, shall in
any event be effective unless the same shall be in writing and signed by the
Issuing Bank and the Required Lenders (and, in the case of an amendment, RenRe),
and then any such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given; provided, however, that
no amendment, waiver or consent shall, unless in writing and signed by all of
the Lenders (other than (A) any Lender that is, at such time, a Defaulting
Lender, and (B) in the case of clauses (vi) and (vii) below, any Lender which is
not and will not be (and is not and will not be owed any obligation which is or
will be) affected thereby), do any of the following at any time: (i) waive any
of the conditions specified in Section 3.02 or, in the case of the Restatement
Effective Date, Section 3.01, (ii) change the percentage of (x) the L/C
Commitments, (y) the aggregate unpaid principal amount of the Letter of Credit
Advances or (z) the aggregate Available Amount of outstanding Letters of Credit
that, in each case, shall be required for the Lenders or any of them to take any
action hereunder, (iii) release any Credit Party or otherwise limit such Credit
Party’s liability with respect to the Obligations owing to the Agents and the
Lenders, (iv) amend Section 2.03(a)(i) (with respect to the requirement of Pro
Rata payments to the Issuing Bank and the funding Lenders), Section 2.09, or
this Section 9.01, (v) except as provided in Section 2.18, increase the L/C
Commitments of the Lenders or subject the Lenders to any additional obligations,
(vi) reduce the principal of, or interest on, any Reimbursement Obligation or
any fees or other amounts payable hereunder, or increase any Lender’s L/C
Commitment except as provided in Section 2.18, (vii) postpone any date fixed for
any payment of principal of, or interest on, any Reimbursement Obligation or any
fees or other amounts payable hereunder, (viii) limit the liability of any
Credit Party under any of the Credit Documents, or (ix) release any of the
Collateral if such release would cause the aggregate Collateral Value to be less
than the Letter of Credit Outstandings; provided further  that no amendment,
waiver or consent shall, unless in writing and signed by an Agent in addition to
the Lenders required above to take such action, affect the rights or duties of
such Agent under this Agreement or the other Credit Documents.

68

--------------------------------------------------------------------------------




                 Section 9.02           Notices, etc.

                (a)           All notices and other communications provided for
hereunder shall be in writing (including telecopy communication) and telecopied
or delivered (by mail, overnight delivery service or otherwise), if to any
Account Party, to RenRe at the address set forth below on the signature pages
hereof; if to any Lender, at its Lending Office, if to Wachovia in its capacity
as Issuing Bank, at its address at 401 Linden Street, Mail Code NC-6034,
Winston-Salem, North Carolina 27101, Attn: International Operations – Standby
Letter of Credit Department, Telecopy No. (336) 735-0952, if to Wachovia in its
capacities as Administrative Agent or Collateral Agent respectively, at its
address shown on Schedule I, or, as to any party, at such other address as shall
be designated by such party in a written notice to the other parties. All such
notices and communications shall be effective, (i) when telecopied, when
transmitted by telecopier, (ii) when delivered via reputable overnight delivery
service, on the next Business Day following the date of mailing with such
overnight delivery service, and (iii) otherwise, upon delivery to the party
receiving notice, except that notices and communications to the Administrative
Agent pursuant to Article II, III or VII shall not be effective until received
by the Administrative Agent. Manual delivery by telecopier of an executed
counterpart of any amendment or waiver of any provision of this Agreement or of
any Exhibit hereto to be executed and delivered hereunder shall be effective as
delivery of an original executed counterpart thereof.

                (b)           In addition to the methods of notice described in
Section 9.02(a), notices and other communications to the Lenders hereunder may
be delivered or furnished by electronic communication (including e-mail and
internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or RenRe may, in its discretion, agree
to accept notices and other communications to it hereunder by electronic
communication pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications. Unless
the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or other
communications posted to an internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.

                (c)           Each Credit Party hereby irrevocably and
unconditionally authorizes RenRe to deliver any and all notices, statements,
consents or other communications required or allowed on behalf of each of the
Credit Parties pursuant to the Credit Documents, and the Administrative Agent,
the Issuing Bank, the Collateral Agent and the Lenders shall be fully protected
in relying upon any such notice, statement, consent or other communication
delivered by RenRe.

69

--------------------------------------------------------------------------------




                 Section 9.03           Costs and Expenses; Indemnification.

                (a)           RenRe and each Account Party agrees whether or not
the transactions contemplated by this Agreement shall be consummated, to pay on
demand (i) all reasonable costs and expenses of the Administrative Agent, the
Collateral Agent and of the Issuing Bank in connection with (A) the preparation,
execution, delivery, administration, modification and amendment of the Credit
Documents (B) the administration, monitoring and review of the Collateral,
(C) any attempt to inspect, verify, protect, collect, sell, liquidate or
otherwise dispose of any Collateral and (D) the creation, perfection and
maintenance of the perfection of the Collateral Agent’s Liens upon the
Collateral, including, without limitation, lien search, filing and recording
fees (including without limitation (x) all due diligence, collateral review,
syndication, transportation, computer, duplication, appraisal, audit, insurance,
consultant, search, filing and recording fees and expenses, out-of-pocket
expenses for travel, meals, long-distance telephone calls, wire transfers,
facsimile transmissions and copying and with respect to the engagement of
appraisers, consultants, auditors or similar Persons by the Administrative Agent
or Collateral Agent at any time, whether before or after the Restatement
Effective Date, to render opinions concerning the value of the Collateral, and
(y) the Attorney Costs for the Administrative Agent, Collateral Agent and
Issuing Bank with respect thereto (including local Bermuda and Pennsylvania
counsel), with respect to advising the Administrative Agent and Collateral Agent
as to their rights and responsibilities, or the perfection, protection or
preservation of rights or interests, under the Credit Documents, with respect to
negotiations with any Credit Party or with other creditors of any Credit Party
or any of its Subsidiaries arising out of any Default or Event of Default or any
events or circumstances that may give rise to a Default or Event of Default and
with respect to presenting claims in or otherwise participating in or monitoring
any bankruptcy, insolvency or other similar proceeding involving creditors’
rights generally and any proceeding ancillary thereto) and (ii) all reasonable
costs and expenses of each Agent, the Issuing Bank and each Lender in connection
with the enforcement of the Credit Documents (including without limitation in
connection with the sale of, collection from, or other realization upon, the
Collateral), whether in any action, suit or litigation, or any bankruptcy,
insolvency or other similar proceeding affecting creditors’ rights generally
(including without limitation the reasonable Attorney Costs for the
Administrative Agent, the Collateral Agent, the Issuing Bank and each Lender
with respect thereto).

                (b)           RenRe agrees whether or not the transactions
contemplated by this Agreement shall be consummated, to indemnify and hold
harmless each Agent, the Arrangers, the Issuing Bank, each Lender and each of
their Affiliates and their respective officers, directors, employees, agents and
advisors (each, an “Indemnified Party”) from and against any and all claims,
damages, losses, liabilities, penalties and expenses (including without
limitation reasonable Attorney Costs) that may be incurred by or asserted or
awarded against any Indemnified Party, in each case arising out of or in
connection with or by reason of (including without limitation in connection with
any investigation, litigation or proceeding or preparation of a defense in
connection therewith) this Agreement, the other Credit Documents, the actual or
proposed use of the proceeds of the Letter of Credit Advances or any of the
transactions contemplated thereby or any transaction financed or supported by
(or to be financed or supported by) in whole or in part, directly or indirectly,
with the proceeds of any Letters of Credit, or any action, suit or proceeding
(including any inquiry or investigation) by any Person, whether threatened or
initiated, related to any of the foregoing, and in any case whether or not such
Indemnified Party is a party to any

70

--------------------------------------------------------------------------------




such action, proceeding or suit or a subject of any such inquiry or
investigation, except to the extent such claim, damage, loss, liability or
expense is found in a final, non-appealable judgment by a court of competent
jurisdiction to have resulted from such Indemnified Party’s gross negligence or
willful misconduct. In the case of an investigation, litigation or other
proceeding to which the indemnity in this Section 9.03(b) applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by any Credit Party, its directors, shareholders or
creditors or an Indemnified Party or any Indemnified Party is otherwise a party
thereto and whether or not the transactions contemplated by the Credit Documents
are consummated. Each of RenRe and the Account Parties also agrees not to assert
any claim against any Agent, the Arrangers, any Lender or any of their
Affiliates, or any of their respective officers, directors, employees, attorneys
and agents, on any theory of liability, for special, indirect, consequential or
punitive damages arising out of or otherwise relating to the credit facilities
provided hereunder, the actual or proposed use of the proceeds of the Letter of
Credit Advances or the Letters of Credit, the Credit Documents or any of the
transactions contemplated by the Credit Documents. No Indemnified Party shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems (including Intralinks,
SyndTrak or similar systems) in connection with this Agreement or the other
Credit Documents or the transactions contemplated hereby or thereby, except to
the extent that any losses, claims, damages, liabilities or expenses result from
the gross negligence or willful misconduct of such Indemnified Party in making
any such transmission as determined by a final non-appealable judgment of a
court of competent jurisdiction. All of the foregoing indemnified costs of any
Indemnified Party shall be paid or reimbursed by RenRe, as and when incurred and
within ten Business Days after demand.

                (c)           Without prejudice to the survival of any other
agreement of any Credit Party hereunder or under any other Credit Document, the
agreements and obligations of the Credit Parties contained in Section 2.07 and
this Section 9.03 shall survive the payment in full of principal, interest and
all other amounts payable hereunder and under any of the other Credit Documents.

                Section 9.04           Right of Set-off .  Upon (a) the
occurrence and during the continuance of any Event of Default with respect to a
Credit Party and (b) the making of the request or the granting of the consent
specified by Section 7.03 to authorize the Administrative Agent to declare
amounts owing hereunder by such Credit Party to be due and payable pursuant to
the provisions of Section 7.03, each Agent and each Lender and each of their
respective Affiliates is hereby authorized at any time and from time to time, to
the fullest extent permitted by law, to set off and otherwise apply any and all
deposits of such Credit Party (general or special, time or demand, provisional
or final) at any time held and other indebtedness at any time owing by such
Agent, such Lender or such Affiliate to or for the credit or the account of such
Credit Party against any and all of the Obligations of such Credit Party now or
hereafter existing under the Credit Documents, irrespective of whether such
Agent or such Lender shall have made any demand under this Agreement and
although such Obligations may be unmatured. Each Agent and each Lender agrees
promptly to notify RenRe after any such set-off and application; provided,
however, that the failure to give such notice shall not affect the validity of
such set-off and application. The rights of each Agent and each Lender and their
respective Affiliates under this



71

--------------------------------------------------------------------------------




Section 9.04  are in addition to other rights and remedies (including without
limitation other rights of set-off) that such Agent, such Lender and their
respective Affiliates may have.

                 Section 9.05           Assignments and Participations.

                (a)           Each Lender may, and so long as no Default or
Event of Default shall have occurred and be continuing, if demanded by RenRe
(following a demand by such Lender pursuant to Section 2.12 ) upon at least five
(5) Business Days notice to such Lender and the Administrative Agent, will,
assign to one or more Eligible Assignees all or a portion of its rights and
obligations under this Agreement (including without limitation all or a portion
of its L/C Commitment, its L/C Participation Interest and the Letter of Credit
Advances owing to it); provided, however, that (i) each such assignment shall be
of a uniform, and not a varying, percentage of all rights and obligations of
such Lender hereunder, except for any non-pro rata assignment made by a
Downgraded Lender after a request by the Issuing Bank pursuant to Section 2.14
(and any subsequent non-pro rata assignment of the interest so assigned by the
Downgraded Lender) and any other non-pro rata assignment approved by the
Administrative Agent and RenRe, (ii) except in the case of an assignment to a
Person that, immediately prior to such assignment, was a Lender or an Affiliate
of any Lender or an assignment of all of a Lender’s rights and obligations under
this Agreement, the aggregate amount of the L/C Commitments being assigned to
such Eligible Assignee pursuant to such assignment (determined as of the date of
the Assignment and Acceptance with respect to such assignment) shall in no event
be less than $10,000,000 unless it is an assignment of the entire amount of such
assignor’s L/C Commitment, (iii) each such assignment shall be to an Eligible
Assignee, (iv) each assignment made as a result of a demand by RenRe pursuant to
Section 2.12 shall be arranged by RenRe after consultation with the
Administrative Agent and shall be either an assignment of all of the rights and
obligations of the assigning Lender under this Agreement or an assignment of a
portion of such rights and obligations made concurrently with another such
assignment or other such assignments that together cover all of the rights and
obligations of the assigning Lender under this Agreement, (v) no Lender shall be
obligated to make any such assignment as a result of a demand by RenRe pursuant
to Section 2.12 unless and until such Lender shall have received one or more
payments from either the applicable Account Party or other Eligible Assignees in
an aggregate amount at least equal to the aggregate outstanding principal amount
of the Letter of Credit Advances made by such Lender, together with accrued
interest thereon to the date of payment of such principal amount and all other
amounts payable to such Lender under this Agreement, (vi) as a result of such
assignment, no Account Party shall be subject to additional amounts under
Section 2.06 or 2.08 and (vii) the parties to each such assignment shall execute
and deliver to the Administrative Agent, for its acceptance and recording in the
Register, an Assignment and Acceptance, together with a processing and
recordation fee of $3,500.00. In connection with each assignment permitted
hereunder, RenRe agrees to cause to be provided to the assignee, upon request,
the opinions described in Section 3.01(i)(I) (whether by a reliance provision in
the original opinion or by a reliance letter or new opinion delivered to the
assignee).

                (b)           Upon such execution, delivery, acceptance and
recording, from and after the effective date specified in such Assignment and
Acceptance, (i) the assignee thereunder shall be a party hereto and, to the
extent that rights and obligations hereunder have been assigned to it pursuant
to such Assignment and Acceptance, have the rights and obligations of a Lender,
hereunder and (ii) the Lender assignor thereunder shall, to the extent that
rights and obligations

72

--------------------------------------------------------------------------------




hereunder have been assigned by it pursuant to such Assignment and Acceptance,
relinquish its rights (other than its rights under Sections 2.06, 2.08 and 9.03
to the extent any claim thereunder relates to an event arising prior to such
assignment and any other rights that are expressly provided hereunder to
survive) and be released from its obligations under this Agreement (and, in the
case of an Assignment and Acceptance covering all of the remaining portion of an
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto).

                (c)           By executing and delivering an Assignment and
Acceptance, each Lender assignor thereunder and each assignee thereunder confirm
to and agree with each other and the other parties thereto and hereto as
follows: (i) other than as provided in such Assignment and Acceptance, such
assigning Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with any Credit Document or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of, or the
perfection or priority of any lien or security interest created or purported to
be created under or in connection with, any Credit Document or any other
instrument or document furnished pursuant thereto; (ii) such assigning Lender
makes no representation or warranty and assumes no responsibility with respect
to the financial condition of any Credit Party or the performance or observance
by any Credit Party of any of its obligations under any Credit Document or any
other instrument or document furnished pursuant thereto; (iii) such assignee
confirms that it has received a copy of this Agreement, together with copies of
the financial statements referred to in Section 5.01 and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance; (iv) such assignee will,
independently and without reliance upon any Agent, such assigning Lender or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement; (v) such assignee confirms that it is an
Eligible Assignee; (vi) such assignee appoints and authorizes each Agent to take
such action as agent on its behalf and to exercise such powers and discretion
under the Credit Documents as are delegated to such Agent by the terms hereof
and thereof, together with such powers and discretion as are reasonably
incidental thereto; and (vii) such assignee agrees that it will perform in
accordance with their terms all of the obligations that by the terms of this
Agreement are required to be performed by it as a Lender.

                (d)           The Administrative Agent, acting for this purpose
(but only for this purpose) as the agent of the Account Parties, shall maintain
at its address referred to in Section 9.02 a copy of each Assignment and
Acceptance delivered to and accepted by it and a register for the recordation of
the names and addresses of the Lenders and the L/C Commitment of, and principal
amount of the Letter of Credit Advances owing to, each Lender from time to time
(the “Register”). The entries in the Register shall be conclusive and binding
for all purposes, absent manifest error, and the Credit Parties, the Agents and
the Lenders shall treat each Person whose name is recorded in the Register as a
Lender hereunder for all purposes of this Agreement. The Register shall be
available for inspection by any Credit Party or any Agent or any Lender at any
reasonable time and from time to time upon reasonable prior notice.

                (e)           Upon its receipt of an Assignment and Acceptance
executed by an assigning Lender and an assignee, the Administrative Agent shall,
if such Assignment and Acceptance has

73

--------------------------------------------------------------------------------




been completed and is in substantially the form of Exhibit B hereto, (i) accept
such Assignment and Acceptance, (ii) record the information contained therein in
the Register and (iii) give prompt notice thereof to RenRe and to the parties to
such Assignment and Acceptance.

                (f)            Each Lender may sell participations to one or
more Persons (other than any Credit Party or any of its Affiliates) in or to all
or a portion of its rights and obligations under this Agreement (including
without limitation all or a portion of its L/C Commitment, its L/C Participation
Interest and the Letter of Credit Advances owing to it); provided, however, that
(i) such Lender’s obligations under this Agreement (including without limitation
its L/C Participation Interest) shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, (iii) the Credit Parties, the Agents and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement and (iv) no
participant under any such participation shall have any right to approve any
amendment or waiver of any provision of any Credit Document, or any consent to
any departure by any Credit Party therefrom, except to the extent that such
amendment, waiver or consent would reduce the principal of, or interest on,
reimbursement obligations or any fees or other amounts payable hereunder, in
each case to the extent subject to such participation, postpone any date fixed
for any payment of principal of, or interest on, the reimbursement obligations
or any fees or other amounts payable hereunder, in each case to the extent
subject to such participation, or release any of the Collateral if such release
would cause the aggregate Collateral Value to be less than the Letter of Credit
Outstandings. Each Lender shall, as agent of the Account Parties solely for the
purposes of this Section, record in book entries maintained by such Lender, the
name and amount of the participating interest of each Person entitled to receive
payments in respect of any participating interests sold pursuant to this
Section.

                (g)           Any Lender may, in connection with any assignment
or participation or proposed assignment or participation pursuant to this
Section 9.05, disclose to the assignee or participant or proposed assignee or
participant any information relating to any Credit Party furnished to such
Lender by or on behalf of any Credit Party; provided, however, that, prior to
any such disclosure, the assignee or participant or proposed assignee or
participant shall agree to preserve the confidentiality of any Confidential
Information received by it from such Lender.

                (h)           Notwithstanding any other provision set forth in
this Agreement, any Lender may at any time create a security interest in all or
any portion of its rights under this Agreement (including without limitation the
Letter of Credit Advances owing to it) in favor of any Federal Reserve Bank in
accordance with Regulation A of the Board of Governors of the Federal Reserve
System.

                 Section 9.06          No Waiver.  The rights and remedies of
the Agents and the Lenders expressly set forth in this Agreement and the other
Credit Documents are cumulative and in addition to, and not exclusive of, all
other rights and remedies available at law, in equity or otherwise. No failure
or delay on the part of any Agent or any Lender in exercising any right, power
or privilege shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right, power or privilege preclude other or further
exercise thereof or the exercise of any other right, power or privilege or be
construed to be a waiver of any Substitution Event, Suspension Event, Default or
Event of Default. No course of dealing between any of the Credit Parties and the
Agents or the

74

--------------------------------------------------------------------------------




Lenders or their agents or employees shall be effective to amend, modify or
discharge any provision of this Agreement or any other Credit Document or to
constitute a waiver of any Substitution Event, Suspension Event, Default or
Event of Default. No notice to or demand upon any Credit Party in any case shall
entitle such Credit Party or any other Credit Party to any other or further
notice or demand in similar or other circumstances or constitute a waiver of the
right of any Agent or any Lender to exercise any right or remedy or take any
other or further action in any circumstances without notice or demand.

                Section 9.07           Successors and Assigns . This Agreement
shall be binding upon, inure to the benefit of and be enforceable by the
respective successors and assigns of the parties hereto, and all references
herein to any party shall be deemed to include its successors and assigns;
provided, however, that (i) none of the Credit Parties shall sell, assign or
transfer any of its rights, interests, duties or obligations under this
Agreement without the prior written consent of all of the Lenders and (ii) any
assignees and participants shall have such rights and obligations with respect
to this Agreement and the other Credit Documents as are provided for under and
pursuant to the provisions of Section 9.05.

                  Section 9.08          Survival.  All representations,
warranties and agreements made by or on behalf of the Credit Parties in this
Agreement and in the other Credit Documents shall survive the execution and
delivery hereof or thereof and the issuance and repayment of the Letters of
Credit. In addition, notwithstanding anything herein or under applicable law to
the contrary, the provisions of this Agreement and the other Credit Documents
relating to indemnification or payment of fees, costs and expenses shall survive
the termination of all L/C Commitments and L/C Participation Interests, the
termination or expiration of all Letters of Credit and the payment in full of
all principal and interest with respect to Letter of Credit Advances, and any
termination of this Agreement or any of the other Credit Documents.

                Section 9.09           Severability .  To the extent any
provision of this Agreement is prohibited by or invalid under the applicable law
of any jurisdiction, such provision shall be ineffective only to the extent of
such prohibition or invalidity and only in such jurisdiction, without
prohibiting or invalidating such provision in any other jurisdiction or the
remaining provisions of this Agreement in any jurisdiction.

                Section 9.10           Construction .  The headings of the
various articles, sections and subsections of this Agreement have been inserted
for convenience only and shall not in any way affect the meaning or construction
of any of the provisions hereof. Except as otherwise expressly provided herein
and in the other Credit Documents, in the event of any inconsistency or conflict
between any provision of this Agreement and any provision of any of the other
Credit Documents, the provision of this Agreement shall control.

                 Section 9.11          Confidentiality.  Each Lender agrees to
keep confidential, pursuant to its customary procedures for handling
confidential information of a similar nature and in accordance with safe and
sound banking practices, all nonpublic information provided to it by or on
behalf of the Credit Parties in connection with this Agreement or any other
Credit Document; provided, however, that any Lender may disclose such
information (a) to its directors, employees and agents and to its auditors,
counsel and other professional advisors, (b) at the demand or request of any
bank regulatory authority, court or other Governmental Authority having or
asserting

75

--------------------------------------------------------------------------------




jurisdiction over such Lender, as may be required pursuant to subpoena or other
legal process, or otherwise in order to comply with any applicable Requirements
of Law, (c) in connection with any proceeding to enforce its rights hereunder,
under any other Credit Document or in any other litigation or proceeding in
connection with the Credit Documents, (d) to the Agents or any other Lender,
(e) to the extent the same has become publicly available other than as a result
of a breach of this Agreement and (f) pursuant to and in accordance with the
provisions of Section 9.05.

                Section 9.12           Counterparts; Effectiveness . This
Agreement may be executed in any number of counterparts and by different parties
hereto on separate counterparts, each of which when so executed and delivered
shall be an original, but all of which shall together constitute one and the
same instrument. This Agreement shall become effective upon the execution of a
counterpart hereof by each of the parties hereto and receipt by the
Administrative Agent and RenRe of written or telephonic notification of such
execution and authorization of delivery thereof.

                 Section 9.13          Disclosure of Information. The Credit
Parties agree and consent to the Administrative Agent’s disclosure of
information relating to this transaction to Gold Sheets  and other similar bank
trade publications. Such information will consist of deal terms and other
information customarily found in such publications.

                 Section 9.14          Entire Agreement.  THIS AGREEMENT AND THE
OTHER DOCUMENTS AND INSTRUMENTS EXECUTED AND DELIVERED IN CONNECTION HEREWITH
(A) EMBODY THE ENTIRE AGREEMENT AND UNDERSTANDING BETWEEN THE PARTIES HERETO AND
THERETO RELATING TO THE SUBJECT MATTER HEREOF AND THEREOF, (B) SUPERSEDE ANY AND
ALL PRIOR AGREEMENTS AND UNDERSTANDINGS OF SUCH PERSONS, ORAL OR WRITTEN,
RELATING TO THE SUBJECT MATTER HEREOF AND THEREOF, INCLUDING, WITHOUT
LIMITATION, THE COMMITMENT LETTER FROM WACHOVIA TO RENRE DATED MARCH 12, 2004,
BUT SPECIFICALLY EXCLUDING THE FEE LETTERS, AND (C) MAY NOT BE AMENDED,
SUPPLEMENTED, CONTRADICTED OR OTHERWISE MODIFIED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

                Section 9.15           Governing Law; Consent to Jurisdiction .
THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS HAVE BEEN EXECUTED, DELIVERED AND
ACCEPTED IN, AND SHALL BE DEEMED TO HAVE BEEN MADE IN, NEW YORK AND SHALL BE
GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE
OF NEW YORK (INCLUDING WITHOUT LIMITATION SECTION 5-1401 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK, BUT OTHERWISE WITHOUT REGARD TO THE
CONFLICTS OF LAW PROVISIONS THEREOF); PROVIDED THAT EACH LETTER OF CREDIT SHALL
BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OR RULES
DESIGNATED IN SUCH LETTER OF CREDIT OR, IF NO SUCH LAWS OR RULES ARE DESIGNATED,
THE INTERNATIONAL STANDBY PRACTICES OF THE INTERNATIONAL CHAMBER OF COMMERCE AS
IN EFFECT FROM TIME TO TIME (THE “ISP”), AND, AS TO MATTERS NOT GOVERNED BY THE
ISP, THE LAWS OF THE STATE OF NEW YORK (WITHOUT REGARD TO THE CONFLICTS OF LAW
PROVISIONS THEREOF). EACH CREDIT PARTY HEREBY CONSENTS TO THE

76

--------------------------------------------------------------------------------




NONEXCLUSIVE JURISDICTION OF ANY STATE COURT WITHIN NEW YORK COUNTY, NEW YORK OR
ANY FEDERAL COURT LOCATED WITHIN THE SOUTHERN DISTRICT OF THE STATE OF NEW YORK
FOR ANY PROCEEDING INSTITUTED HEREUNDER OR UNDER ANY OF THE OTHER CREDIT
DOCUMENTS, OR ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE
OTHER CREDIT DOCUMENTS, OR ANY PROCEEDING TO WHICH THE AGENT OR ANY LENDER OR
ANY CREDIT PARTY IS A PARTY, INCLUDING ANY ACTIONS BASED UPON, ARISING OUT OF,
OR IN CONNECTION WITH ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENT
(WHETHER ORAL OR WRITTEN) OR ACTIONS OF ANY AGENT OR ANY LENDER OR PROCEEDING TO
WHICH ANY AGENT OR ANY LENDER OR ANY CREDIT PARTY IS A PARTY. EACH CREDIT PARTY
IRREVOCABLY AGREES TO BE BOUND (SUBJECT TO ANY AVAILABLE RIGHT OF APPEAL) BY ANY
JUDGMENT RENDERED OR RELIEF GRANTED THEREBY AND FURTHER WAIVES ANY OBJECTION
THAT IT MAY HAVE BASED ON LACK OF JURISDICTION OR IMPROPER VENUE OR FORUM NON
CONVENIENS  TO THE CONDUCT OF ANY SUCH PROCEEDING. EACH CREDIT PARTY CONSENTS
THAT ALL SERVICE OF PROCESS BE MADE BY REGISTERED OR CERTIFIED MAIL DIRECTED TO
IT AT THE ADDRESS OF ITS AGENT FOR SERVICE OF PROCESS, CT CORPORATION SERVICE,
111 8TH AVENUE, 13TH FLOOR, NEW YORK, NEW YORK, 10011, AND SERVICE SO MADE SHALL
BE DEEMED TO BE COMPLETED UPON THE EARLIER OF ACTUAL RECEIPT THEREOF OR THREE
(3) DAYS AFTER DEPOSIT IN THE UNITED STATES MAILS, PROPER POSTAGE PREPAID AND
PROPERLY ADDRESSED. NOTHING IN THIS SECTION SHALL AFFECT THE RIGHT TO SERVE
LEGAL PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR AFFECT THE RIGHT OF ANY
AGENT OR ANY LENDER TO BRING ANY ACTION OR PROCEEDING AGAINST ANY CREDIT PARTY
IN THE COURTS OF ANY OTHER JURISDICTION.

                 Section 9.16          Waiver of Jury Trial. Each of the Credit
Parties, the Agents and the Lenders irrevocably waives all right to trial by
jury in any action, proceeding or counterclaim (whether based on contract, tort
or otherwise) arising out of or relating to any of the Credit Documents, the
Letter of Credit Advances or the actions of any Agent or any Lender in the
negotiation, administration, performance or enforcement thereof.

                 Section 9.17          PATRIOT Act Notice. Each Lender that is
subject to the PATRIOT Act, the Issuing Bank and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies each Credit Party that
pursuant to the requirements of the PATRIOT Act, it is required to obtain,
verify and record information that identifies the Credit Parties, which
information includes the name and address of each Credit Party and other
information that will allow such Lender, the Issuing Bank or the Administrative
Agent, as applicable, to identify each Credit Party in accordance with the
PATRIOT Act.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

77

--------------------------------------------------------------------------------




                IN WITNESS WHEREOF, the parties hereto have caused this
Agreement to be executed by their respective officers thereunto duly authorized,
as of the date first above written.

 

RENAISSANCE REINSURANCE LTD.

 

GLENCOE INSURANCE LTD.

  DAVINCI REINSURANCE LTD.  

RENAISSANCERE HOLDINGS LTD.

        By: /s/ Fred R. Donner   Name:  Fred R. Donner   Title:  Chief Financial
Officer        

RENAISSANCE REINSURANCE OF EUROPE

        By: /s/ Ian Britchfield   Name:  Ian Britchfield   Title:  Managing
Director        

Address for each Credit Party:

 

Renaissance House

 

8-20 East Broadway

  Pembroke HM 19 Bermuda   Telecopy: (441) 292-9453

S-1

--------------------------------------------------------------------------------




 

WACHOVIA BANK, NATIONAL
ASSOCIATION, as Administrative Agent, as
Collateral Agent, as Issuing Bank and as a Lender

        By: /s/ William R. Goley   Name:  William R. Goley   Title:  Director

S-2

--------------------------------------------------------------------------------




 

DEUTSCHE BANK AG NEW YORK
BRANCH, as Syndication Agent and as a Lender

        By: /s/ Michael Campites   Name:  Michael Campites   Title:  Vice
President         By: /s/ John McGill   Name:  John McGill   Title:  Director

S-3

--------------------------------------------------------------------------------




 

ING BANK, N.V., LONDON BRANCH, as
Documentation Agent and as a Lender

        By: /s/ N.J. Marchant   Name:  N.J. Marchant   Title:  Director        
By: /s/ M.E.R. Sharman   Name:  M.E.R. Sharman   Title:  Managing Director

S-4

--------------------------------------------------------------------------------




 

BAYERISCHE LANDESBANK, NEW YORK
BRANCH, as a Lender

        By: /s/ Steven Fielitz   Name:  Steven Fielitz   Title:  Second Vice
President         By: /s/ George J. Schnepf   Name:  George J. Schnepf   Title: 
Vice President

S-5

--------------------------------------------------------------------------------




 

LANDESBANK HESSEN-THÜRINGEN NEW
YORK BRANCH, as a Lender

        By: /s/ Samuel W. Bridges   Name:  Samuel W. Bridges   Title:  Senior
Vice President     Financial Institutions       Public finance         By: /s/
Irina Rakhlis   Name:  Irina Rakhlis   Title:  Credit Analyst     Financial
Institutions       Public Finance

S-6

--------------------------------------------------------------------------------




 

LLOYDS TSB BANK PLC, as a Lender

        By: s/ Michael J. Gilligan   Name:  Michael J. Gilligan   Title: 
Financial Institutions, USA     G311         By: s/ Candi Obrentz   Name:  Candi
Obrentz   Title:  Assistant Vice President     Financial Institutions USA    
0-013

S-7

--------------------------------------------------------------------------------




 

BANK OF AMERICA, N.A., as a Lender

        By: /s/ Debra Basler   Name:  Debra Basler   Title:  Senior Vice
President

S-8

--------------------------------------------------------------------------------




 

CITIBANK, N.A., as a Lender

        By: /s/ Michael Taylor   Name:  Michael Taylor   Title:  Managing
Director

S-9

--------------------------------------------------------------------------------




 

HSBC BANK USA, NATIONAL
ASSOCIATION, as a Lender

        By: /s/ Lawrence Karp   Name:  Lawrence Karp   Title:  Senior Vice
President

S-10

--------------------------------------------------------------------------------




 

MELLON BANK, N.A., as a Lender

        By: /s/ Richard Arrington   Name:  Richard Arrington   Title:  Executive
Vice President

S-11

--------------------------------------------------------------------------------




 

THE BANK OF NEW YORK, as a Lender

        By: /s/ Richard G. Shaw   Name:  Richard G. Shaw   Title:  Vice
President

S-12

--------------------------------------------------------------------------------




 

UBS LOAN FINANCE LLC, as a Lender

        By: /s/ Richard L. Tavrow   Name:  Richard L. Tavrow   Title:  Director
        By: /s/ David B. Julie   Name:  David B. Julie   Title:  Associate
Director

S-13

--------------------------------------------------------------------------------




 

BAYERISCHE HYPO-UND VEREINSBANK
AG, NEW YORK BRANCH, as a Lender

        By: /s/ Steve Lueker   Name:  Steve Lueker   Title:  Director        
By: /s/ Michael Davis   Name:  Michael Davis   Title:  Director

S-14

--------------------------------------------------------------------------------




 

BNP PARIBAS, as a Lender

        By: /s/ Peter A. Nikitalds   Name:  Peter A. Nikitalds   Title: 
Director         By: /s/ Nair P. Raghu   Name:  Nair P. Raghu   Title:  Vice
President

S-15

--------------------------------------------------------------------------------




 

MIZUHO CORPORATE BANK, LTD., as a
Lender

        By: /s/ Robert Gallagher   Name:  Robert Gallagher   Title:  Senior Vice
President

S-16

--------------------------------------------------------------------------------




 

MORGAN STANLEY BANK, as a Lender

        By: /s/ Daniel Twenge   Name:  Daniel Twenge   Title:  Authorized
Signatory     Morgan Stanley Bank

S-17

--------------------------------------------------------------------------------




 

THE BANK OF NOVA SCOTIA, as a Lender

        By: /s/ Todd S. Meller   Name:  Todd S. Meller   Title:  Managing
Director

S-18

--------------------------------------------------------------------------------




 

COMERICA BANK, as a Lender

        By: /s/ Chatphet Saipetch   Name:  Chatphet Saipetch   Title:  Vice
President

S-19

--------------------------------------------------------------------------------